EXHIBIT 10.1

 

 

Published CUSIP Number: 94107LAJ7

Published Revolver CUSIP Number: 94107LAK4

 

$2,750,000,000

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of June 26, 2018

 

by and among

 

WASTE MANAGEMENT, INC.,

as Company,

 

WASTE MANAGEMENT OF CANADA CORPORATION,

and

WM QUEBEC INC.,

as Canadian Borrowers

 

and

 

WASTE MANAGEMENT HOLDINGS, INC.,

as Guarantor

 

and

 

CERTAIN BANKS

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, MIZUHO BANK, LTD.

and THE BANK OF NOVA SCOTIA,
as Syndication Agents

 

and

 

BNP PARIBAS, CITIBANK, N.A., DEUTSCHE BANK AG, NEW YORK BRANCH,

MUFG BANK, LTD., PNC BANK, NATIONAL ASSOCIATION, SUMITOMO MITSUI BANKING
CORPORATION, U.S. BANK NATIONAL ASSOCIATION

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC, MIZUHO BANK, LTD. and THE BANK OF NOVA SCOTIA,
as Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

2

 

§1.1.

Definitions

2

 

§1.2.

Rules of Interpretation

25

 

§1.3.

Classification of Loans and Borrowings

26

 

§1.4.

Exchange Rates; Currency Equivalents

26

 

§1.5.

Letter of Credit Amounts

26

 

 

 

 

§2.

THE LOAN FACILITIES

26

 

§2.1.

Committed Loans

26

 

§2.2.

Fees. In addition to certain fees described herein:

27

 

§2.3.

Reduction and Increase of Total Commitment

27

 

§2.4.

Borrowings, Conversions and Continuations of Committed Loans

28

 

§2.5.

Swing Line Loans

30

 

§2.6.

Letters of Credit

32

 

§2.7.

Prepayments

37

 

§2.8.

Repayment of Loans

38

 

§2.9.

Interest

38

 

§2.10.

Computation of Interest and Fees

39

 

§2.11.

Evidence of Debt

39

 

§2.12.

Payments Generally; Administrative Agent’s Clawback

39

 

§2.13.

Sharing of Payments by Banks

41

 

§2.14.

Canadian Borrowers

41

 

§2.15.

Extension of Maturity Date

42

 

§2.16.

Cash Collateral

43

 

§2.17.

Defaulting Banks

44

 

§2.18.

Replacement of Banks; Termination of Commitments

46

 

 

 

 

§3.

TAXES, YIELD PROTECTION AND ILLEGALITY

47

 

§3.1.

Taxes

47

 

§3.2.

Illegality

51

 

§3.3.

Inability to Determine Rates

52

 

§3.4.

Increased Costs

54

 

§3.5.

Compensation for Losses

55

 

§3.6.

Mitigation Obligations; Replacement of Banks

55

 

§3.7.

Survival

56

 

 

 

 

§4.

[RESERVED.]

56

 

 

 

§5.

[RESERVED.]

56

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

56

 

§6.1.

Corporate Authority

56

 

§6.2.

Governmental and Other Approvals

57

 

§6.3.

Title to Properties; Leases

57

 

§6.4.

Financial Statements; Solvency

57

 

§6.5.

No Material Changes, Etc.

57

 

§6.6.

Franchises, Patents, Copyrights, Etc.

57

 

§6.7.

Litigation

58

 

i

--------------------------------------------------------------------------------


 

 

§6.8.

No Materially Adverse Contracts, Etc.

58

 

§6.9.

Compliance With Other Instruments, Laws, Etc.

58

 

§6.10.

Tax Status

58

 

§6.11.

No Event of Default

58

 

§6.12.

Investment Company Act

58

 

§6.13.

Absence of Financing Statements, Etc.

58

 

§6.14.

Employee Benefit Plans

59

 

§6.15.

Environmental Compliance

60

 

§6.16.

Disclosure

61

 

§6.17.

Permits and Governmental Authority

61

 

§6.18.

Margin Stock

61

 

§6.19.

Sanctions

61

 

§6.20.

Anti-Corruption Laws

61

 

§6.21.

EEA Financial Institutions; Beneficial Ownership Certification

62

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF THE BORROWERS

62

 

§7.1.

Punctual Payment

62

 

§7.2.

Maintenance of U.S. Office

62

 

§7.3.

Records and Accounts

62

 

§7.4.

Financial Statements, Certificates and Information

62

 

§7.5.

Existence and Conduct of Business

63

 

§7.6.

Maintenance of Properties

64

 

§7.7.

Insurance

64

 

§7.8.

Taxes

64

 

§7.9.

Inspection of Properties, Books and Contracts

64

 

§7.10.

Compliance with Laws, Contracts, Licenses and Permits; Maintenance of Material
Licenses and Permits

65

 

§7.11.

Environmental Indemnification

65

 

§7.12.

Further Assurances

65

 

§7.13.

Notice of Potential Claims or Litigation

65

 

§7.14.

Notice of Certain Events Concerning Environmental Claims and/or ERISA Reportable
Events

65

 

§7.15.

Notice of Default

66

 

§7.16.

Use of Proceeds

66

 

§7.17.

Certain Transactions

67

 

§7.18.

Anti-Corruption Laws

67

 

 

 

 

§8.

NEGATIVE COVENANTS OF THE BORROWERS

67

 

§8.1.

Restrictions on Indebtedness

67

 

§8.2.

Restrictions on Liens

68

 

§8.3.

Restrictions on Investments

68

 

§8.4.

Mergers, Consolidations, Sales

68

 

§8.5.

Restricted Distributions and Redemptions

69

 

§8.6.

Canadian Defined Benefit Pension Plans

69

 

§8.7.

Sanctions

70

 

§8.8.

Anti-Corruption Laws

70

 

 

 

 

§9.

FINANCIAL COVENANT

70

 

 

 

§10.

CONDITIONS PRECEDENT

70

 

§10.1.

Conditions To Effectiveness

70

 

ii

--------------------------------------------------------------------------------


 

§11.

CONDITIONS TO ALL LOANS

72

 

§11.1.

Representations True

72

 

§11.2.

Performance; No Event of Default

72

 

§11.3.

Proceedings and Documents

72

 

§11.4.

Extensions of Credit in Canadian Dollars

72

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT

72

 

§12.1.

Events of Default and Acceleration

72

 

§12.2.

Termination of Commitments

75

 

§12.3.

Remedies

75

 

 

 

 

§13.

SETOFF

76

 

 

 

§14.

EXPENSES

76

 

 

 

§15.

THE AGENTS

76

 

§15.1.

Authorization and Action

76

 

§15.2.

Administrative Agent’s Reliance, Etc.

77

 

§15.3.

Bank of America and Affiliates

77

 

§15.4.

Bank Credit Decision

78

 

§15.5.

Indemnification

78

 

§15.6.

Successor Administrative Agent

78

 

§15.7.

Lead Arrangers, Etc.

79

 

§15.8.

Documents

79

 

§15.9.

Action by the Banks, Consents, Amendments, Waivers, Etc.

79

 

§15.10.

Bank ERISA Representation

80

 

 

 

 

§16.

INDEMNIFICATION

81

 

 

 

§17.

[RESERVED.]

82

 

 

 

§18.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

82

 

§18.1.

Confidentiality

82

 

§18.2.

Prior Notification

83

 

§18.3.

Other

83

 

 

 

§19.

SURVIVAL OF COVENANTS, ETC.

83

 

 

 

§20.

ASSIGNMENT AND PARTICIPATION

83

 

 

 

§21.

PARTIES IN INTEREST

86

 

 

 

§22.

NOTICES, ETC.

86

 

 

 

§23.

MISCELLANEOUS

88

 

 

 

§24.

CONSENTS, ETC.

89

 

 

 

§25.

WAIVER OF JURY TRIAL

89

 

 

 

§26.

GOVERNING LAW; SUBMISSION TO JURISDICTION

89

 

iii

--------------------------------------------------------------------------------


 

§27.

SEVERABILITY

90

 

 

 

§28.

GUARANTY

90

 

§28.1.

Guaranty

90

 

§28.2.

Guaranty Absolute

90

 

§28.3.

Effectiveness; Enforcement

91

 

§28.4.

Waiver

91

 

§28.5.

Expenses

91

 

§28.6.

Concerning Joint and Several Liability of the Guarantor

91

 

§28.7.

Waiver

93

 

§28.8.

Subrogation; Subordination

93

 

§28.9.

Consent and Confirmation

93

 

 

 

§29.

PRO RATA TREATMENT

94

 

 

 

§30.

FINAL AGREEMENT

94

 

 

 

§31.

USA PATRIOT ACT

94

 

 

 

§32.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

95

 

 

 

§33.

PAYMENTS SET ASIDE

95

 

 

 

§34.

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

96

 

 

 

§35.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

96

 

 

 

§36.

INTEREST RATE LIMITATION

96

 

 

 

§37.

JUDGMENT CURRENCY

97

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

 

Form of:

 

Exhibit A

Committed Loan Notice

 

Exhibit B

Swing Line Loan Request

 

Exhibit C

Compliance Certificate

 

Exhibit D

Assignment and Assumption

 

Exhibit E

Administrative Questionnaire

 

Exhibit F

Letter of Credit Request

 

Exhibit G-1-4

U.S. Tax Compliance Certificates

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 1

Banks; Commitments

 

Schedule 1.1

Existing Liens

 

Schedule 2.6.1

Issuing Banks and Letter of Credit Commitments

 

Schedule 2.6.1(a)

Form of Increase/Decrease Letter

 

Schedule 2.6.1(f)

Existing Letters of Credit

 

Schedule 6.7

Litigation

 

Schedule 6.15

Environmental Compliance

 

Schedule 8.1(a)

Existing Indebtedness

 

Schedule 8.3

Existing Investments

 

Schedule 22

Administrative Agent’s Office; Certain Addresses for Notices

 

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
June 26, 2018, by and among WASTE MANAGEMENT, INC., a Delaware corporation
having its chief executive office at 1001 Fannin Street, Houston, Texas 77002
(the “Company”), WASTE MANAGEMENT OF CANADA CORPORATION, a Nova Scotia unlimited
company (“WMOCC”), and WM QUEBEC INC., a corporation incorporated under the laws
of Canada (“WMQ”, and together with WMOCC, the “Canadian Borrowers”, and the
Canadian Borrowers together with the Company, the “Borrowers”, and each,
individually, a “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned
Subsidiary of the Company (the “Guarantor”), the lenders from time to time party
hereto (the “Banks”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

 

A.            The Company, Bank of America, N.A, as administrative agent, and
the lenders party thereto (the “Existing Banks”) entered into that certain Third
Amended and Restated Credit Agreement dated as of July 10, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), pursuant to which the Existing Banks have made available to
the Company a revolving credit facility, with a letter of credit sub-facility
and a swing loan sub-facility.

 

B.            As further provided herein and upon the terms and conditions
contained herein, the Banks and the Administrative Agent have agreed to
reallocate the Commitment and Commitment Percentages of each of the Banks as set
forth on Schedule 1.

 

C.            The Borrowers and the Guarantor have requested that the Existing
Credit Agreement be further amended and restated, among other things, to extend
the maturity date and make certain other changes as set forth herein, and the
Administrative Agent and the Banks are willing to make such amendments to the
Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

(i)                                       Simultaneously with the Effective Date
and after giving effect to any assignments on the Effective Date from Existing
Banks under the Existing Credit Agreement who elect not to become Banks under
this Agreement, but immediately prior to giving effect to paragraph (iv) below,
the parties hereby agree that (A) the Commitment of each of the Banks shall be
as set forth in Schedule 1, and the outstanding amount of the Syndicated Loans
(as defined in and under the Existing Credit Agreement, without giving effect to
any Borrowings of Loans under this Agreement on the Effective Date, but after
giving effect to any repayment or reduction thereof with the proceeds of any
applicable sources) shall be reallocated in accordance with such Commitments,
and the requisite assignments shall be deemed to be made in such amounts among
the Banks and from each Bank to each other Bank (including from Banks who reduce
their commitments in connection with this Agreement), with the same force and
effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, but without the payment of any related assignment fee and
(B) the swing line subfacility under the Existing Credit Agreement shall
continue as the swing line subfacility hereunder, with the Swing Line Sublimit
set out herein, and the Swing Line Loans (as defined in the Existing Credit
Agreement), if any, shall continue as and be deemed to be Swing Line Loans
hereunder, and (C) the letter of credit subfacility provided in the Existing
Credit Agreement shall continue as the Letter of Credit facility hereunder and
the Existing Letters of Credit shall be deemed to be Letters of Credit issued
hereunder.

 

1

--------------------------------------------------------------------------------


 

(ii)                                    Notwithstanding anything to the contrary
in §20 of the Existing Credit Agreement or §20 of this Agreement, no other
documents or instruments, including any Assignment and Assumption, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption.  On the Effective Date, the applicable Banks shall
make full cash settlement with one another (including with any Bank whose
commitments are being decreased), either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, with respect to all
assignments, reallocations and other changes in Commitments, such that after
giving effect to such settlements (A) the Commitment of each Bank shall be as
set forth on Schedule 1 to this Agreement, (B) each Bank’s Commitment Percentage
of the Total Commitment equals (with customary rounding) its Commitment
Percentage of (x) the outstanding amount of all Loans, and (y) the outstanding
amount of all Letters of Credit.

 

(iii)                                 The Borrowers, the Guarantor, the
Administrative Agent and the Banks hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement which
in any manner govern or evidence the Obligations, the rights and interests of
the Administrative Agent and the Banks and any terms, conditions or matters
related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Existing Credit Agreement, except as otherwise
expressly provided herein, shall be superseded by this Agreement.

 

(iv)                                Notwithstanding this amendment and
restatement of the Existing Credit Agreement and any related Loan Documents (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (A) all of the
indebtedness, liabilities and obligations owing by any Person under the Existing
Credit Agreement and other Existing Loan Documents outstanding as of the
Effective Date shall continue as Obligations hereunder, (B) each of this
Agreement and the Notes and the other Loan Documents is given as a substitution
or supplement of, as the case may be, and not as a payment of, the indebtedness,
liabilities and obligations of the Company and the Guarantor under the Existing
Credit Agreement or any Existing Loan Document and is not intended to constitute
a novation thereof or of any of the other Existing Loan Documents, and
(C) certain of the Existing Loan Documents will remain in full force and effect,
as set forth in this Agreement.  Upon the effectiveness of this Agreement all
loans outstanding and owing by the Company under the Existing Credit Agreement
as of the Effective Date, shall constitute Loans hereunder accruing interest
with respect to the Base Rate Loans under the Existing Credit Agreement, and as
Base Rate Loans hereunder.  The parties hereto agree that the Interest Periods
for all Eurocurrency Loans outstanding under the Existing Credit Agreement on
the Effective Date shall be terminated, the Borrowers shall pay (on the
Effective Date) all accrued interest with respect to such Loans, and the Company
shall furnish to the Administrative Agent interest rate selection notices for
existing Loans and borrowing notices for additional Loans as may be required in
connection with the allocation of Loans among Banks in accordance with their
Commitment Percentages.  The Administrative Agent and the Existing Banks agree
that the transactions contemplated in these recitals shall not give rise to any
obligation of the Borrowers or the Guarantor to make any payment under §5.8 of
the Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.                                   Definitions.  The following terms shall
have the meanings set forth in this §1 or elsewhere in the provisions of this
Agreement referred to below:

 

2

--------------------------------------------------------------------------------


 

“Accountants”.  See §7.4(a).

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of members of the
board of directors or the equivalent governing body (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Additional Commitment Bank”.  See §2.15.4.

 

“Administrative Agent”.  Bank of America (including Bank of America, acting
through its Canada Branch, for Loans denominated in Canadian Dollars) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office”.  With respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 22 with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify the Company and the Banks.

 

“Administrative Questionnaire”.  An Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Affected Bank”.  See §2.18.

 

“Agreement”.  This Fourth Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as from time to time amended and
supplemented in accordance with the terms hereof.

 

“Applicable Rate”.  The applicable rate per annum with respect to Base Rate
Loans, Canadian Prime Rate Loans, Eurocurrency Rate Loans, the Letter of Credit
Fee and the Facility Fee, in each case as set forth in the Pricing Table.

 

“Applicable Requirements”.  See §7.10.

 

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund”.  Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

 

“Assignment and Assumption”.  See §20.

 

“Availability Period”.  The period from and including the Effective Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Total
Commitments pursuant to §2.18, and (c) the date of

 

3

--------------------------------------------------------------------------------


 

termination of the commitment of each Bank to make Loans and of the obligation
of the Issuing Banks to make L/C Credit Extensions pursuant to §12.2.

 

“Bail-In Action”.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Date”.  December 31, 2017.

 

“Bank Affiliate”.  (a) With respect to any Bank, (i) a Person that directly, or
indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.

 

“Bank of America”.  Bank of America, N.A.

 

“Banks”.  See Preamble.

 

“Base Rate”.  For any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loans”.  Committed Loans or Swing Line Loans bearing interest
calculated by reference to the Base Rate.

 

“Beneficial Ownership Certification”.  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”.  31 C.F.R. § 1010.230.

 

“Benefit Plan”.  Any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

4

--------------------------------------------------------------------------------


 

“Borrowers”.  See Preamble.

 

“Borrowing”.  Committed Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or Swing Line Loans.

 

“Business Day”.  Any day, other than a Saturday, Sunday or any day on which
banking institutions in New York, New York are authorized by law to close, and:

 

(a)                                 when used in connection with a Eurocurrency
Loan:

 

(i)                                     if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market;

 

(ii)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Canadian Dollars or to
fundings, disbursements, settlements and payment in respect of a Eurocurrency
Rate Loan denominated in Canadian Dollars, or any other dealings in Canadian
Dollars to be carried out pursuant to this Agreement in respect to any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Canadian Dollars are conducted by and between banks in the interbank market for
such currency other than a day on which banking institutions in Toronto, Ontario
are authorized by law to close; and

 

(b)                                 when used in connection with a Canadian
Prime Rate Loan, if such day relates to any interest rate settings as to a
Canadian Prime Rate Loan or to fundings, disbursements, settlements and payment
in respect of a Canadian Prime Rate Loan, or any other dealings in Canadian
Dollars to be carried out pursuant to this Agreement in respect to any such
Canadian Prime Rate, means any such day other than a day on which banking
institutions in Toronto, Ontario are authorized by law to close.

 

“Canadian AML Acts”.  Applicable Canadian law regarding anti-money laundering,
anti-terrorist financing, government sanction and “know your client” matters,
including the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada).

 

“Canadian Borrowers”.  See Preamble.

 

“Canadian Defined Benefit Pension Plan”.  A Canadian Pension Plan that contains
or has ever contained a “defined benefit provision” as such term is defined in
Section 147.1(1) of the Income Tax Act (Canada).

 

“Canadian Dollars” or “C$”.  The lawful currency of Canada.

 

“Canadian Dollar Letter of Credit”.  Letters of Credit denominated in Canadian
Dollars.

 

“Canadian Dollar Sublimit”.  An amount equal to $375,000,000.  The Canadian
Dollar Sublimit is part of, and not in addition to, the Total Commitments.

 

“Canadian Letter of Credit Sublimit”.  An amount equal to $150,000,000.  The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the Total
Commitments.

 

5

--------------------------------------------------------------------------------


 

“Canadian Pension Plan”.  A pension plan or plan that is subject to applicable
pension benefits legislation in any jurisdiction of Canada and that is organized
and administered to provide pensions, pension benefits or retirement benefits
for employees and former employees of any Loan Party or any Subsidiary thereof.

 

“Canadian Prime Rate”.  For any day, a fluctuating rate per annum equal to the
greater of (a) the per annum rate of interest quoted or established as the
“prime rate” of the Administrative Agent which it quotes or establishes for such
day as its reference rate of interest in order to determine interest rates for
commercial loans in Canadian Dollars in Canada to its Canadian borrowers, and
(b) the average CDOR for a 30-day term plus 0.50% per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Borrower or any other Person; and if the
Canadian Prime Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Canadian Prime Rate Loans”.  A Loan that bears interest based on the Canadian
Prime Rate.

 

“Canadian Sanctions List”.  The list of names subject to the Regulations
Establishing a List of Entities made under subsection 83.05(1) of the Criminal
Code (Canada), the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism and/or the United Nations Al-Qaida and Taliban
Regulations as published by the Office of the Superintendent of Financial
Institutions Canada.

 

“Capitalized Leases” or “Capital Leases”.  Leases under which a Person is the
lessee or obligor and the discounted future rental payment obligations under
which are required to be capitalized on the consolidated balance sheet of the
lessee or obligor in accordance with GAAP.

 

“Cash Collateralize”.  To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Banks, as collateral for L/C Obligations or obligations of the Banks to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent or applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and such Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”.  Investments in (i) direct obligations of, or
unconditionally guaranteed by, the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of less than
one year, (ii) U.S. Dollar-denominated time deposits, certificates of deposit
and banker’s acceptances of any Bank or any other bank whose short-term
commercial paper rating from Standard & Poor’s is at least A-1 or from Moody’s
is at least P-1 (each an “Approved Bank”) with maturities of not more than one
year from the date of investment, (iii) commercial paper issued by, or
guaranteed by, an Approved Bank or by the parent company of an Approved Bank, or
issued by, or guaranteed by, any company with a short-term debt rating of at
least A-1 by Standard & Poor’s and P-1 by Moody’s, in each case maturing within
one year from the date of investment, (iv) repurchase agreements with a term of
less than one year for underlying securities of the types described in
clauses (ii) and (iii) entered into with an Approved Bank, (v) variable rate
demand notes with a put option no longer than seven days from date of purchase
to the extent backed by letters of credit issued by banks having a credit rating
of at least A1 from Moody’s or P1 from Standard & Poor’s; (vi) municipal
securities rated at least A1 by Moody’s or P-1 by Standard & Poor’s with a
maturity of one

 

6

--------------------------------------------------------------------------------


 

year or less; (vii) any money market fund that meets the requirements of
Rule 2a-7 (c) (2), (3) and (4) promulgated under the Investment Company Act of
1940, as amended; and (viii) any other fund or funds making substantially all of
their Investments in Investments of the kinds described in clauses (i) through
(vi) above.

 

“CERCLA”.  See §6.15(a).

 

“Certified” or “certified”.  With respect to the financial statements of any
Person, such statements as audited by a firm of independent auditors, whose
report expresses the opinion, without qualification, that such financial
statements present fairly, in all material respects, the financial position of
such Person.

 

“CFO”or “CAO”.  See §7.4(b).

 

“Change in Law”.  The occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States, Canada
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”.  When used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Committed Loans or Swing
Line Loans.

 

“Code”.  The Internal Revenue Code of 1986, as amended and in effect from time
to time.

 

“Committed Loans”.  A Borrowing hereunder consisting of one or more loans made
by the Banks to a Borrower under the procedures described in §2.1.

 

“Committed Loan Notice”.  A notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to §2.4.1, which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by an authorized officer of the Company.

 

“Commitment”.  With respect to each Bank, such Bank’s commitment to make
Committed Loans to, and to participate in Swing Line Loans and Letters of Credit
for the account of, the Borrowers, determined by multiplying such Bank’s
Commitment Percentage by the Total Commitment.

 

“Commitment Percentage”.  With respect to any Bank at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time, as the same may be adjusted in accordance
with §2.3, §2.17 or §20.  If the commitment of a Bank to make Committed Loans
and the obligation of the Issuing Banks to issue, extend and renew Letters of
Credit have been terminated pursuant to §12.2 or otherwise, then the Commitment
Percentage of each Bank shall be determined based on the Commitment Percentage
of such Bank most recently in effect, giving effect to any subsequent
assignments.  The initial Commitment Percentage of each Bank is set forth
opposite the name

 

7

--------------------------------------------------------------------------------


 

of such Bank on Schedule 1 hereto or in the Assignment and Assumption pursuant
to which such Bank becomes a party hereto, as applicable.

 

“Company”.  See Preamble.

 

“Compliance Certificate”.  See §7.4(c).

 

“Connection Income Taxes”.  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated”.  With reference to any term defined herein,
shall mean that term as applied to the accounts of the Company, its Subsidiaries
and all variable interest entities consolidated in accordance with GAAP.

 

“Consolidated Earnings Before Interest and Taxes” or “EBIT”.  For any period,
the Consolidated Net Income (or Deficit) of the Company on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash
write-downs or write-offs of assets, including non-cash losses on the sale of
assets outside the ordinary course of business, (5) losses attributable to the
extinguishment of Indebtedness and (6) EBIT of the businesses acquired by the
Company or any of its Subsidiaries (through asset purchases or otherwise) (each
an “Acquired Business”) or the Subsidiaries acquired or formed since the
beginning of such period (each a “New Subsidiary”); provided that a statement
identifying all such Acquired Businesses and the EBIT of such Acquired
Businesses is delivered to the Banks with the Compliance Certificate for such
period, all to the extent that each of items (1) through (5) was deducted in
determining Consolidated Net Income (or Deficit) in the relevant period, minus
non-cash extraordinary gains on the sale of assets outside the ordinary course
of business to the extent included in Consolidated Net Income (or Deficit).

 

“Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization” or
“EBITDA”.  For any period, EBIT plus (a) depreciation expense, and
(b) amortization expense to the extent the same would be included in the
calculation of Consolidated Net Income (or Deficit) for such period, determined
in accordance with GAAP.

 

“Consolidated Net Income (or Deficit)”.  The consolidated net income (or
deficit) of the Company on a consolidated basis, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP.

 

“Consolidated Tangible Assets”.  Consolidated Total Assets less the sum of:

 

(a)                                 the total book value of all assets of the
Company on a consolidated basis properly classified as intangible assets under
GAAP, including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
customer lists, brand names, copyrights, patents and licenses, and rights with
respect to the foregoing; plus

 

(b)                                 all amounts representing any write-up in the
book value of any assets of the Company on a consolidated basis resulting from a
revaluation thereof subsequent to the Balance Sheet Date.

 

“Consolidated Total Assets”.  All assets of the Company determined on a
consolidated basis in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Credit Extension”.  Each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws”.  The Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Defaulting Bank”.  Subject to §2.17, any Bank that (a) has failed to
(i) perform all or any portion of its funding obligations hereunder, including
in respect of Loans or participations in respect of Letters of Credit or Swing
Line Loans within three Business Days of the date required to be funded by it
hereunder unless such Bank notifies the Administrative Agent and the Company in
writing that such failure is the result of such Bank’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, any
Issuing Bank, the Swing Line Bank or any other Bank any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within three Business Days of the date when due,
(b) has notified the Company, the Administrative Agent or any Bank that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit (unless such writing
or public statement relates to such Bank’s obligation to fund a Loan hereunder
and states that such position is based on such Bank’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a governmental agency so long as such ownership interest does
not result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from enforcement of judgments or writs of attachment
on its assets or permit such Bank (or governmental agency) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Bank.  Any
determination by the Administrative Agent that a Bank is a Defaulting Bank under
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Bank shall be deemed
to be a Defaulting Bank (subject to §2.17) as of the date established therefor
by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Company, each Issuing
Bank, the Swing Line Bank and each Bank promptly following such determination.

 

“Default Rate”.  (a) When used with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Loan denominated in Canadian Dollars, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaults”.  See §12.1.

 

9

--------------------------------------------------------------------------------


 

“Designated Jurisdiction”.  Any country, region or territory to the extent that
such country, region or territory itself is, or whose government is, the subject
of any Sanction.

 

“Disclosure Documents”.  The Company’s financial statements referred to in §6.4
and filings made by the Company or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

 

“Disposal” or “Disposed”.  See “Release”.

 

“Distribution”.  The declaration or payment of any dividend or other return on
equity on or in respect of any shares of any class of capital stock, any
partnership interests or any membership interests of any Person (other than
dividends or other such returns payable solely in shares of capital stock,
partnership interests or membership units of such Person, as the case may be);
the purchase, redemption, or other retirement of any shares of any class of
capital stock, partnership interests or membership units of such Person,
directly or indirectly through a Subsidiary or otherwise; the return of equity
capital by any Person to its shareholders, partners or members as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.

 

“Dollars” or “US$” or “$” or “U.S. Dollars”.  The lawful currency of the United
States of America.

 

“Drawdown Date”.  The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.

 

“EBIT”.  See definition of Consolidated Earnings Before Interest and Taxes.

 

“EBITDA”.  See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.

 

“EEA Financial Institution”.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”.  Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”.  The date on which the conditions precedent set forth in §10.1
hereof are satisfied.

 

“Elevated Leverage Ratio Period”.  See §9.

 

“Employee Benefit Plan”.  Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Company, any of its
Subsidiaries, or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Environmental Laws”.  See §6.15(a).

 

10

--------------------------------------------------------------------------------


 

“EPA”.  See §6.15(b).

 

“ERISA”.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate”.  Any Person which is treated as a single employer, member of
a controlled group, or under common control with the Company or any of its
Subsidiaries under §412, §414 or §430 of the Code.

 

“ERISA Reportable Event”.  A reportable event within the meaning of §4043 of
ERISA and the regulations promulgated thereunder with respect to a Guaranteed
Pension Plan irrespective of whether or not the requirement of notice has been
waived.

 

“EU Bail-In Legislation Schedule”.  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate”.

 

(a)                                 With respect to any Credit Extension:

 

(i)                                     denominated in a U.S. Dollars, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(ii)                                  denominated in Canadian dollars, the rate
per annum equal to the Canadian Dollar Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m., Toronto, Ontario time, on the
first day of such Interest Period (or if such day is not a Business Day, then on
the immediately preceding Business Day) with a term equivalent to such Interest
Period;

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurocurrency Rate” or with respect to
any comparable or successor rate thereto.

 

“Eurocurrency Rate Loan”.  A Committed Loan that bears interest at a rate based
on clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in Canadian Dollars.

 

11

--------------------------------------------------------------------------------


 

“Events of Default”.  See §12.1.

 

“Excluded Taxes”.  Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Bank, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Bank, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Bank acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Company under §2.18) or
(ii) such Bank changes its Lending Office, except in each case to the extent
that, pursuant to §3.1.1(b) or §3.1.3, amounts with respect to such Taxes were
payable either to such Bank’s assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with §3.1.5 and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Canadian Credit Agreement”.  That certain Amended and Restated Credit
Agreement, dated as of March 24, 2016, by and among the Canadian Borrowers, the
Guarantor, The Bank of Nova Scotia, as administrative agent, and the lenders
party thereto, as amended, supplemented or otherwise modified prior to the date
hereof.

 

“Existing Credit Agreement”.  See Recital A in the Preamble.

 

“Existing Letters of Credit”.  Those Letters of Credit that were issued under
the Existing Credit Agreement or the Existing Canadian Credit Agreement, and in
each case which are outstanding as of the date hereof, and which are identified
in Schedule 2.6.1(f) hereof.

 

“Existing Maturity Date”.  See §2.15.1.

 

“Extending Bank”.  See §2.15.5.

 

“Facility Fee”.  See §2.2.1.

 

“FASB ASC”.  The Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA”.  §§1471 through 1474 of the Code, as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
§1471(b)(1) of the Code.

 

“FCPA”.  United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate”.  For any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward,

 

12

--------------------------------------------------------------------------------


 

if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Financial Affiliate”.  A subsidiary of the bank holding company controlling any
Bank, which subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

“Foreign Bank”.  With respect to any Borrower, (a) if such Borrower is a U.S.
Person, a Bank that is not a U.S. Person, and (b) if such Borrower is not a U.S.
Person, a Bank that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.  For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure”.  At any time there is a Defaulting Bank, (a) with respect
to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Bank’s participation obligation has been reallocated
to other Banks or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Bank, such Defaulting Bank’s Commitment
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
in accordance with the terms hereof.

 

“Fronting Fee”  See §2.6.6.

 

“Generally accepted accounting principles” or “GAAP”.  When used in this
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors as in effect from time to time, except as otherwise specifically
prescribed herein.  If any “Accounting Change” (as defined below) occurs
subsequent to the Effective Date, such change results in a material change in
the method of calculation of financial covenants, standards or terms in this
Agreement or any other Loan Document and any of the Company, the Administrative
Agent or the Majority Banks shall so request, then (A) the Company, the Banks
and the Administrative Agent agree to enter into negotiations in good faith in
order to amend such provisions of this Agreement or such other Loan Document so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made
(subject to the approval of the Majority Banks), and (B) until such time as such
an amendment shall have been executed and delivered by each Borrower, the
Administrative Agent and the Majority Banks, (i) the financial covenants,
standards and terms in this Agreement and the other Loan Documents impacted by
such material change shall continue to be calculated or construed as if such
Accounting Changes had not occurred and (ii) the Company shall provide to the
Administrative Agent and the Banks a reconciliation between the calculation of
such impacted covenants, standards and terms before and after giving effect to
such Accounting Changes; provided that, without limiting the foregoing, leases
(including any new leases entered into after any change in GAAP referred to
below) shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financial statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2017 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.  For the avoidance of doubt, any new leases
entered into after the effective date of any such change in GAAP shall continue
to be classified and accounted for in the same manner as if such leases had been
outstanding on December 31, 2017.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange

 

13

--------------------------------------------------------------------------------


 

Commission. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, “Indebtedness” of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

“Governmental Authority”.  The government of the United States, Canada or any
other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guaranteed Obligations”.  See §28.1.

 

“Guaranteed Pension Plan”.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Company, its Subsidiaries
or any ERISA Affiliate (or pursuant to which any such Person accrued an
obligation to make contributions at any time during the preceding five plan
years) the benefits of which are guaranteed on termination in full or in part by
the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

“Guarantor”.  See Preamble.

 

“Guaranty”.  Any obligation, contingent or otherwise, of a Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guaranty shall
not include endorsements for collection or deposit in the ordinary course of
business.

 

“Hazardous Substances”.  See §6.15(b).

 

“Increase Effective Date.”  See §2.3.2.

 

“Indebtedness”.  Collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement,
(g) Guaranties with respect to all Indebtedness of others referred to in clauses
(a) through (f) above, and (h) all Indebtedness of others referred to in clauses
(a) through (f) above secured or supported by (or for which the

 

14

--------------------------------------------------------------------------------


 

holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured or supported by) any Lien on the property or assets of the Company or
any Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if any uncollected purchase price with respect to any Permitted
Receivables Transaction remains outstanding and such transaction is accounted
for as a sale of accounts receivable under generally accepted accounting
principles, Indebtedness shall also include the additional Indebtedness,
determined on a consolidated basis, which would have been outstanding had such
uncollected purchase price with respect to any Permitted Receivables Transaction
been accounted for as a borrowing unless any such sales are non-recourse to the
Company or any Subsidiary (other than a Receivables Subsidiary) or if such sales
only contain customary recourse exceptions not pertaining to credit risk.

 

“Indemnified Taxes”.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Interest Payment Date”.  (a) as to any Loan other than a Base Rate Loan or
Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan) or Canadian Prime Rate Loan, the first Business Day of each calendar
quarter, and the Maturity Date.

 

“Interest Period”.  With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the applicable Borrower in
accordance with this Agreement for any Eurocurrency Loan, 1, 2, 3, or 6 months
(in each case subject to availability) and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the applicable Borrower in accordance with this Agreement or if such
period has no numerically corresponding day, on the last Business Day of such
period; provided that any Interest Period which would otherwise end on a day
which is not a Business Day shall be deemed to end on the next succeeding
Business Day; provided further that for any Interest Period for any Eurocurrency
Loan, if such next succeeding Business Day falls in the next succeeding calendar
month, such Interest Period shall be deemed to end on the next preceding
Business Day; and provided further that no Interest Period shall extend beyond
the Maturity Date.

 

“Interim Balance Sheet Date”.  March 31, 2018.

 

“Investments”.  All expenditures made by a Person and all liabilities incurred
(contingently or otherwise) by a Person for the acquisition of stock of (other
than the stock of Subsidiaries), or Indebtedness of, or for loans, advances,
capital contributions or transfers of property to, or in respect of any
Guaranties or other commitments as described under Indebtedness, or obligations
of, any other Person, including without limitation, the funding of any captive
insurance company (other than loans, advances, capital contributions or
transfers of property to any Subsidiaries or variable interest entities
consolidated in accordance with FASB ASC 810, or Guaranties with respect to
Indebtedness of any Subsidiary or variable interest entities consolidated in
accordance with FASB ASC 810).  In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a Guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by partial or full repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in

 

15

--------------------------------------------------------------------------------


 

respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (b) may be deducted when paid; and
(e) there shall not be deducted from the aggregate amount of Investments any
decrease in the value thereof.

 

“ISP”.  The “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

 

“Issuing Banks”.  (i) the Banks listed on Schedule 2.6.1 hereto, and (ii) any
other Bank that agrees (in its sole discretion) to act as Issuing Bank pursuant
to an instrument in writing in form and substance satisfactory to such Bank, the
Company and the Administrative Agent and signed by them (which instrument shall
set forth the maximum aggregate face amount of all Letters of Credit to be
issued by such Issuing Bank and shall, as to such maximum amount, automatically
be deemed to supplement Schedule 2.6.1 hereto); provided, that in the case of
any Existing Letter of Credit that was issued through a Bank Affiliate of an
Issuing Bank, such Letter of Credit shall be deemed for purposes of §2.6 to have
been issued by such Issuing Bank and the provisions of §2.6 shall apply.

 

“L/C Borrowing”.  An extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension”.  With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations”.  As at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with §1.5. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Lead Arrangers”.  Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., Barclays Bank PLC, Mizuho Bank, Ltd. and The Bank of Nova
Scotia, as Lead Arrangers and Joint Bookrunners in connection with the credit
facility provided herein.

 

“Lending Office”.  As to any Bank, the office or offices of such Bank described
as such in such Bank’s Administrative Questionnaire, or such other office or
offices as a Bank may from time to time notify the Company and the
Administrative Agent which office may include any affiliate of such Bank or any
domestic or foreign branch of such Bank or such affiliate. Unless the context
otherwise requires each reference to a Bank shall include its applicable Lending
Office.

 

“Letter of Credit Application”.  Any letter of credit applications in such form
or forms as may be agreed upon by the Company and the relevant Issuing Bank from
time to time with respect to each Letter of Credit issued or deemed issued
hereunder, as such Letter of Credit Applications may be amended, varied or
supplemented from time to time; provided, however, in the event of any conflict
or inconsistency between the terms of any Letter of Credit Application and this
Agreement, the terms of this Agreement shall control.

 

“Letter of Credit Fee”.  See §2.6.6.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Participation”.  See §2.6.1(c).

 

“Letter of Credit Request”.  See §2.6.1(a).

 

“Letters of Credit”.  Letters of credit issued or to be issued by an Issuing
Bank under §2.6 hereof for the account of the Company or any of its Subsidiaries
(including without limitation any Canadian Dollar Letters of Credit), and the
Existing Letters of Credit.

 

“Leverage Ratio”.  See §9.

 

“LIBOR”.  See definition of “Eurocurrency Rate”.

 

“LIBOR Screen Rate”.  The LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”.  See §3.3.2.

 

“LIBOR Successor Rate Conforming Changes”.  With respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

 

“Lien”.  With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, hypothec, assignment, deposit arrangement or other restriction in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Documents”.  This Agreement, the Letter of Credit Applications, the
Letters of Credit, each Note and any documents, instruments or agreements
executed in connection with any of the foregoing, each as amended, modified,
supplemented, or replaced from time to time.

 

“Loan Parties”.  Collectively, the Company, each Canadian Borrower and the
Guarantor.

 

“Loans”.  Collectively, the Committed Loans and the Swing Line Loans.

 

“Majority Banks”.  At any date, Banks the aggregate amount of whose Commitments
is greater than fifty percent (50%) of the Total Commitment; provided that in
the event that the Total Commitment has been terminated, the Majority Banks
shall be Banks holding greater than fifty percent (50%) of the aggregate
outstanding principal amount of the Obligations on such date; provided that
(a) the Commitment of, and the portion of the outstanding principal amount of
the Obligations held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks and (b) the amount of
any risk participation in any Swing Line Loan or Letter of Credit Participation
that such Defaulting Bank has failed to fund that has not been reallocated to
and funded by another Bank shall be

 

17

--------------------------------------------------------------------------------


 

deemed to be held by the Bank that is the Swing Line Bank or applicable Issuing
Bank, as the case may be, in making such determination.

 

“Material Adverse Effect”.  A material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of any Borrower or the Guarantor to perform
any of its obligations under any Loan Document to which it is a party, or
(c) the rights of, or remedies or benefits available to, the Administrative
Agent or any Bank under any Loan Document.

 

“Maturity Date”.  June 26, 2023.

 

“Maximum Drawing Amount”.  At any time, the maximum aggregate amount from time
to time that the beneficiaries may draw under outstanding Letters of Credit
(using, in the case of Canadian Dollar Letters of Credit, the U.S. Dollar
Equivalent of the aggregate undrawn face amount thereof on the relevant date)
(plus, for purposes of computing amounts outstanding including under §§2.1,
2.2.1, 2.3.1(a), 2.4, 2.6.2, 2.8 and 12.1, but without duplication, unpaid
Reimbursement Obligations, if any).  Unless otherwise specified herein, the
outstanding amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document or agreement related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Minimum Collateral Amount”.  At any time, (a) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Defaulting Bank, an amount equal to
102% of the Fronting Exposure of the applicable Issuing Bank with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of §2.16.1, an amount equal to 102% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the applicable Issuing Bank in their sole discretion.

 

“Moody’s”.  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Company, any of its Subsidiaries, or
any ERISA Affiliate (or pursuant to which any such Person accrued an obligation
to make contributions at any time during the preceding five plan years).

 

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all Banks or all affected Banks
in accordance with the terms of §24 and (ii) has been approved by the Majority
Banks

 

“Non-Defaulting Bank”.  At any time, each Bank that is not a Defaulting Bank at
such time.

 

“Non-Extending Bank”.  See §2.15.2.

 

“Note”.  Any promissory note issued according to §2.11.1.

 

18

--------------------------------------------------------------------------------


 

“Notice Date”.  See §2.15.1.

 

“Obligations”.  All indebtedness, obligations and liabilities of any Borrower to
any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred or the Letters of Credit, or any
other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

“OFAC”.  The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Other Connection Taxes”.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§3.6).

 

“Outstanding Amount”.  (a) With respect to Committed Loans on any date, the U.S.
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the U.S. Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate”.  For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Bank, or the
Swing Line Bank, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in Canadian Dollars, the rate of interest per annum at which overnight deposits
in Canadian Dollars, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or Affiliate of Bank of America in the applicable interbank market for
Canadian Dollars to major banks in such interbank market.

 

“PBGC”.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

“Permitted Liens”.  Any of the following Liens:

 

(a)                                 Liens for taxes not yet due or that are
being contested in compliance with §7.8;

 

19

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, maritime,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are being contested in good faith by
appropriate proceedings and for which adequate reserves with respect thereto
have been set aside as required by GAAP;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital
Leases), statutory obligations, surety and appeal bonds, suretyship, performance
and landfill closure bonds and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)                                  zoning restrictions, easements,
rights-of-way, restrictions on use of property and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Subsidiaries;

 

(f)                                   the Liens on Schedule 1.1 hereto securing
the obligations listed on such Schedule and any replacement Lien securing any
renewal, extension or refunding of such obligations; provided, that (i) the
aggregate principal amount of obligations secured by any renewal, extension or
refunding Lien permitted by this clause (f) shall not exceed the aggregate
outstanding principal amount of the obligations secured by the Lien being
replaced at the time of such renewal, extension or refunding (plus transaction
costs, including premiums and fees, related thereto), and (ii) each replacement
Lien shall be limited to substantially the same property that secured the Lien
so replaced;

 

(g)                                  legal or equitable encumbrances deemed to
exist by reason of the existence of any litigation or other legal proceeding or
arising out of a judgment or award with respect to which an appeal is being
prosecuted in good faith by appropriate action and with respect to which
adequate reserves are being maintained and, in the case of judgment liens,
execution thereon is stayed;

 

(h)                                 rights reserved or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Company or any Subsidiary, or to use such property
in a manner that does not materially impair the use of such property for the
purposes for which it is held by the Company or such Subsidiary;

 

(i)                                     any obligations or duties affecting the
property of the Company or any of its Subsidiaries to any municipality,
governmental, statutory or public authority with respect to any franchise,
grant, license or permit;

 

(j)                                    Liens filed in connection with sales of
receivables by any of the Subsidiaries (other than the Guarantor) to a
wholly-owned special purpose financing Subsidiary for purposes of perfecting
such sales, provided that no third party has any rights with respect to such
Liens or any assets subject thereto;

 

(k)                                 any interest or title of a lessor under any
sale lease-back transaction entered into by the Company or any Subsidiary
conveying only the assets so leased back to the extent the related Indebtedness
is permitted under §8.1 hereof;

 

20

--------------------------------------------------------------------------------


 

(l)                                     Liens created or deemed to be created
under Permitted Receivables Transactions at any time provided such Liens do not
extend to any property or assets other than the trade receivables sold pursuant
to such Permitted Receivables Transactions, interests in the goods or products
(including returned goods and products), if any, relating to the sales giving
rise to such trade receivables; any security interests or other Liens and
property subject thereto (other than on any leases or related lease payment
rights or receivables between the Company and any of its Subsidiaries, as
lessors or sublessors) from time to time purporting to secure the payment by the
obligors of such trade receivables (together with any financing statements
authorized by such obligors describing the collateral securing such trade
receivables) pursuant to such Permitted Receivables Transactions; and

 

(m)                             Liens securing other Indebtedness, provided that
the aggregate amount of all liabilities, including any Indebtedness, of the
Company and its Subsidiaries secured by all Liens permitted in subsections (k),
(1) and (m), when added (without duplication) to the aggregate outstanding
amount of Indebtedness of the Subsidiaries of the Company permitted under
§8.1(b) and Indebtedness with respect to Permitted Receivables Transactions,
shall not exceed 15% of Consolidated Tangible Assets at any time.

 

“Permitted Receivables Transaction”.  Any sale or sales of, and/or
securitization of, any accounts receivable of the Company and/or any of its
Subsidiaries (the “Receivables”) pursuant to which (a) the Company and its
Subsidiaries realize aggregate net proceeds of not more than $750,000,000 at any
one time outstanding, including, without limitation, any revolving
purchase(s) of Receivables where the maximum aggregate uncollected purchase
price (exclusive of any deferred purchase price) for such Receivables at any
time outstanding does not exceed $750,000,000, and (b) which Receivables shall
not be discounted more than 25%.

 

“Person”.  Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

 

“Plan”.  Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Company or any ERISA
Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Pricing Table”:

 

Level

 

Senior Public Debt Rating

 

Applicable
Facility
Fee Rate

 

Applicable
Letter of
Credit Fee
Rate

 

Applicable Base
Rate/Canadian
Prime Rate

 

Applicable
Eurocurrency
Rate

1

 

Greater than or equal to A+ by Standard & Poor’s or greater than or equal to A1
by Moody’s

 

0.06% per annum

 

0.69% per annum

 

0.0% per annum

 

0.69% per annum

2

 

A by Standard & Poor’s or A2 by Moody’s

 

0.07% per annum

 

0.805% per annum

 

0.0% per annum

 

0.805% per annum

3

 

A- by Standard & Poor’s or A3 by Moody’s

 

0.09% per annum

 

0.91% per annum

 

0.0% per annum

 

0.91% per annum

 

21

--------------------------------------------------------------------------------


 

Level

 

Senior Public Debt Rating

 

Applicable
Facility
Fee Rate

 

Applicable
Letter of
Credit Fee
Rate

 

Applicable Base
Rate/Canadian
Prime Rate

 

Applicable
Eurocurrency
Rate

4

 

BBB+ by Standard & Poor’s or Baa1 by Moody’s

 

0.10% per annum

 

1.00% per annum

 

0.0% per annum

 

1.00% per annum

5

 

Less than or equal to BBB by Standard & Poor’s or less than or equal to Baa2 by
Moody’s

 

0.15% per annum

 

1.05% per annum

 

0.05% per annum

 

1.05% per annum

 

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating.  If the Company does not have any Senior
Public Debt Rating, Pricing Level 5 shall apply.  For purposes of each of the
rates set forth in the table above such rates shall be the applicable rate per
annum determined as of the day of receipt by the Administrative Agent from the
Company of evidence satisfactory to the Administrative Agent of the
then-applicable Senior Public Debt Rating.  Initially, the Pricing Level as of
the Effective Date shall be Pricing Level 3.  Thereafter, each change in the
Pricing Level resulting from a publicly announced change in the Senior Public
Debt Rating shall be effective during the period commencing on the date of
delivery by the Company to the Administrative Agent of notice thereof pursuant
to §7.4 (or, if earlier, on the date that the Administrative Agent becomes aware
of such public announcement) and ending on the date immediately preceding the
effective date of the next such change.

 

“PTE”.  A prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

 

“Rate Determination Date”.  Two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“RCRA”.  See §6.15(a).

 

“Real Property”.  All real property heretofore, now, or hereafter owned,
operated, or leased by a Borrower or any of its Subsidiaries.

 

“Receivables Subsidiary”.  Any special purpose, bankruptcy-remote Subsidiary of
the Company that purchases, on a revolving basis, receivables generated by the
Company or any of its Subsidiaries pursuant to a Permitted Receivables
Transaction.

 

“Recipient”.  The Administrative Agent, any Bank, any Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

 

“Reimbursement Obligation”.  The applicable Borrower’s obligation to reimburse
the applicable Issuing Bank and the Banks on account of any drawing under any
Letter of Credit, all as provided in §2.6.2.

 

22

--------------------------------------------------------------------------------


 

“Related Parties”.  With respect to any Person, such Person’s affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
affiliates.

 

“Release”.  Shall have the meaning specified in CERCLA and the term “Disposal”
(or “Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Company’s or any of its
Subsidiaries’ activities in that state, province, territory or political
subdivision.

 

“Replacement Bank”.  See §2.18.

 

“Replacement Notice.”  See §2.18.

 

“Revaluation Date”.  With respect to (a) any Letter of Credit issued in Canadian
Dollars, each of the following: (i) each date of the issuance of such Letter of
Credit in Canadian Dollars, (ii) each date of an amendment thereof having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the applicable Issuing Bank
thereunder, and (iv) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Majority Banks shall require, and
(b) any Loan, each of the following:  (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in Canadian Dollars, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in Canadian Dollars
pursuant to §2.4, and (iii) such additional dates as the Administrative Agent
shall determine or the Majority Banks shall require.

 

“Revolving Credit Exposure”.  As to any Bank at any time, the aggregate
Outstanding Amount at such time of its Loans and the aggregate Outstanding
Amount of such Bank’s participation in L/C Obligations and Swing Line Loans at
such time.

 

“Same Day Funds”.  (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in Canadian Dollars, same day or other funds as may be determined by the
Administrative Agent or applicable Issuing Bank, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Canadian Dollars.

 

“Sanction(s)”.  Any economic or trade sanctions administered or enforced by the
United States Government (including without limitation, OFAC and the U.S.
Department of State), the Canadian Government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date”.  See §3.3.2(a).

 

“Senior Public Debt Rating”.  The ratings of the Company’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
or Standard & Poor’s.

 

“Significant Subsidiary”.  At any time, a Subsidiary that at such time meets the
definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”.   References in this Agreement to a “Significant
Subsidiary” refer to a

 

23

--------------------------------------------------------------------------------


 

Significant Subsidiary of the Company, unless the context in which such term is
used clearly requires otherwise.

 

“Spot Rate”.  For a currency, the rate determined by the Administrative Agent or
an Issuing Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Canadian
Dollars.

 

“Standard & Poor’s”.  Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc.

 

“Subsidiary”.  As to any Person, any corporation, association, trust, or other
business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP.  Unless otherwise specified herein or the context
otherwise requires, any reference herein to a Subsidiary shall be deemed to
refer to a Subsidiary of the Company.

 

“Swap Contracts”.  All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge any Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

 

“Swing Line Bank”.  Bank of America.

 

“Swing Line Loan”.  See §2.5.

 

“Swing Line Loan Request”.  A notice of a Swing Line Borrowing pursuant to
§2.5.2, which shall be substantially in the form of Exhibit B, or such other
form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

 

“Swing Line Sublimit”.  An amount equal to the lesser of (a) $100,000,000 and
(b) the Total Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Total Commitments.

 

“Taxes”.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Plans”.  The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

 

“Total Commitment”.  The Commitments of all the Banks.  Initially
$2,750,000,000, as such amount may be increased or reduced in accordance with
the terms hereof, or, if such Total Commitment has been terminated pursuant to
§2.3.1 or §12.2 hereof, zero.

 

24

--------------------------------------------------------------------------------


 

“Total Debt”.  The sum, without duplication, of all (a) Indebtedness of the
Company and its Subsidiaries on a consolidated basis under subsections
(a) through (h) of the definition of “Indebtedness” (provided, however, that
Indebtedness with respect to Permitted Receivables Transactions shall not be
included in such calculation), plus (b) non-contingent reimbursement obligations
of the Company and its Subsidiaries with respect to drawings under any letters
of credit.

 

“Total Outstandings”.  The aggregate Outstanding Amount of all Loans and all L/C
Obligations.

 

“Type”.  When used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurocurrency Rate, the
Base Rate or the Canadian Prime Rate.

 

“U.S. Dollar Equivalent”.  With respect to any amount denominated in Canadian
Dollars computed at any time, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date).

 

“U.S. Person”.  Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act”.  The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“U.S. Tax Compliance Certificate”.  See §3.1.5(b)(ii).

 

“Unreimbursed Amount”.  The amount of any unreimbursed drawing under a Letter of
Credit (expressed in Dollars in the amount of the U.S. Dollar Equivalent thereof
in the case of a Letter of Credit denominated in Canadian Dollars).

 

“Write-Down and Conversion Powers”.  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2.                                   Rules of Interpretation.

 

(a)                                 Unless otherwise noted, a reference to any
document or agreement (including this Agreement) shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification to such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms capitalized but not
otherwise defined herein have the meanings assigned to them by generally
accepted accounting principles applied on a consistent basis by the accounting
entity to which they refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

25

--------------------------------------------------------------------------------


 

(g)                                  All terms not specifically defined herein
or by generally accepted accounting principles, which terms are defined in the
Uniform Commercial Code as in effect in the State of New York, have the meanings
assigned to them therein.

 

(h)                                 Reference to a particular “§” refers to that
section of this Agreement unless otherwise indicated.

 

(i)                                     The words “herein”, “hereof’,
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular section or subdivision of this Agreement.

 

§1.3.                                   Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Committed Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Committed Loan”).

 

§1.4.                                   Exchange Rates; Currency Equivalents. 
§1.4.1  The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating U.S. Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Canadian Dollars.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.

 

§1.4.2                                      Wherever in this Agreement in
connection with a Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in Canadian Dollars, such amount shall be the equivalent of such
Canadian Dollar amount (rounded to the nearest unit of Canadian Dollars, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be.

 

§1.5.                                   Letter of Credit Amounts; Times of Day. 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the U.S. Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any issuer document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
U.S. Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

§2.                               THE LOAN FACILITIES.

 

§2.1.                                   Committed Loans.  Subject to the terms
and conditions set forth herein, each Bank severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrowers in Dollars or Canadian Dollars
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such Bank’s
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Total Outstandings shall not exceed the Total Commitments, (ii) the
Revolving Credit Exposure of any Bank shall not exceed such Bank’s Commitment,

 

26

--------------------------------------------------------------------------------


 

and (iii) the aggregate Outstanding Amount of all Loans made in Canadian Dollars
shall not exceed the Canadian Dollar Sublimit.  Within the limits of each Bank’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this §2.1, prepay under §2.7, and re-borrow under this §2.1. 
Committed Loans in U.S. Dollars may be Base Rate Loans or Eurocurrency Rate
Loans and Committed Loans in Canadian Dollars may be Canadian Prime Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

 

§2.2.                                   Fees.  In addition to certain fees
described herein:

 

§2.2.1                                      Facility Fee.  The Company shall pay
to the Administrative Agent for the account of each Bank in accordance with its
Commitment Percentage, a facility fee (the “Facility Fee”) in Dollars equal to
the Applicable Rate times the actual daily amount of the Total Commitments (or,
if the Total Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations), regardless of usage,
subject to adjustment as provided in §2.17.  The Facility Fee shall accrue at
all times during the Availability Period (and thereafter so long as any
Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in §§10 or 11
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing with the first such date to occur after the Effective Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand).  The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

§2.2.2                                      Other Fees.  The Company shall pay
to (a) the Lead Arrangers and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the fee
letters between the Company and the Lead Arrangers and (b) the Banks, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

§2.3.                                   Reduction and Increase of Total
Commitment.

 

§2.3.1                                      Reduction of Total Commitment.

 

(a)                                 The Company shall have the right at any time
and from time to time upon three (3) Business Days’ prior written notice to the
Administrative Agent to reduce by $25,000,000 or a greater amount, or terminate
entirely, the Total Commitment, whereupon each Bank’s Commitment shall be
reduced pro rata in accordance with such Bank’s Commitment Percentage of the
amount specified in such notice or, as the case may be, terminated; provided
that at no time may the Total Commitment be reduced to an amount less than the
sum of (A) the Maximum Drawing Amount of all Letters of Credit (other than the
amount of cash collateral or other credit support satisfactory to the
Administrative Agent and each applicable Issuing Bank that the Borrowers have
provided to secure Reimbursement Obligations prior to or concurrently with such
termination which would exceed the Total Commitment), and (B) all Loans then
outstanding.

 

(b)                                 No reduction or termination of the Total
Commitment once made may be revoked; the portion of the Total Commitment reduced
or terminated may not be reinstated; and amounts in respect of such reduced or
terminated portion may not be re-borrowed.  If, after giving effect to any
reduction of the Total Commitment, the Canadian Letter of Credit Sublimit, or
the Swing Line Sublimit exceeds the amount of the Total Commitment, such
Sublimit shall be automatically reduced by the amount of such excess.

 

27

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent will notify the
Banks promptly after receiving any notice delivered by the Borrower pursuant to
this §2.3.1 and will distribute to each Bank a revised Schedule 1 to this
Agreement.

 

§2.3.2                                      Increase of Total Commitment. 
Unless a Default or Event of Default has occurred and is continuing, the Company
may request, subject to the approval of the Administrative Agent, that the Total
Commitment be increased, provided that such increase shall not, except with the
consent of the Majority Banks, in any event exceed $750,000,000 plus the amount,
if any, by which the Total Commitment has been reduced as a result of the
termination of the Commitments of any Bank pursuant to §2.18 hereunder;
provided, however, that (a) any Bank which is a party to this Agreement prior to
such increase shall have the first option, and may elect, to fund its pro rata
share of the increase, thereby increasing its Commitment hereunder, but no Bank
shall have any obligation to do so, (b) in the event that it becomes necessary
to include a new Bank to provide additional funding under this §2.3.2, such new
Bank must be reasonably acceptable to the Administrative Agent, the Issuing
Banks and the Company and shall become a Bank pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel, and
(c) the Banks’ Commitment Percentages shall be correspondingly adjusted, as
necessary, to reflect any increase in the Total Commitment and Schedule 1 shall
be amended to reflect such adjustments. At the time of requesting any such
increase, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Bank is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such request to the Banks unless otherwise approved by the Administrative
Agent).  Each Bank shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Commitment Percentage of such
requested increase.  Any Bank not responding within such time period shall be
deemed to have declined to increase its Commitment.  If the Total Commitment is
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Company and the Banks of the final allocation of such increase and
the Increase Effective Date.  Any such increase in the Total Commitment shall
require, among other things, the satisfaction of such conditions precedent as
the Administrative Agent may reasonably require, including, without limitation,
the Administrative Agent’s receipt of evidence of applicable corporate
authorization and other corporate documentation from the Borrowers and the
Guarantor and the legal opinion of counsel to the Borrowers and the Guarantor,
each in form and substance satisfactory to the Administrative Agent and such
Banks as are participating in such increase.  The Borrowers shall prepay that
portion of any Committed Loans outstanding on the effective date of any such
increase to the extent necessary to keep the outstanding Committed Loans ratable
with any revised Commitment Percentages arising from any non-ratable increase in
the Total Commitments under this Section. This Section shall supersede any
provisions in §2.12 or §15.9 to the contrary.

 

§2.4.                                   Borrowings, Conversions and
Continuations of Committed Loans.

 

§2.4.1                                      Each Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice.  Each such
Committed Loan Notice must be received by the Administrative Agent not later
than (x) 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days prior to the
requested date of any Borrowing, conversion to or continuation of Eurocurrency
Rate Loans denominated in Canadian Dollars or of any conversion of Eurocurrency
Rate Loans

 

28

--------------------------------------------------------------------------------


 

denominated in Canadian Dollars to Canadian Prime Rate Loans, and (iii) one
Business Day prior to the requested date of any Borrowing of Canadian Prime Rate
Loans and (y) 1:00 p.m. on the requested date of any Borrowing of Base Rate
Loans.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans denominated in Canadian Dollars
shall be in a principal amount of C$10,000,000 or a whole multiple of
C$1,000,000 in excess thereof.  Except as provided in §§2.3.3 and 2.4.3, each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof.  Each Borrowing of
or conversion to Canadian Prime Rate Loans shall be in a principal amount of
C$500,000 or a whole multiple of C$100,000 in excess thereof.  Each Committed
Loan Notice shall specify (i) whether the Company is requesting a Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, and (vii) the applicable Borrower.  If the Company fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars.  If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in Canadian Dollars, such Loans
shall be continued as Canadian Prime Rate Loans.  Any automatic conversion to
Base Rate Loans, with respect to Loans in Dollars, and Canadian Prime Rate
Loans, with respect to Loans in Canadian Dollars, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and re-borrowed
in the other currency.

 

§2.4.2                                      Following receipt of a Committed
Loan Notice, the Administrative Agent shall promptly notify each Bank of the
amount (and currency) of its Commitment Percentage of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Bank of the details of
any automatic conversion to Base Rate Loans or Canadian Prime Rate Loans or
continuation of Committed Loans denominated in Canadian Dollars, in each case as
described in the preceding subsection.  In the case of a Borrowing, each Bank
shall make the amount of its Committed Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 3:00 p.m., in the case of any Committed Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Loan in Canadian Dollars, in
each case on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in §11 (and,
if such Borrowing is the initial Credit Extension, §10), the Administrative
Agent shall make all funds so received available to the Company or the other
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date the Committed Loan Notice with respect to such Borrowing is given by
the applicable Borrower, there are L/C Borrowings outstanding in the same
currency as such Borrowing, then the proceeds of such Borrowing, first, shall be
applied to the payment in

 

29

--------------------------------------------------------------------------------


 

full of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

 

§2.4.3                                      Except as otherwise provided herein,
a Eurocurrency Rate Loan may be continued or converted only on the last day of
an Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or Canadian Dollars) without the consent of the
Administrative Agent.

 

§2.4.4                                      The Administrative Agent shall
promptly notify the Company and the Banks of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.

 

§2.4.5                                      After giving effect to all
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

§2.4.6                                      Notwithstanding anything to the
contrary in this Agreement, any Bank may exchange, continue or rollover all of
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent, and such Bank.

 

§2.5.                                   Swing Line Loans.

 

§2.5.1                                      The Swing Line.  Subject to the
terms and conditions set forth herein, the Swing Line Bank, in reliance upon the
agreements of the other Banks set forth in this §2.5, shall make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Bank acting as Swing Line Bank, may exceed the amount of such
Bank’s Commitment; provided, however, that (x) after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Total Commitments,
and (ii) the Revolving Credit Exposure of any Bank shall not exceed such Bank’s
Commitment, (y) the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and (z) the Swing Line Bank shall not
be under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this §2.5, prepay under §2.7, and re-borrow under this
§2.5.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Bank a
risk participation in such Swing Line Loan in an amount equal to the product of
such Bank’s Commitment Percentage times the amount of such Swing Line Loan.

 

§2.5.2                                      Borrowing Procedures.  Each Swing
Line Borrowing shall be made upon the Company’s irrevocable notice to the Swing
Line Bank and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Line Loan Request; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Bank and the Administrative
Agent of a Swing Line Loan Request.  Each such Swing Line Loan Request must be
received by the Swing Line Bank and the Administrative Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date, which shall be a Business Day.  Promptly after receipt by the Swing Line
Bank of any telephonic Swing

 

30

--------------------------------------------------------------------------------


 

Line Loan Request, the Swing Line Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Request and, if not, the Swing Line Bank will
notify the Administrative Agent of the contents thereof.  Unless the Swing Line
Bank has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Bank) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Bank not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of §2.5.1, or (B) that one or more of the
applicable conditions specified in §§10 or 11 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Bank will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Request,
make the amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Bank in Same
Day Funds.

 

§2.5.3                                      Refinancing of Swing Line Loans.

 

(a)                                 The Swing Line Bank at any time in its sole
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf), that each Bank make
a Base Rate Loan in an amount equal to such Bank’s Commitment Percentage of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of §2.4, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Total Commitments and
the conditions set forth in §11.  The Swing Line Bank shall furnish the Company
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Bank shall make an amount equal
to its Commitment Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Bank at the
Administrative Agent’s Office for Dollar-denominated payments not later than
3:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to §2.5.3(b), each Bank that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Bank.

 

(b)                                 If for any reason any Swing Line Loan cannot
be refinanced by such a Borrowing in accordance with §2.5.3(a), the request for
Base Rate Loans submitted by the Swing Line Bank as set forth herein shall be
deemed to be a request by the Swing Line Bank that each of the Banks fund its
risk participation in the relevant Swing Line Loan and each Bank’s payment to
the Administrative Agent for the account of the Swing Line Bank pursuant to
§2.5.3(a) shall be deemed payment in respect of such participation.

 

(c)                                  If any Bank fails to make available to the
Administrative Agent for the account of the Swing Line Bank any amount required
to be paid by such Bank pursuant to the foregoing provisions of this §2.5.3 by
the time specified in §2.5.3(a), the Swing Line Bank shall be entitled to
recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Bank at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Bank in connection with the foregoing.  If
such Bank pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Bank’s Committed Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line

 

31

--------------------------------------------------------------------------------


 

Bank submitted to any Bank (through the Administrative Agent) with respect to
any amounts owing under this paragraph (c) shall be conclusive absent manifest
error.

 

(d)                                 Each Bank’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this §2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Bank may have against the Swing Line Bank, the Company or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Bank’s obligation
to make Committed Loans pursuant to this §2.5.3 is subject to the conditions set
forth in §11.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

§2.5.4                                      Repayment of Participations.

 

(a)                                 At any time after any Bank has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Bank
receives any payment on account of such Swing Line Loan, the Swing Line Bank
will distribute to such Bank its Commitment Percentage thereof in the same funds
as those received by the Swing Line Bank.

 

(b)                                 If any payment received by the Swing Line
Bank in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Bank under any of the circumstances described in
§33 (including pursuant to any settlement entered into by the Swing Line Bank in
its discretion), each Bank shall pay to the Swing Line Bank its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Bank.  The obligations of
the Banks under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

§2.5.5                                      Interest for Account of Swing Line
Bank.  The Swing Line Bank shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Bank funds its Base Rate Loan or
risk participation pursuant to this §2.5 to refinance such Bank’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage shall be solely for the account of the Swing Line Bank.

 

§2.5.6                                      Payments Directly to Swing Line
Bank.  The Company shall make all payments of principal and interest in respect
of the Swing Line Loans directly to the Swing Line Bank.

 

§2.6.                                   Letters of Credit.

 

§2.6.1                                      Letter of Credit Commitments.

 

(a)                                 Subject to the terms and conditions hereof
and the receipt by the Administrative Agent of a written notice in the form of
Exhibit F hereto (a “Letter of Credit Request”) appropriately completed and
signed by an authorized officer of the applicable Borrower reflecting the
Maximum Drawing Amount of all Letters of Credit (including the requested Letter
of Credit), and receipt by an Issuing Bank, with a copy to the Administrative
Agent, of a Letter of Credit Application appropriately completed and signed by
an authorized officer of the applicable Borrower, such Issuing Bank, on behalf
of the Banks and in reliance upon the representations and

 

32

--------------------------------------------------------------------------------


 

warranties of the Borrowers contained herein and the agreement of the Banks
contained in §2.6.1(c) hereof, agrees to issue standby Letters of Credit
(including so-called “direct pay” standby Letters of Credit) for the account of
the Company or any of its Subsidiaries (which may, with such Issuing Bank’s
consent, incorporate automatic renewals for periods of up to twelve (12)
months), in such form as may be requested from time to time by the applicable
Borrower and agreed to by such Issuing Bank; provided, however, that, after
giving effect to such request, the aggregate Maximum Drawing Amount of all
Letters of Credit issued at any time shall not exceed the Total Commitment minus
the aggregate outstanding amount of the Loans; provided further, that (i) no
Letter of Credit shall have an expiration date later than the earlier of
(A) eighteen (18) months after the date of issuance (which may incorporate
automatic renewals for periods of up to twelve (12) months), or (B) five
(5) Business Days prior to the Maturity Date; (ii) no Issuing Bank shall be
under any obligation to issue any Letter of Credit if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder or otherwise) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (B) the issuance of the Letter
of Credit would violate one or more material policies of such Issuing Bank
applicable to letters of credit generally applied on a consistent basis to
similarly situated letter of credit applicants, or (C) any Bank is at that time
a Defaulting Bank, unless (x) such Issuing Bank has entered into arrangements,
including the delivery of cash collateral or other credit support, satisfactory
to such Issuing Bank (in its sole discretion), with the applicable Borrower or
such Bank to eliminate such Issuing Bank’s actual or potential fronting exposure
with respect to such Defaulting Bank, or (y) such actual or potential fronting
exposure with respect to such Defaulting Bank has been reallocated to Banks that
are non-Defaulting Banks pursuant to clause (d) of §2.17.1 and (iii) the
aggregate face amount of all Letters of Credit issued by any one Issuing Bank
shall not at any time exceed the amount set forth opposite the name of such
Issuing Bank on Schedule 2.6.1 hereto, as such amount may be increased (in the
sole discretion of such Issuing Bank) or decreased (if so agreed by such Issuing
Bank and the Borrower by the execution and delivery by such Issuing Bank, the
Company, the Guarantor and the Administrative Agent of an instrument in
substantially the form of Schedule 2.6.1(a) hereto.  Each Issuing Bank will
promptly confirm to the Administrative Agent the issuance of each Letter of
Credit specifying the face amount thereof or any increase thereto, and the
Administrative Agent will transmit such information to the Banks.

 

(b)                                 Each Letter of Credit shall be denominated
in Dollars or, in accordance with and subject to the terms of §2.6.1(e) hereof,
in Canadian Dollars.

 

(c)                                  Each Bank severally agrees that it shall be
absolutely liable, without regard to the occurrence of any Default or Event of
Default, the termination of the Total Commitment pursuant to §12.2, or any other
condition precedent or circumstance whatsoever (other than as stated in the next
sentence hereof), to the extent of such Bank’s Commitment Percentage (computed
after the termination of the Total Commitment in accordance with the Commitment
Percentage in effect immediately prior to such Termination), to reimburse each
Issuing Bank on demand for the amount of each draft paid by such Issuing Bank
under each Letter of Credit issued by such Issuing Bank to the extent that such
amount is not reimbursed by the Borrowers pursuant to §2.6.2 (such agreement of
a Bank being called herein the “Letter of Credit Participation” of such Bank). 
Each

 

33

--------------------------------------------------------------------------------


 

Bank agrees that its obligation to reimburse each Issuing Bank pursuant to this
§2.6.1(c) shall not be affected in any way by any circumstance whatsoever other
than the gross negligence or willful misconduct of such Issuing Bank; provided
that the making of a payment under a Letter of Credit against documents that
appear on their face to substantially comply with the terms and conditions of
such Letter of Credit shall not be deemed to be gross negligence or willful
misconduct.

 

(d)                                 Each such reimbursement payment made by a
Bank to an Issuing Bank shall be made to an account of such Issuing Bank in the
United States of America and shall be treated as the purchase by such Bank of a
participating interest in the applicable Reimbursement Obligation under §2.6.2
in an amount equal to such payment. Each Bank shall share in accordance with its
participating interest in any interest which accrues pursuant to §2.6.2.

 

(e)                                  (i)  The applicable Borrower shall be
entitled to request that one or more Letters of Credit be denominated in
Canadian Dollars for the account of any Canadian Subsidiary of the applicable
Borrower (each a “Canadian Dollar Letter of Credit”); provided that (i) the
aggregate undrawn face amount of all Canadian Dollar Letters of Credit may not
exceed the Canadian Letter of Credit Sublimit at any time and (ii) each Canadian
Dollar Letter of Credit shall provide for payment of any drawing thereunder on a
date not earlier than three Business Days after the relevant Issuing Bank
determines that the documents submitted in connection with such drawing appear
on their face to substantially comply with the terms and conditions of such
Letter of Credit (or such shorter period of time as may be agreeable to the
relevant Issuing Bank in its sole discretion).

 

(ii)                                  The Letter of Credit Application in
respect of each Canadian Dollar Letter of Credit shall be signed by the
applicable Borrower; provided that nothing therein shall be deemed to alter the
obligations of the Borrowers under this Agreement in respect of any drawing
under any such Letter of Credit.

 

(iii)                               If an Issuing Bank makes a payment in
Canadian Dollars pursuant to a Canadian Dollar Letter of Credit, such Borrower
shall reimburse such Issuing Bank in Canadian Dollars or the U.S. Dollar
Equivalent thereof in Dollars, upon such Borrower’s election in a notice to the
applicable Issuing Bank.

 

(f)                                   As of the Effective Date, the Existing
Letters of Credit shall automatically be deemed to be Letters of Credit for all
purposes of this Agreement, having the respective face amounts specified in
Schedule 2.6.1(f) hereof.

 

(g)                                  The parties acknowledge and agree that
(i) certain of the Existing Letters of Credit have been issued by Bank
Affiliates of Issuing Banks identified in Schedule 2.6.1(f) hereof, and that
(ii) an Issuing Bank may hereafter comply with the provisions of §2.6.1 in
respect of the issuance of Canadian Dollar Letters of Credit by arranging for a
Bank Affiliate of such Issuing Bank organized under the laws of Canada to issue
such Canadian Dollar Letter of Credit (each Letter of Credit issued by a Bank
Affiliate of an Issuing Bank as provided herein being herein referred to as a
“Bank Affiliate Letter of Credit”), provided that such Issuing Bank shall, prior
to such issuance, have notified the Administrative Agent and the applicable
Borrower of the identity of such Bank Affiliate.  The parties agree that
(1) each Bank Affiliate Letter of Credit is and shall be a “Letter of Credit”
for all purposes of this Agreement; (2) each reference in the definition of
“Reimbursement Obligation” and in §2.6.2, §2.6.3 and §2.6.4 to an Issuing Bank
shall be deemed to include the issuer of each such Bank Affiliate Letter of
Credit; (3) notwithstanding the foregoing, the issuance, extension or renewal of
each Letter of Credit shall remain subject to the conditions and requirements of
§2.6.1 and §11, and each provision of this Agreement, including without
limitation the last sentence of §2.6.1(a) and §2.6.5, requiring the giving of a
notice

 

34

--------------------------------------------------------------------------------


 

hereunder by or to an Issuing Bank shall be deemed to refer to such Issuing Bank
and not to such Bank Affiliate; and (4) the obligations of the Banks, the
Borrower and the Guarantor to each Issuing Bank shall, in the case of each Bank
Affiliate Letter of Credit, inure to the benefit of the Bank Affiliate issuing
or having issued such Bank Affiliate Letter of Credit and be enforceable by such
Bank Affiliate and/or by such Issuing Bank on behalf of such Bank Affiliate. 
Each Canadian Dollar Letter of Credit issued by a Canadian Bank Affiliate of an
Issuing Bank shall be issued on a Business Day which is not a day on which
banking institutions in Toronto and Montreal, Canada are authorized by law to
close.

 

(h)                                 Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit.

 

§2.6.2                                      Reimbursement Obligation of the
Borrowers.  In order to induce the Issuing Banks to issue, extend and renew each
Letter of Credit, the applicable Borrower hereby agrees to reimburse or pay to
each Issuing Bank, with respect to each Letter of Credit issued, extended or
renewed by such Issuing Bank hereunder, as follows:

 

(a)                                 if any draft presented under any Letter of
Credit is honored by such Issuing Bank or such Issuing Bank otherwise makes
payment with respect thereto, the sum of (i) the amount paid by such Issuing
Bank under or with respect to such Letter of Credit (and in the case of a
payment in Canadian Dollars, the applicable Borrower shall reimburse such
Issuing Bank in Canadian Dollars or the U.S. Dollar Equivalent thereof in
Dollars, upon such Borrower’s election in a notice to the applicable Issuing
Bank), and (ii) the amount of any taxes, fees, charges or other costs and
expenses whatsoever incurred by such Issuing Bank in connection with any payment
made by such Issuing Bank under, or with respect to, such Letter of Credit;
provided, however, if the applicable Borrower does not reimburse such Issuing
Bank on the Drawdown Date, such amount shall, provided that no Event of Default
under §§12.1(g) or 12.1(h) has occurred, become automatically a Base Rate
Committed Loan advanced hereunder in an amount equal to such sum (and the
Administrative Agent shall notify the Banks upon receipt of the notice thereof
from the applicable Issuing Bank pursuant to §2.6.5, which notice shall be
deemed to constitute a Committed Loan Request and satisfy the requirements of
§2.6); and

 

(b)                                 upon the date that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day) or the acceleration of the Reimbursement Obligations
with respect to all Letters of Credit in accordance with §12, an amount equal to
the then Maximum Drawing Amount of all outstanding Letters of Credit shall be
paid by the applicable Borrower to the Administrative Agent to be held as cash
collateral for the applicable Reimbursement Obligations, and the applicable
Borrower hereby grants to the Administrative Agent a security interest therein.

 

§2.6.3                                      Obligations Absolute.  Each
Borrower’s obligations under this §2.6 shall be absolute and unconditional under
any and all circumstances and irrespective of the occurrence of any Default or
Event of Default or any condition precedent whatsoever or any setoff,
counterclaim or defense to payment which such Borrower may have or have had
against any Issuing Bank, any Bank or any beneficiary of a Letter of Credit, and
each Borrower expressly waives any such rights that it may have with respect
thereto. Each Borrower further agrees with each Issuing Bank and the Banks that
such Issuing Bank and the Banks (i) shall not be responsible for, and such
Borrower’s Reimbursement Obligations under §2.6.2 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged (unless due to the gross
negligence or willful misconduct of such Issuing Bank or

 

35

--------------------------------------------------------------------------------


 

any other Bank), or any dispute between or among a Borrower and the beneficiary
of any Letter of Credit or any financing institution or other party to which any
Letter of Credit may be transferred or any claims or defenses whatsoever of a
Borrower against the beneficiary of any Letter of Credit or any such transferee,
and (ii) shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit except to the extent of
their own gross negligence or willful misconduct as determined in a final and
non-appealable judgment of a court of competent jurisdiction.  Each Borrower
agrees that any action taken or omitted by any Issuing Bank or any Bank in good
faith under or in connection with any Letter of Credit and the related drafts
and documents shall be binding upon such Borrower and shall not result in any
liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to such Borrower.  Nothing herein shall constitute a waiver by a
Borrower of any of its rights against any beneficiary of a Letter of Credit.

 

§2.6.4                                      Reliance by the Issuing Banks.  To
the extent not inconsistent with §2.6.3, each Issuing Bank shall be entitled to
rely, and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by such Issuing Bank in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuing Bank.

 

§2.6.5                                      Notice Regarding Letters of Credit. 
One (1) Business Day prior to the issuance of any Letter of Credit or any
amendment, extension or termination thereof, the applicable Issuing Bank shall
notify the Administrative Agent of the terms of such Letter of Credit,
amendment, extension or termination. In the case of any such issuance, amendment
or extension, the Administrative Agent will promptly notify such Issuing Bank
whether such issuance, amendment or extension is permissible under the
limitation set forth in the proviso to §2.1.  On the day of any drawing under
any Letter of Credit, such Issuing Bank shall notify the Administrative Agent of
such drawing, specifying the amount thereof, and on the day of any payment under
any Letter of Credit (or failure of a Borrower to reimburse such drawing in
accordance with §2.6.2), such Issuing Bank shall notify the Administrative Agent
of such payment (or failure), specifying the amount thereof and, in the case of
failure by a Borrower to pay under a Canadian Dollar Letter of Credit, the U.S.
Dollar Equivalent thereof.  Additionally, each Issuing Bank shall no later than
the third Business Day following the last day of each month, provide to
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), the Maximum Drawing Amount, the expiration date, and the
reference number of any Letter of Credit outstanding at any time during each
month, and showing the aggregate amount (if any) payable by the applicable
Borrower to such Issuing Bank during such month.  Promptly after the receipt of
such schedule from each Issuing Bank, the Administrative Agent shall provide to
all Banks a summary aggregating the schedules received from each of the Issuing
Banks.

 

§2.6.6                                      Letter of Credit Fee; Fronting Fee. 
The Borrowers shall pay a fee (the “Letter of Credit Fee”) equal to the
Applicable L/C Rate on the Maximum Drawing Amount to the Administrative Agent
for the account of the Banks, to be shared pro rata by the Banks in accordance
with their respective Commitment Percentages; provided, that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Bank with respect
to any Letter of Credit as to which such Defaulting Bank has not provided cash
collateral or other credit support satisfactory to the applicable Issuing Bank
shall be payable, to the maximum extent permitted by applicable Law, to the
other Banks in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to §2.17,
with the balance of such fee, if any, payable to the Issuing Bank for its own
account.  The Letter of Credit Fee shall be payable quarterly in arrears on the
third day (or, if such day is not a Business Day,

 

36

--------------------------------------------------------------------------------


 

the next Business Day) of each calendar quarter for the quarter just ended, and
on the Maturity Date.  In addition, a fronting fee (the “Fronting Fee”) with
respect to each Letter of Credit shall be due and payable to each Issuing Bank
at a rate of 0.15% per annum of the amount available to be drawn under such
Letter of Credit.  Such Fronting Fee shall be payable by the Borrowers to such
Issuing Bank for its account, and the applicable Borrower shall pay directly to
each applicable Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect.

 

§2.7.                                   Prepayments.  §2.7.1  Each Borrower may,
upon notice from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than (x) 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Canadian Dollars, and (C) one Business Day prior to any date of prepayment of
Canadian Prime Rate Loans and (y) 1:00 pm on the date of prepayment of Base Rate
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated
in Canadian Dollars shall be in a minimum principal amount of C$5,000,000 or a
whole multiple of C$1,000,000 in excess thereof; (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof; and (v) any prepayment of Canadian Prime Rate Loans
shall be in a principal amount of C$500,000 or a whole multiple of C$100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Bank of its receipt of each such
notice, and of the amount of such Bank’s Commitment Percentage of such
prepayment.  If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to §3.5. 
Subject to §2.17, each such prepayment shall be applied to the Committed Loans
of the Banks in accordance with their respective Commitment Percentages.

 

§2.7.2                                      The Company may, upon notice to the
Swing Line Bank (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Bank and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000 (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

§2.7.3                                      If the Administrative Agent notifies
the Company at any time that the Total Outstandings at such time exceed an
amount equal to 100% of the Total Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount at least
equal to such excess; provided, however, that, subject to the provisions of
§2.16.1, the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this §2.7.3 unless after the prepayment in full of the
Loans the Total Outstandings exceed the Total Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

37

--------------------------------------------------------------------------------


 

§2.8.                                   Repayment of Loans.  §2.8.1  Each
Borrower shall repay to the Banks on the Maturity Date the aggregate principal
amount of Committed Loans made to such Borrower outstanding on such date.

 

§2.8.2                                      The Company shall repay each Swing
Line Loan on the earlier to occur of (i) the date ten Business Days after such
Loan is made and (ii) the Maturity Date.

 

§2.9.                                   Interest.  §2.9.1  Subject to the
provisions of subsection (b) below, (i) each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate for Eurocurrency Rate Loans; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate for Canadian Prime Rate Loans, and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

§2.9.2                                      (a)         If any amount of
principal and interest of any Loan is not paid when due (without regard to any
applicable grace periods) or any other amounts due hereunder or under any of the
other Loan Documents are not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

 

(b)                                 If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Majority Banks, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

 

(c)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

§2.9.3                                      Interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

§2.9.4                                      For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.  Each Loan Party hereby
irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to this Agreement and the other Loan
Documents, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to it, whether pursuant to section 4
of the Interest Act (Canada) or any other applicable law or legal principle.

 

38

--------------------------------------------------------------------------------


 

§2.10.                            Computation of Interest and Fees.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Loans denominated in
Canadian Dollars shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to §2.12.1, bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

§2.11.                            Evidence of Debt.  §2.11.1  The Credit
Extensions made by each Bank shall be evidenced by one or more accounts or
records maintained by such Bank and by the Administrative Agent in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Bank shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Banks to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Bank and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Bank to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Bank
(through the Administrative Agent) a Note, which shall evidence such Bank’s
Loans to such Borrower in addition to such accounts or records.  Each Bank may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

§2.11.2                               In addition to the accounts and records
referred to in §2.11.1 above, each Bank and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Bank of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any Bank
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

§2.12.                            Payments Generally; Administrative Agent’s
Clawback.  §2.12.1  General.  All payments to be made by the Borrowers shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in
Canadian Dollars, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Banks to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in Canadian Dollars
shall be made to the Administrative Agent, for the account of the respective
Banks to which such payment is owed, at the applicable Administrative Agent’s
Office in Canadian Dollars and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.  If,
for any reason, any Borrower is prohibited by any applicable law from making any
required payment hereunder in Canadian Dollars, such Borrower shall make such
payment in Dollars in the U.S. Dollar Equivalent of the Canadian Dollar payment
amount.  The Administrative Agent will promptly distribute to each Bank its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Bank’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in

 

39

--------------------------------------------------------------------------------


 

Canadian Dollars, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

§2.12.2                               (a)         Funding by Banks; Presumption
by Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Bank prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans or Canadian
Prime Rate Loans, prior to 2:00 p.m. on the date of such Borrowing) that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available on such date in accordance with §2.4 (or, in the case of a
Borrowing of Base Rate Loans or Canadian Prime Rate Loans, that such Bank has
made such share available in accordance with and at the time required by §2.4)
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Bank has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Bank and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Bank, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or Canadian Prime Rate Loans, as
applicable.  If such Borrower and such Bank shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Bank pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Bank’s Committed Loan included in such Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Bank that shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Banks or an Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Banks or
the Issuing Bank, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Banks or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
or such Issuing Bank, in Same Day Funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Bank or Borrower with respect to any
amount owing under this §2.12.2 shall be conclusive, absent manifest error.

 

§2.12.3                               Failure to Satisfy Conditions Precedent. 
If any Bank makes available to the Administrative Agent funds for any Loan to be
made by such Bank to any Borrower as provided in the foregoing provisions of
this §2, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in §§10 and 11 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Bank) to such Bank, without interest.

 

40

--------------------------------------------------------------------------------


 

§2.12.4                               Obligations of Banks Several.  The
obligations of the Banks hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to §15.5 are several and not joint.  The failure of any Bank to make
any Committed Loan, to fund any such participation or to make any payment under
§15.5 on any date required hereunder shall not relieve any other Bank of its
corresponding obligation to do so on such date, and no Bank shall be responsible
for the failure of any other Bank to so make its Committed Loan, to purchase its
participation or to make its payment under §15.5.

 

§2.12.5                               Funding Source.  Nothing herein shall be
deemed to obligate any Bank to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Bank that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

§2.13.                            Sharing of Payments by Banks.  If any Bank
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Bank’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Bank receiving such greater proportion shall (a) notify the Administrative Agent
of such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and sub-participations in L/C Obligations and Swing Line Loans
of the other Banks, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Banks ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

(a)                                 if any such participations or
sub-participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or sub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Bank), (y) the application of Cash Collateral provided for in §2.16 or (z) any
payment obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Committed Loans or sub-participations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Bank were a direct creditor of such Loan Party in the amount of such
participation.

 

§2.14.                            Canadian Borrowers.

 

§2.14.1                               Effective as of the date hereof, each
Canadian Borrower may receive Loans for its account on the terms and conditions
set forth in this Agreement.  Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, (i) the Company will be jointly and
severally liable for all borrowings by, and Obligations of, each Canadian
Borrower and (ii) each Canadian Borrower will be jointly and severally liable
only for the borrowings made by, and Obligations of, the Canadian Borrowers.

 

41

--------------------------------------------------------------------------------


 

§2.14.2                               Each Canadian Borrower hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Banks to any such Canadian
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Borrower.

 

§2.15.                            Extension of Maturity Date.

 

§2.15.1                               Requests for Extension.  The Company may,
not more than twice during the term of this Agreement, by written notice to the
Administrative Agent (who shall promptly notify the Banks) request that each
Bank extend such Bank’s Maturity Date for an additional one-year from the
Maturity Date then in effect hereunder (the “Existing Maturity Date”), which
request shall indicate the date by which each Bank shall respond to such request
(which shall not be earlier than 30 days after the date the Administrative Agent
is notified of such request unless otherwise agreed by the Administrative Agent
in its sole discretion) (such date, the “Notice Date”) and the date on which
such extension shall be effective (which shall not be earlier than 35 days after
the Administrative Agent is notified of such request, unless otherwise agreed by
the Administrative Agent in its sole discretion) (such date, the “Extension
Effective Date”).

 

§2.15.2                               Bank Elections to Extend.  Each Bank,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given on or prior to the Notice Date, advise the
Administrative Agent whether or not such Bank agrees to such extension.  Each
Bank that has failed to notify the Administrative Agent as to whether it has
agreed to a requested extension on or before the Notice Date shall be deemed to
have declined to extend its Maturity Date (each such Bank, together with all
Banks that have declined to extend their Maturity Date, collectively, the
“Non-Extending Banks”).  The election of any Bank to agree to such extension
shall not obligate any other Bank to so agree.

 

§2.15.3                               Notification by Administrative Agent.  The
Administrative Agent shall notify the Company of each Bank’s determination under
this Section promptly and, in any event, no later than three Business Days after
the Notice Date.

 

§2.15.4                               Additional Commitment Banks.  The Company
shall have the right to replace each Non-Extending Bank with, and add as “Banks”
under this Agreement in place thereof, one or more eligible assignees (each, an
“Additional Commitment Bank”) in accordance with §2.18.

 

§2.15.5                               Minimum Extension Requirement.  If (and
only if) the total of the Commitments of the Banks that have agreed so to extend
their Maturity Date (each, an “Extending Bank”) and the additional Commitments
of the Additional Commitment Banks that have become Banks pursuant to §2.18
shall be more than 50% of the Total Commitments then in effect, the Maturity
Date of each Extending Bank and of each Additional Commitment Bank shall be
extended on the Extension Effective Date to the date one year after the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the next preceding Business Day); provided that in
no event shall the term of this Agreement in effect exceed five years at any
time.

 

§2.15.6                               Conditions to Effectiveness of
Extensions.  As a condition precedent to such extension, the Company shall
deliver to the Administrative Agent a certificate of each Loan Party

 

42

--------------------------------------------------------------------------------


 

dated as of the Existing Maturity Date signed by an authorized officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such extension and (ii) certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in §6 and the other Loan Documents are true and correct on
and as of the Existing Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this §2.15, the representations and warranties contained in
§6.4(a) shall be deemed to refer to the most recent statements furnished
pursuant to §7.4(a) and (b), and (B) no Default or Event of Default exists.

 

§2.15.7                               Non-Extending Banks.  The Maturity Date of
the Non-Extending Banks shall remain unchanged and the Borrowers shall repay all
Committed Loans of the Non-Extending Banks outstanding on such Maturity Date,
together with any accrued interest, fees or other amounts owing to such Banks
hereunder.

 

§2.15.8                               Conflicting Provisions.  This
Section shall supersede any provisions in §2.13 or §15.9 to the contrary.

 

§2.16.                            Cash Collateral.

 

§2.16.1                               Certain Credit Support Events.  If (i) any
Issuing Bank has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the day
that is five days prior to the Maturity Date, any L/C Obligation for any reason
remains outstanding, (iii) the Company shall be required to provide Cash
Collateral pursuant to §12.1, or (iv) there shall exist a Defaulting Bank, the
Company shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or any Issuing Bank, provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iv) above, after giving effect to
§2.17.1(d) and any Cash Collateral provided by the Defaulting Bank).

 

§2.16.2                               Grant of Security Interest.  Each of the
Borrowers, and to the extent provided by any Defaulting Bank, such Defaulting
Bank, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Banks and the
Banks, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to §2.16.3.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

§2.16.3                               Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this §2.16 or §§2.5, 2.6, 2.18 or 12.3 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Bank, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

43

--------------------------------------------------------------------------------


 

§2.16.4                               Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Bank status of the applicable Bank
(or, as appropriate, its assignee following compliance with §20) or (ii) the
determination by the Administrative Agent and the applicable Issuing Bank that
there exists excess Cash Collateral; provided, however, (x)  any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable Issuing Bank may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

§2.17.                            Defaulting Banks.

 

§2.17.1                               Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Bank becomes a Defaulting Bank,
then, until such time as that Bank is no longer a Defaulting Bank, to the extent
permitted by applicable law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Bank’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Majority Banks” and §15.9.

 

(b)                                 Defaulting Bank Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Bank (whether voluntary or mandatory, at
maturity, pursuant to §12 or otherwise) or received by the Administrative Agent
from a Defaulting Bank pursuant to §13 shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to any Issuing Bank or Swing Line Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with §2.16; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Bank has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Bank’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Bank with respect to future Letters of Credit
issued under this Agreement, in accordance with §2.16; sixth, to the payment of
any amounts owing to the Banks, Issuing Banks or the Swing Line Bank as a result
of any judgment of a court of competent jurisdiction obtained by any Bank, any
Issuing Bank or the Swing Line Bank against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Bank
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
§11 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting

 

44

--------------------------------------------------------------------------------


 

Bank until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Banks pro rata in accordance
with the Commitments hereunder without giving effect to §2.17.1(d).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post Cash
Collateral pursuant to this §2.17.1(b) shall be deemed paid to and redirected by
such Defaulting Bank, and each Bank irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     Each Defaulting Bank shall be entitled
to receive fees payable under §2.2.1 for any period during which that Bank is a
Defaulting Bank only to extent allocable to the sum of (1) the Outstanding
Amount of the Committed Loans funded by it, and (2) its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to §2.16).

 

(ii)                                  Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees for any period during which that Bank is a
Defaulting Bank only to the extent allocable to its Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to §2.16.

 

(iii)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Bank pursuant to clause (c)(i) or
(c)(ii) above, the Company shall (x) pay to each Non-Defaulting Bank that
portion of any such fee otherwise payable to such Defaulting Bank with respect
to such Defaulting Bank’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Bank pursuant to clause
(d) below, (y) pay to the Issuing Bank and Swing Line Bank, as applicable, the
amount of any such fee otherwise payable to such Defaulting Bank to the extent
allocable to such Issuing Bank’s or Swing Line Bank’s Fronting Exposure to such
Defaulting Bank, and (z) not be required to pay the remaining amount of any such
fee.

 

(d)                                 Reallocation of Commitment Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Bank’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Banks in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Bank’s Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Bank to exceed such Non-Defaulting Bank’s
Commitment.  Subject to §35, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Bank arising
from that Bank having become a Defaulting Bank, including any claim of a
Non-Defaulting Bank as a result of such Non-Defaulting Bank’s increased exposure
following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in §2.17.1(d) above cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Bank’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in §2.16.

 

§2.17.2                               Defaulting Bank Cure.  If the Company, the
Administrative Agent, Swing Line Bank and the Issuing Banks agree in writing
that a Bank is no longer a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such

 

45

--------------------------------------------------------------------------------


 

notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Banks in accordance with their Commitment Percentages (without giving effect to
§2.17.1(d)), whereupon such Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while that Bank was a Defaulting
Bank; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.

 

§2.18.                            Replacement of Banks; Termination of
Commitments.  If any Bank (an “Affected Bank”) (i) makes demand upon the
Borrowers for (or if a Borrower is otherwise required to pay) amounts pursuant
to §§3.4.1 or 3.4.2, (ii) is unable to make or maintain Eurocurrency Loans as a
result of a condition described in §§ 3.2 or 3.3, (iii)  is a Defaulting Bank,
or (iv) is a Non-Consenting Bank (as defined below), the Company may, within 90
days of receipt of such demand, notice (or the occurrence of such other event
causing a Borrower to be required to pay such compensation or causing §§ 3.2 or
3.3 to be applicable), default or approval of such amendment, waiver or consent
by the Majority Banks, as the case may be, by notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Bank (A) request the
Affected Bank to cooperate with the Company in obtaining a replacement bank
satisfactory to the Administrative Agent and the Company (the “Replacement
Bank”) as provided herein, but none of such Banks shall be under an obligation
to find a Replacement Bank; (B) request the non-Affected Banks to acquire and
assume all of the Affected Bank’s Loans and Commitment, and to participate in
Letters of Credit as provided herein, but none of such Banks shall be under an
obligation to do so; (C) designate a Replacement Bank reasonably satisfactory to
the Administrative Agent; or (D) so long as no Event of Default has occurred and
is continuing, terminate the Commitments of such Bank as set forth below.  If
any satisfactory Replacement Bank shall be obtained, and/or any of the
non-Affected Banks shall agree to acquire and assume all of the Affected Bank’s
Loans and Commitment, and obligations to participate in Letters of Credit, then
the Borrower may, upon notice to such Affected Bank and the Administrative
Agent, require such Affected Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, §20), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in §20 (to the extent not
waived);

 

(b)                                 subject to the provisions in §2.17 with
respect to any Defaulting Bank in the case of reallocation of payments to such
Defaulting Bank for amounts described in clauses first, sixth and seventh of
such §2.17, such Affected Bank shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and funded participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under §§3.4.1, 3.4.2 and 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under §§3.4.1 or 3.4.2, such assignment
will result in a reduction in such compensation or payments thereafter; and

 

46

--------------------------------------------------------------------------------


 

(d)                                 such assignment does not conflict with
applicable law.

 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply.  Upon the effective date of such assignment, such Replacement Bank shall
become a “Bank” for all purposes under this Agreement and the other Loan
Documents.

 

If the Company elects to terminate the Commitments of a Bank in accordance with
clause (D) above, all of the Commitments of such Bank shall be terminated
immediately (with the Total Commitment reduced in a like amount on a non-pro
rata basis) upon the later of (i) the date of the receipt by the Administrative
Agent and such Bank of the Company’s written notice of such election and
(ii) the date that the Borrowers have repaid all outstanding principal of its
Loans of such Bank and provided cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank with
respect to all such Bank’s Letters of Credit, together with accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under §§3.4 and 3.5) (which
payments and credit support may be held and applied to the Loans, interest, fees
and other obligations of such Bank on a non-pro rata basis with payments made to
the other Banks, notwithstanding the provisions of §29 to the contrary);
provided, that the Company may not terminate the Commitments of a Bank pursuant
to this paragraph if, after giving effect to such termination and the repayment
of Loans of such Bank required hereby, the sum of (x) the outstanding principal
amount of the Loans plus (y) the Maximum Drawing Amount of outstanding Letters
of Credit minus (z) the amount of cash collateral or other credit support
satisfactory to the Administrative Agent and each applicable Issuing Bank that
the Company has provided to secure Reimbursement Obligations prior to or
concurrently with such termination which would exceed the Total Commitment.

 

For the purposes of this §2.18, a “Non-Consenting Bank” means a Bank that fails
to approve an amendment, waiver or consent requested by the Borrower pursuant to
§15.9 that has received the written approval of not less than the Majority Banks
but also requires the approval of such Bank.

 

§3.                               TAXES, YIELD PROTECTION AND ILLEGALITY.

 

§3.1.                                   Taxes.

 

§3.1.1                                      Payments Free of Taxes; Obligation
to Withhold; Payments on Account of Taxes.  (a)  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable laws.  If any applicable laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to §3.1.5) below.

 

(b)                                 If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are reasonably determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to §3.1.5) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all

 

47

--------------------------------------------------------------------------------


 

required deductions (including deductions applicable to additional sums payable
under this §3.1) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(c)                                  If any Loan Party or the Administrative
Agent shall be required by any applicable laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to §3.1.5 below, (B) such Loan Party or
the Administrative Agent, to the extent required by such laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this §3.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

§3.1.2                                      Payment of Other Taxes by the Loan
Parties.  Without limiting the provisions of subsection (a) above, the Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes

 

§3.1.3                                      Tax Indemnifications.  (a)  Each of
the Loan Parties shall, and does hereby, jointly and severally (except as
otherwise provided below) indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §3.1) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Bank or an Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Bank or an
Issuing Bank, shall be conclusive absent manifest error.  Each of the Loan
Parties shall, and does hereby, jointly and severally (except as otherwise
provided below) indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Bank or an Issuing Bank for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to §3.1.3(b) below.  For purposes of
this §3.1, the “joint and several” liability of each Canadian Borrower shall be
limited such that each Canadian Borrower is jointly and severally liable only
for any liabilities of the other Canadian Borrower.

 

(b)                                 Each Bank and each Issuing Bank shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Bank or such Issuing Bank (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Party to do so), (y) the Administrative Agent and the Loan Party, as applicable,
against any Taxes attributable to such Bank’s failure to comply with the
provisions of §20 relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Bank or such Issuing Bank, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as

 

48

--------------------------------------------------------------------------------


 

to the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error.  Each Bank and
each Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Bank or such Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

§3.1.4                                      Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority as provided in this §3.1, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

§3.1.5                                      Status of Banks; Tax Documentation. 
(a)  Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or the taxing authorities of a
jurisdiction pursuant to such applicable law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any Bank,
if reasonably requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent to determine whether or not such Bank is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in §3.1.5(b)(i), (b)(ii) and (b)(iii), below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.

 

(b)                             Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person,

 

(i)                                     any Bank that is a U.S. Person shall
deliver to the Company and the Administrative Agent on or prior to the date on
which such Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Bank is exempt from
U.S. federal backup withholding tax;

 

(ii)                                  any Foreign Bank shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Bank becomes a Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), whichever of the following is applicable:

 

a.                                      in the case of a Foreign Bank claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-

 

49

--------------------------------------------------------------------------------


 

8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

b.                                      executed copies of IRS Form W-8ECI;

 

c.                                       in the case of a Foreign Bank claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN,
as applicable); or

 

d.                                      to the extent a Foreign Bank is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Bank is a partnership and one or more
direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

(iii)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(iv)                              if a payment made to a Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Company and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(c)                                  Each Bank agrees that if any form or
certification it previously delivered pursuant to this §3.1 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

50

--------------------------------------------------------------------------------


 

§3.1.6                                      Treatment of Certain Refunds. 
Unless required by applicable laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Bank or an
Issuing Bank, or have any obligation to pay to any Bank or any Issuing Bank, any
refund of Taxes withheld or deducted from funds paid for the account of such
Bank or such Issuing Bank, as the case may be.  If any Recipient determines that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this §3.1, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this §3.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

§3.1.7                                      Survival.  Each party’s obligations
under this §3.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Bank or an Issuing Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

§3.2.                                   Illegality.  If any Bank determines that
any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Bank or its applicable Lending Office to perform
any of its obligations hereunder or make, maintain or fund or charge interest
with respect to any Credit Extension or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Bank to purchase or sell, or to
take deposits of, Dollars or Canadian Dollars in the applicable interbank
market, then, on notice thereof by such Bank to the Company through the
Administrative Agent, (i) any obligation of such Bank to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension or to make or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans or
Canadian Prime Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Bank making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Bank shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Bank notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Bank (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Bank to Base Rate Loans (the interest rate on
which Base Rate Loans of such Bank shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Bank may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if such Bank may not lawfully continue to
maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Bank determining or charging interest rates based upon the
Eurocurrency Rate,

 

51

--------------------------------------------------------------------------------


 

the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Bank without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Bank that it is no longer illegal for such Bank to determine or charge interest
rates based upon the Eurocurrency Rate.  Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

 

§3.3.                                   Inability to Determine Rates.

 

§3.3.1                                      Generally.

 

(a)                                 Except in the case of circumstances
described in §3.3.2, if for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or
Canadian Dollars) are not being offered to banks in the applicable interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or Canadian
Dollars) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Majority Banks determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Banks of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Bank.  Thereafter, (x) the obligation of
the Banks to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended, (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Majority Banks) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans or
Canadian Prime Rate Loans, as applicable, in the amount specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in this section, the
Administrative Agent, acting in a commercially reasonable manner and in
consultation with the Company and the Majority Banks, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Majority Banks notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Banks of funding the Impacted Loans, or
(3) any Bank determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Bank or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Bank to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

52

--------------------------------------------------------------------------------


 

§3.3.2                                      Non-Temporary Situations with
Respect to LIBOR.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, including §3.3.1 above, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Company or the Majority Banks notify the Administrative
Agent (with, in the case of the Majority Banks, a copy to the Company) that the
Company or the Majority Banks (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Banks and the Company unless,
prior to such time, Banks comprising the Majority Banks have delivered to the
Administrative Agent written notice that such Majority Banks do not accept such
amendment.

 

(b)                                 If no LIBOR Successor Rate has been
determined and the circumstances under clause (a) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Company and each Bank.  Thereafter, (x) the obligation of
the Banks to make or maintain Eurocurrency Rate Loans shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

(c)                                  Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

53

--------------------------------------------------------------------------------


 

§3.4.                                   Increased Costs.

 

§3.4.1                                      Increased Costs Generally.  If any
Change in Law shall:

 

(a)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Bank or any Issuing Bank;

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)                                  impose on any Bank or any Issuing Bank or
any applicable interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Rate Loans made by such Bank or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Bank of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Bank or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Bank or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Bank or such Issuing Bank, the
Company will pay (or cause the applicable Canadian Borrower to pay) to such Bank
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Bank or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

§3.4.2                                      Capital Requirements.  If any Bank
or any Issuing Bank determines that any Change in Law affecting such Bank or
such Issuing Bank or any Lending Office of such Bank or such Bank’s or such
Issuing Bank’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Bank’s or such Issuing Bank’s capital or on the capital of such Bank’s or the
such Issuing Bank’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Bank or the Loans made by, or participations in Letters
of Credit or Swing Line Loans held by, such Bank, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Bank or such
Issuing Bank or such Bank’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Bank’s or
such Issuing Bank’s policies and the policies of such Bank’s or such Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Company will pay (or cause the applicable Canadian Borrower to pay) to such
Bank or such Issuing Bank, as the case may be, such additional amount or amounts
as will compensate such Bank or such Issuing Bank or such Bank’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

§3.4.3                                      Certificates for Reimbursement.  A
certificate of a Bank or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Bank or such Issuing Bank or its holding company,
as the case may be, as specified in §§3.4.1 or 3.4.2  and delivered to the
Company shall be conclusive absent manifest error.  The Company shall pay (or
cause the applicable Canadian Borrower to pay) such Bank or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

§3.4.4                                      Delay in Requests.  Failure or delay
on the part of any Bank or any Issuing Bank to demand compensation pursuant to
the foregoing provisions of this §3.4 shall not constitute a waiver of such
Bank’s or such Issuing Bank’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Bank or an Issuing Bank pursuant
to the foregoing provisions

 

54

--------------------------------------------------------------------------------


 

of this Section for any increased costs incurred or reductions suffered more
than six months prior to the date that such Bank or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Bank’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

§3.5.                                   Compensation for Losses.  Upon demand of
any Bank (with a copy to the Administrative Agent) from time to time, the
Company shall promptly compensate (or cause the applicable Canadian Borrower to
compensate) such Bank for and hold such Bank harmless from any loss, cost or
expense incurred by it as a result of:

 

§3.5.1                                      any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Loan or Canadian Prime
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

§3.5.2                                      any failure by any Borrower (for a
reason other than the failure of such Bank to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or Canadian Prime Rate
Loan on the date or in the amount notified by the Company or the applicable
Canadian Borrower;

 

§3.5.3                                      any failure by any Borrower to make
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in Canadian Dollars on its scheduled due date or any
payment thereof in a different currency; or

 

§3.5.4                                      any assignment of a Eurocurrency
Rate Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Company pursuant to §2.18;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Canadian Borrower
to pay) any customary administrative fees charged by such Bank in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Canadian Borrower) to the Banks under this §3.5, each Bank shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the applicable interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

§3.6.                                   Mitigation Obligations; Replacement of
Banks.

 

§3.6.1                                      Designation of a Different Lending
Office.  Each Bank may make any Credit Extension to a Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Bank requests compensation under §3.4, or
requires any Borrower to pay any Indemnified Taxes or additional amounts to any
Bank, any Issuing Bank, or any Governmental Authority for the account of any
Bank or any Issuing Bank pursuant to §3.1, or if any Bank gives a notice
pursuant to §3.2, then at the request of the Company such Bank or such Issuing
Bank shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such

 

55

--------------------------------------------------------------------------------


 

Bank or such Issuing Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to §§3.1 or 3.4, as the case may be, in the
future, or eliminate the need for the notice pursuant to §3.2, as applicable,
and (ii) in each case, would not subject such Bank or such Issuing Bank, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank or such Issuing Bank, as the case may be.  The
Company hereby agrees to pay (or cause the applicable Canadian Borrower to pay)
all reasonable costs and expenses incurred by any Bank or any Issuing Bank in
connection with any such designation or assignment.

 

§3.6.2                                      Replacement of Banks.  If any Bank
requests compensation under §3.4, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Bank or any Governmental
Authority for the account of any Bank pursuant to §3.1 and, in each case, such
Bank has declined or is unable to designate a different lending office in
accordance with §3.6.1, the Company may replace such Bank in accordance with
§2.18.

 

§3.7.                                   Survival.  All obligations of the Loan
Parties under this §3 shall survive termination of the Total Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

§4.                               [RESERVED.]

 

§5.                               [RESERVED.]

 

§6.                               REPRESENTATIONS AND WARRANTIES.  Each Borrower
(and the Guarantor, where applicable) represents and warrants to the Banks that:

 

§6.1.                                   Corporate Authority.

 

(a)                                 Incorporation; Good Standing. Each Borrower
and each Significant Subsidiary (i) is duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of formation,
(ii) has all requisite corporate power to own its property and conduct its
business as now conducted and as presently contemplated, and (iii) is in good
standing and is duly authorized to do business in each jurisdiction in which its
property or business as presently conducted or contemplated makes such
qualification necessary, except where a failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization. The execution, delivery and
performance of its Loan Documents and the transactions contemplated hereby and
thereby (i) are within the corporate authority of each Borrower and the
Guarantor, (ii) have been duly authorized by all necessary corporate proceedings
on the part of each Borrower and the Guarantor, (iii) do not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any Borrower or the Guarantor or any of their Subsidiaries
is subject, (iv) do not contravene any judgment, order, writ, injunction,
license or permit applicable to any Borrower, the Guarantor or any of their
Subsidiaries so as to have a Material Adverse Effect, and (v) do not conflict
with any provision of the corporate charter or bylaws of any Borrower, the
Guarantor or any Significant Subsidiary or any agreement or other instrument
binding upon any Borrower, the Guarantor or any Significant Subsidiaries, except
for those conflicts with any such agreement or instrument which could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Enforceability. The execution, delivery and
performance of the Loan Documents by each Borrower and the Guarantor will result
in valid and legally binding obligations of such Borrower and the Guarantor
enforceable against them in accordance with the respective terms and

 

56

--------------------------------------------------------------------------------


 

provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights generally and general
principles of equity.

 

§6.2.                                   Governmental and Other Approvals.  The
execution, delivery and performance of the Loan Documents by each Borrower and
the Guarantor and the consummation by such Borrower and the Guarantor of the
transactions contemplated hereby and thereby do not require any approval or
consent of, or filing with, any governmental agency or authority or other third
party other than those already obtained and those required after the date hereof
in connection with the Borrowers’ performance of the covenants contained in §§7,
8 and 9 hereof.

 

§6.3.                                   Title to Properties; Leases.  Each
Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet as at the Interim Balance Sheet Date or acquired
since that date (except property and assets (a) operated under Capital Leases,
(b) sold or otherwise disposed of in the ordinary course of business since that
date, or (c) consolidated in accordance with variable entity guidance in FASB
ASC 810), subject to no Liens except Permitted Liens.

 

§6.4.                                   Financial Statements; Solvency.

 

(a)                                 There have been furnished to the Banks
consolidated balance sheets of the Company dated the Balance Sheet Date and
consolidated statements of operations for the fiscal periods then ended,
certified by the Accountants.  In addition, there have been furnished to the
Banks consolidated balance sheets of the Company and its Subsidiaries dated the
Interim Balance Sheet Date and the related consolidated statements of operations
for the fiscal quarter ending on the Interim Balance Sheet Date.  All said
balance sheets and statements of operations have been prepared in accordance
with GAAP (but, in the case of any of such financial statements which are
unaudited, only to the extent GAAP is applicable to interim unaudited reports),
and fairly present, in all material respects, the financial condition of the
Company and its Subsidiaries on a consolidated basis as at the close of business
on the dates thereof and the results of operations for the periods then ended,
subject, in the case of unaudited interim financial statements, to changes
resulting from audit and normal year-end adjustments and to the absence of
complete footnotes.  There are no contingent liabilities of the Borrowers and
their Subsidiaries involving material amounts, known to the officers of any
Borrower or the Guarantor, which have not been disclosed in said balance sheets
and the related notes thereto or otherwise in writing to the Banks.

 

(b)                                 Each Borrower on a consolidated basis (both
before and after giving effect to the transactions contemplated by this
Agreement) is solvent (i.e., it has assets having a fair value in excess of the
amount required to pay its probable liabilities on its existing debts as they
become absolute and matured) and has, and expects to have, the ability to pay
its debts from time to time incurred in connection therewith as such debts
mature.

 

§6.5.                                   No Material Changes, Etc.  Since the
Balance Sheet Date, there have been no material adverse changes in the
consolidated financial condition, business, assets or liabilities (contingent or
otherwise) of the Company and its Subsidiaries, taken as a whole, other than
changes in the ordinary course of business which have not had a Material Adverse
Effect.

 

§6.6.                                   Franchises, Patents, Copyrights, Etc. 
Each Borrower and each of its Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of their business substantially as
now conducted (other than those the absence of which would not have a Material
Adverse Effect) without known conflict with any rights of others other than a
conflict which would not have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

§6.7.                                   Litigation.  Except as set forth on
Schedule 6.7 or in the Disclosure Documents, there are no actions, suits,
proceedings or investigations of any kind pending or, to the knowledge of any
Borrower, threatened against such Borrower or any of its Subsidiaries before any
court, tribunal or administrative agency or board which, either in any case or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

§6.8.                                   No Materially Adverse Contracts, Etc. 
No Borrower nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of such Borrower’s or such Subsidiary’s officers has or
could reasonably be expected in the future to have a Material Adverse Effect. 
No Borrower nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of such Borrower’s or its Subsidiary’s officers has or
could reasonably be expected to have any Material Adverse Effect, except as
otherwise reflected in adequate reserves as required by GAAP.

 

§6.9.                                   Compliance With Other Instruments, Laws,
Etc.  No Borrower nor any of its Subsidiaries is (a) violating any provision of
its charter documents or by-laws or (b) violating any agreement or instrument to
which any of them may be subject or by which any of them or any of their
properties may be bound or any decree, order, judgment, or any statute, license,
rule or regulation, in a manner which could (in the case of such agreements or
such instruments) reasonably be expected to result in a Material Adverse Effect.

 

§6.10.                            Tax Status.  Each Borrower and its
Subsidiaries have filed all federal, state, provincial and territorial income
and all other tax returns, reports and declarations (or obtained extensions with
respect thereto) required by applicable law to be filed by them (unless and only
to the extent that such Borrower or such Subsidiary has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes as required by GAAP); and have paid all taxes and other governmental
assessments and charges (other than taxes, assessments and other governmental
charges imposed by jurisdictions other than the United States, Canada or any
political subdivision thereof which in the aggregate are not material to the
financial condition, business or assets of such Borrower or such Subsidiary on
an individual basis or of the Company and its Subsidiaries on a consolidated
basis) that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith;
and, as required by GAAP, have set aside on their books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. Except to the extent
contested in the manner permitted in the preceding sentence, there are no unpaid
taxes in any material amount claimed by the taxing authority of any jurisdiction
to be due and owing by any Borrower or any of its Subsidiaries, nor do the
officers of any Borrower or any Subsidiary know of any basis for any such claim.

 

§6.11.                            No Event of Default.  No Default or Event of
Default has occurred hereunder and is continuing.

 

§6.12.                            Investment Company Act.  No Borrower nor any
of its Subsidiaries is a “registered investment company”, or an “affiliated
company” or a “principal underwriter” of a “registered investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§6.13.                            Absence of Financing Statements, Etc.  Except
as permitted by §8.1 of this Agreement, there is no Indebtedness senior to the
Obligations, and except for Permitted Liens, there are no Liens, or any
effective financing statement, security agreement, hypothec, chattel mortgage,
real estate mortgage, debenture or other document filed or recorded with any
filing records, registry, or other public office, which purports to cover,
affect or give notice of any present or possible future Lien on any assets or
property of any Borrower or any of its Subsidiaries or right thereunder.

 

58

--------------------------------------------------------------------------------


 

§6.14.                            Employee Benefit Plans.

 

§6.14.1                               In General.  (a) Except as could not
reasonably be expected to have a Material Adverse Effect, each Employee Benefit
Plan and Canadian Pension Plan has been maintained and operated in compliance
with the provisions of all applicable laws (including, without limitation, in
the case of each Employee Benefit Plan, ERISA and, to the extent applicable, the
Code, and, in the case of any Canadian Pension Plan, all applicable Canadian
laws).  Promptly upon the request of any Bank or the Administrative Agent, each
Borrower will furnish to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.  (b) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Canadian Pension Plan has received a confirmation of
registration from the Canada Revenue Agency and, to the best knowledge of the
Company, nothing has occurred which would prevent, or cause the loss of, such
registration and (ii) each Loan Party and each Subsidiary has made all required
contributions to each Canadian Pension Plan.  The aggregate solvency deficiency
for the Canadian Defined Benefit Pension Plans of each Borrower and each
Subsidiary in existence on the Effective Date is not, and has not resulted and
could not reasonably be expected to result in liability of any Borrower or any
Subsidiary, in an aggregate amount exceeding $50,000,000.

 

§6.14.2                               Terminability of Welfare Plans.  Except as
could not reasonably be expected to have a Material Adverse Effect, (i) under
each Employee Benefit Plan which is an employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA, no benefits are due unless the event
giving rise to the benefit entitlement occurs prior to plan termination (except
as required by Title 1, Part 6 of ERISA), and (ii) any Borrower or an ERISA
Affiliate, as appropriate, may terminate each such employee welfare benefit plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Borrower or such ERISA Affiliate
without liability to any Borrower or any Subsidiary.

 

§6.14.3                               Guaranteed Pension Plans.  Except as could
not reasonably be expected to have a Material Adverse Effect: (a) each
contribution required to be made to a Guaranteed Pension Plan, whether required
to be made to avoid a violation of the minimum funding standards under §§412 and
430 of the Code, the notice or lien provisions of §303(k) or §4068 of ERISA, or
otherwise, has been timely made; (b) no waiver of the minimum funding standards
under §§412 and 430 of the Code or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan; (c) no liability to the
PBGC (other than required insurance premiums, all of which have been paid) has
been incurred by any Borrower or any ERISA Affiliate with respect to any
Guaranteed Pension Plan (other than Terminated Plans) and there has not been any
ERISA Reportable Event, or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC; and
(d) other than with respect to the Terminated Plans, based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, each Guaranteed Pension Plan is in
compliance with the minimum funding standards as set forth in §302 of ERISA and
is not subject to any restrictions concerning (i) providing shutdown or similar
benefits, (ii) amendments to increase benefits, (iii) paying lump sums or
(iv) continuing to accrue benefits, as described by the Pension Protection Act
of 2006.

 

§6.14.4                               Plan Assets.  Each Borrower represents and
warrants as of the Effective Date that such Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

 

59

--------------------------------------------------------------------------------


 

§6.14.5                               Multiemployer Plans.  Except for
liabilities that have been discharged prior to the Effective Date or as to which
accruals have been made in accordance with GAAP prior to the Effective Date as
reflected in the Disclosure Documents or as could not reasonably be expected to
have a Material Adverse Effect, no Borrower nor any ERISA Affiliate has incurred
any liability (including secondary liability) to any Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan under
§4201 of ERISA or as a result of a sale of assets described in §4204 of ERISA.
No Borrower nor any ERISA Affiliate has been notified that any Multiemployer
Plan is insolvent under and within the meaning of §4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under §4041A of
ERISA, except as could not reasonably be expected to have a Material Adverse
Effect.

 

§6.15.                            Environmental Compliance.  Each Borrower and
its Subsidiaries have taken all steps that they have deemed reasonably necessary
to investigate the past and present condition and usage of the Real Property and
the operations conducted by such Borrower and its Subsidiaries and, based upon
such diligent investigation, have determined that, except as set forth on
Schedule 6.15 or in the Disclosure Documents:

 

(a)                                 No Borrower, no Significant Subsidiary, nor
any operator of their properties, is in violation, or alleged violation, of any
judgment, decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, the
Canadian Environmental Protection Act, 1999, or any applicable international,
federal, state, provincial, territorial or local statute, regulation, ordinance,
order or decree relating to health, safety, waste transportation or disposal, or
the environment (the “Environmental Laws”), which violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except with respect to any such matters that
could not reasonably be expected to have a Material Adverse Effect, no Borrower
nor any Significant Subsidiary has received notice from any third party
including, without limitation: any Governmental Authority, (i) that any one of
them has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that
any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous substances
as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substance, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws, excluding household
hazardous waste (“Hazardous Substances”), which any one of them has generated,
transported or disposed of, has been found at any site at which a federal,
state, provincial, territorial or local agency or other third party has
conducted or has ordered that a Borrower or any Significant Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, legal or administrative proceeding arising
out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the Release of Hazardous Substances.

 

(c)                                  Except for those occurrences or situations
that could not reasonably be expected to have a Material Adverse Effect, (i) no
portion of the Real Property or other assets of a Borrower or any Significant
Subsidiary has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance with applicable Environmental Laws;
(ii) in the course

 

60

--------------------------------------------------------------------------------


 

of any activities conducted by a Borrower, any Significant Subsidiaries, or
operators of the Real Property or other assets of a Borrower or any Significant
Subsidiaries, no Hazardous Substances have been generated or are being used on
such properties except in accordance with applicable Environmental Laws;
(iii) there have been no unpermitted Releases or threatened Releases of
Hazardous Substances on, upon, into or from the Real Property or other assets of
a Borrower or any Significant Subsidiaries; and (iv) any Hazardous Substances
that have been generated on the Real Property or other assets of a Borrower or
any Significant Subsidiaries have been transported offsite only by carriers
having an identification number issued by the EPA, treated or disposed of only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to each Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.

 

§6.16.                            Disclosure.  No representation or warranty
made by any Borrower or the Guarantor in this Agreement or in any agreement,
instrument, document, certificate, or financial statement furnished to the Banks
or the Administrative Agent by or on behalf of or at the request of any Borrower
and the Guarantor in connection with any of the transactions contemplated by the
Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not misleading in light of the circumstances in which
they are made.

 

§6.17.                            Permits and Governmental Authority.  All
permits (other than those the absence of which could not reasonably be expected
to have a Material Adverse Effect) required for the construction and operation
of all landfills currently owned or operated by any Borrower or any Significant
Subsidiaries have been obtained and remain in full force and effect and are not
subject to any appeals or further proceedings or to any unsatisfied conditions
that may allow material modification or revocation. No Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Borrower, the holder of such permits
is in violation of any such permits, except for any violation which could not
reasonably be expected to have a Material Adverse Effect.

 

§6.18.                            Margin Stock.  No Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Loans will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock in violation of Regulations T, U or X
of the Board of Governors of the Federal Reserve System.

 

§6.19.                            Sanctions.  No Borrower, nor any of its
Subsidiaries, nor, to the knowledge of a Borrower or any of its Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions,
(b) included on OFAC’s List of Specially Designated Nationals, the Canadian
Sanctions List or HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

 

§6.20.                            Anti-Corruption Laws.  Each Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA, the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws, regulations and rules.

 

61

--------------------------------------------------------------------------------


 

§6.21.                            EEA Financial Institutions; Beneficial
Ownership Certification.  None of the Borrowers nor the Guarantor is an EEA
Financial Institution.  As of the Effective Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

 

§7.                               AFFIRMATIVE COVENANTS OF THE BORROWERS.  Each
Borrower agrees that, so long as any Obligation or Letter of Credit is
outstanding or the Banks have any obligation to make Loans or any Issuing Bank
has any obligation to issue, extend or renew any Letter of Credit hereunder, or
the Banks have any obligations to reimburse any Issuing Bank for drawings
honored under any Letter of Credit, it shall, and shall cause its Subsidiaries
(or, if so indicated below, cause only Significant Subsidiaries) to, comply with
the following covenants:

 

§7.1.                                   Punctual Payment.  Each Borrower will
duly and punctually pay or cause to be paid the principal of and interest on the
Loans, all Reimbursement Obligations, fees and other amounts provided for in
this Agreement and the other Loan Documents, all in accordance with the terms of
this Agreement and such other Loan Documents.

 

§7.2.                                   Maintenance of U.S. Office.  The Company
will maintain its chief executive offices at Houston, Texas, or at such other
place in the United States of America as the Company shall designate upon 30
days’ prior written notice to the Administrative Agent.

 

§7.3.                                   Records and Accounts.  Each Borrower
will, and will cause each of its Subsidiaries to, keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and with the requirements of all regulatory authorities and
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties, all
other contingencies, and all other proper reserves.

 

§7.4.                                   Financial Statements, Certificates and
Information.  The Company will deliver to the Banks:

 

(a)                                 as soon as practicable, but, in any event
not later than 100 days after the end of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, consolidated statements of cash flows, and the related consolidated
statements of operations, each setting forth in comparative form the figures for
the previous fiscal year, all such consolidated financial statements to be in
reasonable detail, prepared in accordance with GAAP and, with respect to the
consolidated financial statements, certified by Ernst & Young LLP or by other
nationally recognized independent auditors selected by the Company and
reasonably satisfactory to the Administrative Agent (the “Accountants”). In
addition, simultaneously therewith, the Company shall provide the Banks with a
written statement from such Accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such Accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default;

 

(b)                                 as soon as practicable, but in any event not
later than 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, copies of the consolidated balance sheet and
statement of operations of the Company and its Subsidiaries as at the end of
such quarter, subject to year-end adjustments, and the related consolidated
statement of cash flows, all in reasonable detail and prepared in accordance
with GAAP (to the extent GAAP is applicable to interim unaudited financial
statements) with a certification by the principal financial or accounting
officer of the Company (the “CFO” or the “CAO”) that the consolidated financial
statements are

 

62

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP (to the extent GAAP is applicable to interim
unaudited financial statements) and fairly present, in all material respects,
the consolidated financial condition of the Company and its Subsidiaries as at
the close of business on the date thereof and the results of operations for the
period then ended, subject to year-end adjustments and the exclusion of detailed
footnotes;

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in (a) and (b) above, a certificate in the form
of Exhibit C hereto (the “Compliance Certificate”) signed by the CFO or the CAO
or the Company’s corporate treasurer, stating that the Borrowers and their
Subsidiaries are in compliance with the covenants contained in §§7, 8 and 9
hereof as of the end of the applicable period and setting forth in reasonable
detail computations evidencing such compliance with respect to the covenants
contained in §9 hereof and that no Default or Event of Default exists, provided
that if any Borrower shall at the time of issuance of such Compliance
Certificate or at any other time obtain knowledge of any Default or Event of
Default, the Company shall include in such certificate or otherwise deliver
forthwith to the Banks a certificate specifying the nature and period of
existence thereof and what action the Borrowers propose to take with respect
thereto;

 

(d)                                 promptly following the filing or mailing
thereof, copies of all material of a financial nature filed with the Securities
and Exchange Commission or sent to the Company’s and its Subsidiaries’
stockholders generally;

 

(e)                                  promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Bank for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, the Canadian AML Acts and the Beneficial
Ownership Regulation; and

 

(f)                                   from time to time such other financial
data and other information as any of the Banks may reasonably request through
the Administrative Agent.

 

In addition, the Company shall, promptly upon the issuance thereof, notify the
Administrative Agent of any announcement by Moody’s or S&P (i) of any change in
any Senior Public Debt Rating or (ii) that any Senior Public Debt Rating will be
put on a “negative outlook” or “negative credit watch.”

 

Each Borrower hereby authorizes each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which such Borrower has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.

 

§7.5.                                   Existence and Conduct of Business.  Each
Borrower will, and will cause each Significant Subsidiary to, do or cause to be
done all things necessary to preserve and keep in full force and effect its
existence, rights and franchises; and effect and maintain its foreign
qualifications (except where the failure of such Borrower or any Significant
Subsidiary to remain so qualified could not reasonably be expected to have a
Material Adverse Effect), licensing, domestication or authorization, except as
any of the foregoing may be terminated by its Board of Directors in the exercise
of its reasonable judgment; provided that such termination could not reasonably
be expected to have a Material Adverse Effect. No Borrower will, or will cause
its Subsidiaries to, become obligated under any contract or binding arrangement
which, at the time it was entered into, could reasonably be expected to have a
Material Adverse Effect.  Each

 

63

--------------------------------------------------------------------------------


 

Borrower will, and will cause each of its Subsidiaries to, continue to engage
primarily in any of the businesses now conducted by such Borrower and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of §8.4(a) hereunder.

 

§7.6.                                   Maintenance of Properties.  Each
Borrower will, and will cause each Significant Subsidiary to, cause all material
properties used or useful in the conduct of their businesses to be maintained
and kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment and cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of each Borrower and the Significant Subsidiaries may be
necessary so that the businesses carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this section shall prevent any Borrower or any of its Subsidiaries
from discontinuing the operation and maintenance of any of its properties if
such discontinuance is, in the judgment of such Borrower or such Subsidiary,
desirable in the conduct of its or their business and which could not reasonably
be expected to have a Material Adverse Effect.

 

§7.7.                                   Insurance.  Each Borrower will, and will
cause its Subsidiaries to, maintain insurance of the kinds, covering the risks
(other than risks arising out of or in any way connected with personal liability
of any officers and directors thereof) and in the relative proportionate amounts
usually carried by reasonable and prudent companies conducting businesses
similar to that of such Borrower and its Subsidiaries, in amounts substantially
similar to the existing coverage maintained by such Borrower and its
Subsidiaries.  Such insurance shall be with financially sound and reputable
insurance companies (including captive insurance companies), funds or
underwriters, or may be pursuant to self-insurance plans.  In addition, each
Borrower will furnish from time to time, upon the Administrative Agent’s
request, a summary of the insurance coverage of such Borrower and its
Subsidiaries, which summary shall be in form and substance satisfactory to the
Administrative Agent and, if requested by the Administrative Agent, will furnish
to the Administrative Agent copies of the applicable policies.

 

§7.8.                                   Taxes.  Each Borrower will, and will
cause its Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies, which if unpaid might by
law become a Lien upon any of its property; provided, however, that any such
tax, assessment, charge, levy or claim need not be paid if the failure to do so
(either individually, or in the aggregate for all such failures) could not
reasonably be expected to have a Material Adverse Effect and the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if such Borrower or such Subsidiary shall have set aside on its
books adequate reserves with respect thereto as required by GAAP; and provided,
further, that such Borrower or such Subsidiary will pay all such taxes,
assessments, charges, levies or claims prior to the foreclosure on any Lien
which may have attached as security therefor.

 

§7.9.                                   Inspection of Properties, Books and
Contracts.  Each Borrower will, and will cause each Significant Subsidiary to,
permit the Administrative Agent or any Bank or any of their designated
representatives, upon reasonable notice, to visit and inspect any of the
properties of such Borrower and the Significant Subsidiaries, to examine the
books of account of such Borrower and the Significant Subsidiaries, or contracts
(and to make copies thereof and extracts therefrom), and to discuss the affairs,
finances and accounts of such Borrower and the Significant Subsidiaries with,
and to be advised as to the same by, their officers, all at such times and
intervals as may be reasonably requested.

 

64

--------------------------------------------------------------------------------


 

§7.10.                            Compliance with Laws, Contracts, Licenses and
Permits; Maintenance of Material Licenses and Permits.  Each Borrower will, and
will cause each Subsidiary to, (i) comply with the provisions of its charter
documents and by-laws; (ii) comply with all agreements and instruments by which
it or any of its properties may be bound except where non-compliance could not
reasonably be expected to have a Material Adverse Effect; (iii) comply with all
applicable laws and regulations (including Environmental Laws), decrees, orders,
judgments, licenses and permits, including, without limitation, all
environmental permits (“Applicable Requirements”), except where non-compliance
with such Applicable Requirements could not reasonably be expected to have a
Material Adverse Effect; (iv) maintain all operating permits for all landfills
now owned or hereafter acquired, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (v) dispose of
hazardous waste only at licensed disposal facilities operating, to such
Borrower’s knowledge, in compliance with Environmental Laws, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. If at any time any authorization, consent, approval, permit or license
from any officer, agency or instrumentality of any government shall become
necessary or required in order that a Borrower or any Significant Subsidiary may
fulfill any of its obligations hereunder or under any other Loan Document, such
Borrower will immediately take or cause to be taken all reasonable steps within
the power of such Borrower or such Significant Subsidiary to obtain such
authorization, consent, approval, permit or license and furnish the Banks with
evidence thereof.

 

§7.11.                            Environmental Indemnification.  Each Borrower
covenants and agrees that it will indemnify and hold the Banks, the Issuing
Banks and the Administrative Agent and their respective affiliates, and each of
the representatives, agents and officers of each of the foregoing, harmless from
and against any and all claims, expense, damage, loss or liability incurred by
the Banks, the Issuing Banks or the Administrative Agent (including all
reasonable costs of legal representation incurred by the Banks, the Issuing
Banks or the Administrative Agent) relating to (a) any Release or threatened
Release of Hazardous Substances on the Real Property; (b) any violation of any
Environmental Laws or Applicable Requirements with respect to conditions at the
Real Property or other assets of such Borrower or its Subsidiaries, or the
operations conducted thereon; or (c) the investigation or remediation of offsite
locations at which such Borrower, any of its Subsidiaries, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Substances. It
is expressly acknowledged by each Borrower that this covenant of indemnification
shall survive the payment of the Loans and Reimbursement Obligations and
satisfaction of all other Obligations hereunder and shall inure to the benefit
of the Banks, the Issuing Banks, the Administrative Agent and their affiliates,
successors and assigns.

 

§7.12.                            Further Assurances.  Each Borrower and the
Guarantor will cooperate with the Administrative Agent and execute such further
instruments and documents as the Administrative Agent shall reasonably request
to carry out to the Majority Banks’ satisfaction the transactions contemplated
by this Agreement.

 

§7.13.                            Notice of Potential Claims or Litigation. 
Each Borrower shall deliver to the Banks written notice of the initiation of any
action, claim, complaint, investigation or any other notice of dispute or
litigation against any Borrower or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, or which questions the validity
or enforceability of any Loan Document, together with a copy of each such
complaint or other notice received by any Borrower or any of its Subsidiaries if
requested by the Administrative Agent within 30 days of receipt thereof or of
the determination that such action could reasonably be expected to have a
Material Adverse Effect, whichever occurs later (and the Borrowers will make
such determination in each case as promptly as practicable).

 

§7.14.                            Notice of Certain Events Concerning
Environmental Claims and/or ERISA Reportable Events.  Each Borrower will
promptly, and in any event within ten (10) Business Days of any Borrower’s
obtaining knowledge thereof, notify the Banks in writing of any of the following
events:

 

65

--------------------------------------------------------------------------------


 

(i)                                     any Borrower or any Significant
Subsidiary obtaining knowledge of any violation of any Environmental Law
regarding the Real Property or a Borrower’s or Subsidiary’s operations which
violation could reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  any Borrower or any Significant Subsidiary
obtaining knowledge of any potential or known Release, or threat of Release, of
any Hazardous Substance at, from, or into the Real Property which could
reasonably be expected to have a Material Adverse Effect;

 

(iii)                               any Borrower’s or any Significant
Subsidiary’s receipt of any notice of any material violation of any
Environmental Law or of any Release or threatened Release of Hazardous
Substances, including a notice or claim of liability or potential responsibility
from any third party (including any federal, state, provincial, territorial or
local governmental officials) and including notice of any formal inquiry,
proceeding, demand, investigation or other action with regard to (A) any
Borrower’s, any Significant Subsidiary’s or any Person’s operation of the Real
Property, (B) contamination on, from, or into the Real Property, or
(C) investigation or remediation of offsite locations at which any Borrower, any
Significant Subsidiary, or its predecessors are alleged to have directly or
indirectly Disposed of Hazardous Substances, if any thereof could reasonably be
expected to have a Material Adverse Effect;

 

(iv)                              any Borrower or any Significant Subsidiary
obtaining knowledge that any expense or loss has been incurred by any
Governmental Authority in connection with the assessment, containment, removal
or remediation of any Hazardous Substances with respect to which any Borrower or
any Significant Subsidiary has been alleged to be liable by such Governmental
Authority or for which a Lien may be imposed on the Real Property by such
Governmental Authority, if any thereof could reasonably be expected to have a
Material Adverse Effect;

 

(v)         the occurrence of any ERISA Reportable Event or any failure by any
Loan Party or any Subsidiary to materially perform its obligations under a
Canadian Pension Plan, in each case that could reasonably be expected to have a
Material Adverse Effect; and

 

(vi)      of the acquisition, as a result of the consummation of a Permitted
Acquisition, of any Canadian Defined Benefit Pension Plan and copies of all
documentation relating thereto and, thereafter, promptly after any request by
the Administrative Agent or any Bank, copies of all actuarial valuation reports
in respect thereof and in respect of any other Canadian Defined Benefit Pension
Plans in existence on the Effective Date.

 

§7.15.                            Notice of Default.  Each Borrower will
promptly notify the Banks in writing of the occurrence of any Default or Event
of Default. If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this Agreement or any other note, evidence of indebtedness, indenture or
other obligation evidencing indebtedness in excess of $100,000,000 as to which
any Borrower or any Significant Subsidiary is a party or obligor, whether as
principal or surety, the Company shall promptly upon obtaining actual knowledge
thereof give written notice thereof to the Banks, describing the notice of
action and the nature of the claimed default.

 

§7.16.                            Use of Proceeds.  The proceeds of the Loans
shall be used for general corporate purposes, to provide working capital, to
provide letters of credit, as an extension and continuation of the Indebtedness
of the Company and its Subsidiaries under the Existing Credit Agreement.  After
application

 

66

--------------------------------------------------------------------------------


 

of the proceeds of any Loan, not more than 25% of the value of the assets
(either of the Borrowers only or of the Borrowers and their Subsidiaries on a
consolidated basis) that are subject to any restriction on sale, pledge, or
disposal under this Agreement will be represented by “margin stock,” as defined
in accordance with Regulation U issued by the Board of Governors of the Federal
Reserve System, now or hereafter in effect.

 

§7.17.                            Certain Transactions.  Except as disclosed in
the Disclosure Documents prior to the Effective Date, and except for arm’s
length transactions pursuant to which any Borrower or any Subsidiary makes
payments in the ordinary course of business, none of the officers, directors, or
employees or any other affiliate of any Borrower or any Subsidiary are presently
or shall be a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of any Borrower or any Subsidiary, any corporation, partnership, trust
or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

§7.18.                            Anti-Corruption Laws.  Each Borrower shall and
shall cause each of its Subsidiaries to conduct its businesses in compliance
with the FCPA, the Corruption of Foreign Public Officials Act (Canada), the UK
Bribery Act 2010, applicable Sanctions and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

§8.                               NEGATIVE COVENANTS OF THE BORROWERS.  Each
Borrower agrees that, so long as any Obligation or Letter of Credit is
outstanding or the Banks have any obligation to make Loans or any Issuing Bank
has any obligation to issue, extend or renew any Letter of Credit hereunder, or
the Banks have any obligation to reimburse any Issuing Bank for drawings honored
under any Letter of Credit, it shall, and shall cause its Subsidiaries (or, if
so indicated below, cause only Significant Subsidiaries) to, comply with the
following covenants:

 

§8.1.                                   Restrictions on Indebtedness.  The
Company will not permit any of its Subsidiaries (other than the Guarantor) to
create, incur, assume, or be or remain liable, contingently or otherwise, with
respect to any Indebtedness, or to become or be responsible in any manner
(whether by agreement to purchase any obligations, stock, assets, goods or
services, or to supply or advance any funds, assets, goods or services or
otherwise) with respect to any Indebtedness, in each case, of any other Person
other than any Borrower or any of its Subsidiaries, other than:

 

(a)                                 Indebtedness listed in Schedule 8.1(a), any
extension, renewal or refinancing of such Indebtedness and any additional bonds
issued and Capital Leases entered into from time to time after the Effective
Date; provided that (i) if such Indebtedness is an extension, renewal or
refinancing of existing Indebtedness, the terms and conditions of any such
extensions, renewals or refinancings shall not increase the relative priority of
such Indebtedness over the priority of the original Indebtedness, and (ii) in no
event shall the aggregate outstanding principal amount of Indebtedness permitted
by this §8.1(a) exceed the aggregate principal amount of the Indebtedness listed
on Schedule 8.1(a) that is outstanding on the Effective Date (plus transaction
costs, including premiums and fees, related thereto); and

 

(b)                                 other Indebtedness; provided that the sum
(without duplication) of (i) the aggregate outstanding principal amount of
Indebtedness permitted under this §8.1(b), plus (ii) the aggregate outstanding
principal amount of secured Indebtedness of the Company and its Subsidiaries
permitted under subsections (k), (l) and (m) of the definition of “Permitted
Liens”, plus (iii) the

 

67

--------------------------------------------------------------------------------


 

aggregate amount of Indebtedness with respect to outstanding Permitted
Receivables Transactions (determined in accordance with the proviso to the
definition of “Indebtedness”), shall not exceed 15% of Consolidated Tangible
Assets at any time.

 

§8.2.                                   Restrictions on Liens.  No Borrower
will, or will cause its Subsidiaries to, create or incur or suffer to be created
or incurred or to exist any Lien of any kind upon any property or assets of any
character, whether now owned or hereafter acquired, or upon the income or
profits therefrom; or transfer any of such property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; or acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; or suffer to exist for a period
of more than 30 days after the same shall have been incurred any Indebtedness or
claim or demand against it which if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles or chattel paper, with or without recourse, in each
case except for Permitted Liens.

 

Each Borrower and the Guarantor covenant and agree that if any of them or any of
their Subsidiaries shall create or incur any Lien upon any of their respective
properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens (unless prior written consent shall have been obtained from the
Majority Banks), such Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of each Borrower and the Guarantor contained in this sentence
shall only be in effect for so long as such Borrower or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by such Borrower or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.

 

§8.3.                                   Restrictions on Investments.  Except to
the extent provided in §8.4, no Borrower nor any Subsidiary may make or permit
to exist or to remain outstanding any Investment, other than (a) Investments in
Cash Equivalents, (b) Investments existing on the Effective Date and set forth
on Schedule 8.3, and (c) Investments existing on the Effective Date in
Consolidated Subsidiaries, unless both before and after giving effect thereto
(i) each Borrower and its Subsidiaries are in compliance with the covenants set
forth in §§7, 8 and 9 hereof and (ii) there does not exist a Default or Event of
Default and no Default or Event of Default would be created by the making of
such Investment; provided that (x) the aggregate amount of all Investments
(excluding Investments described in clauses (a), (b) and (c) above), does not
exceed 15% of Consolidated Tangible Assets and (y) the ability of the
Subsidiaries of any Borrower to incur any Indebtedness in connection with any
Investment permitted by this §8.3 shall be governed by §8.1.

 

§8.4.                                   Mergers, Consolidations, Sales.

 

(a)                                 No Borrower nor any Subsidiary shall be a
party to any merger, , amalgamation, consolidation or exchange of stock unless
such Borrower shall be the surviving entity with respect to any such transaction
to which such Borrower is a party and the Guarantor shall be the survivor of any
merger or amalgamation with any other Subsidiary or a Subsidiary shall be the
surviving entity (and continue to be a Subsidiary) with respect to any such
transactions to which one or more Subsidiaries is a party (and the conditions
set forth below are satisfied), or purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or any partnership,
membership or joint venture or other interest in, any other Person except as
otherwise provided in §8.3 or this

 

68

--------------------------------------------------------------------------------


 

§8.4. Notwithstanding the foregoing, any Borrower and its Subsidiaries may
purchase or otherwise acquire all or substantially all of the assets or stock of
any class of, or joint venture or other interest in, any Person if the following
conditions have been met: (i) the proposed transaction will not otherwise create
a Default or an Event of Default hereunder; and (ii) the business to be acquired
predominantly involves (A) the collection, transfer, hauling, disposal or
recycling of solid waste or thermal soil remediation, or (B) other lines of
businesses currently engaged in, or related, associated, complementary or
supplementary thereto, whether from an operational, business, financial,
technical or administrative standpoint; provided that such Borrower or its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any Persons in unrelated businesses, not to exceed a total
aggregate amount of $400,000,000 during the term of this Agreement.
Notwithstanding anything herein to the contrary, the ability of the Subsidiaries
of any Borrower to incur any Indebtedness in connection with any transaction
permitted pursuant to this §8.4 shall be governed by §8.1.

 

(b)                                 No Borrower nor any Subsidiary shall sell,
transfer, convey or lease any assets or group of assets, including the sale or
transfer of any property owned by any Borrower or any Subsidiary in order then
or thereafter to lease such property or lease other property which such Borrower
or any Subsidiary intends to use for substantially the same purpose as the
property being sold or transferred, or sell or assign, with or without recourse,
any receivables, except (i) transfers of real or personal property among
Subsidiaries of the Company, (ii) so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom, sales of assets or
pursuant to a sale-leaseback transaction; provided that any net cash proceeds
from any such sale or sale-leaseback shall, within 180 days, either be used to
pay down outstanding Loans under this Agreement or be reinvested by such Person
in assets of the business of such Borrower and its Subsidiaries, used for
working capital, invested in Investments in accordance with the provisions of
§8.3 or used for other general corporate purposes, (iii) sales of accounts
receivable (and contract rights, general intangibles or chattel paper related
thereto) more than sixty (60) days past due sold or assigned in the ordinary
course of collecting past due accounts, or (iv) pursuant to a Permitted
Receivables Transaction.

 

§8.5.                                   Restricted Distributions and
Redemptions.  No Borrower nor any of its Subsidiaries will (a) declare or pay
any Distributions, or (b) redeem, convert, retire or otherwise acquire shares of
any class of its capital stock (other than in connection with a merger or
amalgamation permitted by §8.4 hereof or conversion into another form of equity
of any preferred shares of a Borrower existing as of the Effective Date pursuant
to the terms thereof), unless at the time of such Distribution or redemption no
Default or Event of Default exists or would be created hereunder.
Notwithstanding the above, any Subsidiary may make Distributions to a Borrower
and such Borrower agrees that no Borrower nor any Significant Subsidiary will
enter into any agreement restricting Distributions from such Significant
Subsidiary to a Borrower.

 

§8.6.                                   Canadian Defined Benefit Pension Plans. 
No Borrower nor any Subsidiary will maintain, contribute to, or incur any
liability or contingent liability in respect of a Canadian Defined Benefit
Pension Plan, except (i) Canadian Defined Benefit Pension Plans in existence on
the Effective Date, (ii) Canadian Defined Benefit Pension Plans which exist as a
result of the consummation of a Permitted Acquisition occurring after the
Effective Date, and (iii) other Canadian Defined Benefit Pension Plans
established after the Effective Date that could not reasonably be expected to
result in liability of any Borrower or any Subsidiary in an aggregate amount
exceeding $50,000,000 for all such plans established after the Effective Date.

 

69

--------------------------------------------------------------------------------


 

§8.7.                                   Sanctions.  No Borrower nor any of its
Subsidiaries will, directly or indirectly, use the proceeds of any Loan or
Letter of Credit, or (knowingly, in the case of any joint venture partner,
individual or entity that is not a controlled Affiliate) lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in any material violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Bank, Lead
Arranger, Administrative Agent, Issuing Bank, Swing Line Bank, or otherwise) of
Sanctions or any applicable anti-money laundering and counter-terrorism
financing provisions of The Bank Secrecy Act of 1970 (as amended) or any
regulations issued pursuant to it.

 

§8.8.                                   Anti-Corruption Laws.  No Borrower nor
any of its Subsidiaries will, directly or indirectly knowingly (as such term is
used in the FCPA (as defined below)) use the proceeds of any Loan or Letter of
Credit for any purpose which would breach the FCPA, the Corruption of Foreign
Public Officials Act (Canada), the UK Bribery Act 2010 or other similar
legislation governing bribery or corruption, in each, case, as applicable to the
Company or its Subsidiaries from time to time.

 

§9.                               FINANCIAL COVENANT.  The Company agrees that,
so long as any Obligation or Letter of Credit is outstanding or the Banks have
any obligation to make Loans or any Issuing Bank has any obligation to issue,
extend or renew any Letter of Credit hereunder, or the Banks have any obligation
to reimburse any Issuing Bank for drawings honored under any Letter of Credit,
it shall not permit, as of the end of any fiscal quarter of the Company, the
ratio of (a) Total Debt to (b) EBITDA for the four fiscal quarters then ending
(the “Leverage Ratio”) to exceed 3.50:1.00; provided that if an Acquisition
permitted under this Agreement involving aggregate consideration in excess of
$200,000,000 occurs during a fiscal quarter, the Company shall have the right to
increase the maximum permitted Leverage Ratio required to be maintained under
this §9 to 4.00:1.00 during the fiscal quarter in which such permitted
Acquisition is consummated (the “Trigger Quarter”) and each of the following
three fiscal quarters following the Trigger Quarter (such period, an “Elevated
Leverage Ratio Period”) so long as there is at least one fiscal quarter end
after the end of each Elevated Leverage Ratio Period at which the required
Leverage Ratio is less than or equal to 3.50:1.00; provided that there shall be
no more than two Elevated Leverage Ratio Periods during the term of this
Agreement.  Such election shall be made by the delivery of a written notice by
the Company to the Administrative Agent making reference to this §9 and
notifying the Administrative Agent of the Company’s exercise of this right on or
prior to the date of the actual or required delivery of a Compliance Certificate
for the Trigger Quarter.

 

§10.                        CONDITIONS PRECEDENT.

 

§10.1.                            Conditions To Effectiveness.  The
effectiveness of this Agreement as an amendment and restatement of the Existing
Credit Agreement shall be subject to the satisfaction of each of the following
conditions precedent:

 

§10.1.1                               Corporate Action.  All corporate action
necessary for the valid execution, delivery and performance by each Borrower and
the Guarantor of the Loan Documents shall have been duly and effectively taken,
and evidence thereof certified by authorized officers of each Borrower and the
Guarantor and satisfactory to the Administrative Agent shall have been provided
to the Banks.

 

§10.1.2                               Loan Documents, Etc.  Each of the Loan
Documents (including any Notes requested by Banks hereunder) and other documents
listed on the closing agenda shall have been duly and properly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect in a form satisfactory to the Majority Banks.

 

70

--------------------------------------------------------------------------------


 

§10.1.3                               Certified Copies of Charter Documents. 
The Banks shall have received from each Borrower and the Guarantor, certified by
a duly authorized officer of such Person to be true and complete on the
Effective Date, (a) its charter or other incorporation documents, (b) its
by-laws (or equivalent) and (c) good standing certificates and such foreign
qualifications as may be reasonably requested by the Administrative Agent
(which, in the case of the Company and the Guarantor, shall be limited to
domestic good standing certificates from such Person’s jurisdiction of
organization and foreign good standing certificates (or comparable certificates)
for the State of Texas).

 

§10.1.4                               Incumbency Certificate.  The Banks shall
have received an incumbency certificate, dated as of the Effective Date, signed
by duly authorized officers of each Borrower and the Guarantor giving the name
and bearing a specimen signature of each individual who shall be authorized:
(a) to sign the Loan Documents on behalf of each Borrower and the Guarantor;
(b) to submit Committed Loan Notices and Letter of Credit Applications; and
(c) to give notices and to take other action on the Borrowers’ or the
Guarantor’s behalf under the Loan Documents.

 

§10.1.5                               Opinion of Counsel.  The Banks shall have
received favorable legal opinions from the General Counsel — Securities &
Governance of the Company and the Guarantor and Canadian counsel of each of the
Canadian Borrowers addressed to the Banks, dated the Effective Date, in form and
substance satisfactory to the Administrative Agent, and a favorable legal
opinion of McGuireWoods LLP, special New York counsel to the Administrative
Agent, dated the Effective Date, as to the validity and binding effect of this
Agreement.

 

§10.1.6                               Satisfactory Financial Condition.  Other
than as disclosed in the Disclosure Documents, no material adverse change shall
have occurred in the financial condition, results of operations, business,
properties or prospects of each Borrower and its Subsidiaries, taken as a whole,
since the Balance Sheet Date.

 

§10.1.7                               Payment of Closing Fees.  The Borrowers
shall have paid the agreed-upon closing fees to the Administrative Agent and
Banks.

 

§10.1.8                               Closing Certificate.  Each Borrower shall
have delivered to the Administrative Agent a certificate, dated as of the
Effective Date, stating that, as of such date (a) the representations and
warranties set forth herein and in the other Loan Documents are true and
correct, and (b) no Default or Event of Default has occurred and is continuing.

 

§10.1.9                               USA PATRIOT ACT/KYC Information.

 

(a)                                 Upon the reasonable request of any Bank made
at least ten days prior to the Effective Date, the Company shall have provided
to such Bank, and such Bank shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Canadian AML Acts, in each case
at least five days prior to the Effective Date.

 

(b)                                 At least five days prior to the Effective
Date, any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Bank that so requests, a
Beneficial Ownership Certification in relation to such Borrower.

 

Without limiting the generality of the provisions of the last paragraph of
§15.2, for purposes of determining compliance with the conditions specified in
this §10, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other

 

71

--------------------------------------------------------------------------------


 

matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

 

§11.                        CONDITIONS TO ALL LOANS.  The obligations of the
Banks to make or continue for an additional Interest Period in accordance with
§2.4 any Loan and the obligation of any Issuing Bank to issue, extend, or renew
any Letter of Credit at the time of and subsequent to the Effective Date is
subject to the following conditions precedent:

 

§11.1.                            Representations True.  Each Borrower shall
have certified to the Administrative Agent and the Banks that each of the
representations and warranties of such Borrower and the Guarantor (as
applicable) contained in this Agreement or in any document or instrument
delivered pursuant to or in connection with this Agreement, other than the
representation and warranty in §6.5 hereof, is true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan or the issuance, extension, or renewal of any Letter of Credit, as
applicable, with the same effect as if made at and as of that time (except to
the extent of changes resulting from transactions contemplated or permitted by
this Agreement and changes occurring in the ordinary course of business which
either individually or in the aggregate do not result in a Material Adverse
Effect, and to the extent that such representations and warranties relate
expressly and solely to an earlier date).

 

§11.2.                            Performance; No Event of Default.  Each
Borrower shall have performed and complied with all terms and conditions herein
required to be performed or complied with by it prior to or at the time of the
making of any Loan or the issuance, extension or renewal of any Letter of
Credit, and at the time of the making of any Loan or the issuance, renewal or
extension of any Letter of Credit there shall exist no Default or Event of
Default or condition which would result in a Default or an Event of Default upon
consummation of such Loan or issuance, extension, or renewal of any Letter of
Credit, as applicable.  Each request for a Loan or for issuance, extension or
renewal of a Letter of Credit shall constitute certification by each Borrower
that the condition specified in this §11.2 will be duly satisfied on the date of
such Loan or Letter of Credit issuance, extension or renewal.

 

§11.3.                            Proceedings and Documents.  All proceedings in
connection with the transactions contemplated by this Agreement shall have been
taken and all documents incident thereto shall have been delivered to the Banks
as of the date of the making of any extension of credit in substance and in form
satisfactory to the Banks, including without limitation a Committed Loan Notice
or a Letter of Credit Application and the Banks shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Banks may reasonably request.

 

§11.4.                            Extensions of Credit in Canadian Dollars.  In
the case of a Credit Extension to be denominated in Canadian Dollars, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Majority Banks
or any applicable Issuing Bank (in the case of any Letter of Credit to be
denominated in Canadian Dollars) would make it impracticable for such Credit
Extension to be denominated in Canadian Dollars.

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF
COMMITMENT.

 

§12.1.                            Events of Default and Acceleration.  If any of
the following events (“Events of Default” or, if the giving of notice or the
lapse of time or both is required, then, prior to such notice and/or lapse of
time, “Defaults”) shall occur:

 

72

--------------------------------------------------------------------------------


 

(a)                                 if the Borrowers shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 if the Borrowers shall fail to pay any
interest or fees or other amounts owing hereunder (other than those specified in
subsection (a) above) within five (5) Business Days after the same shall become
due and payable whether at the Maturity Date or any accelerated date of maturity
or at any other date fixed for payment;

 

(c)                                  if the Borrowers shall fail to comply with
any of the covenants contained in §§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

 

(d)                                 if the Borrowers shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified in subsections (a), (b), and (c) above)
and such failure shall not be remedied within 30 days after written notice of
such failure shall have been given to the Company by the Administrative Agent or
any of the Banks;

 

(e)                                  if any representation or warranty contained
in this Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement shall prove to have been false in any material
respect upon the date when made or repeated;

 

(f)                                   if the Borrowers or any of their
Subsidiaries shall fail to pay when due, or within any applicable period of
grace, any Indebtedness or obligations under Swap Contracts in an aggregate
amount greater than $100,000,000, or fail to observe or perform any material
term, covenant or agreement contained in any one or more agreements by which it
is bound, evidencing or securing any Indebtedness or obligations under Swap
Contracts in an aggregate amount greater than $100,000,000 for such period of
time as would permit, or would have permitted (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or terminate
its commitment with respect thereto;

 

(g)                                  if any Borrower, the Guarantor or any
Significant Subsidiary makes an assignment for the benefit of creditors, makes a
proposal to its creditors or files notice of its intention to do so, institutes
any other proceeding under applicable law seeking to adjudicate it a bankrupt or
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief, or admits in writing its inability to pay or generally fails to pay its
debts as they mature or become due, or petitions or applies for the appointment
of a trustee or other custodian, liquidator or receiver of any Borrower, the
Guarantor or any Significant Subsidiary, or of any substantial part of the
assets of any Borrower, the Guarantor or any Significant Subsidiary or commences
any case or other proceeding relating to any Borrower, the Guarantor or any
Significant Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or takes any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application is filed or any such case or other proceeding is commenced against
any Borrower, the Guarantor or any Significant Subsidiary or any Borrower, the
Guarantor or any Significant Subsidiary indicates its approval thereof, consent
thereto or acquiescence therein;

 

(h)                                 if a decree or order is entered appointing
any such trustee, custodian, liquidator or receiver or adjudicating any Borrower
or the Guarantor or any Significant Subsidiary bankrupt or

 

73

--------------------------------------------------------------------------------


 

insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any Borrower or the
Guarantor or any Significant Subsidiary in an involuntary case under federal
bankruptcy laws of any jurisdiction as now or hereafter constituted;

 

(i)                                     if there shall remain in force,
undischarged, unsatisfied and unstayed, for more than thirty days, whether or
not consecutive, any final judgment against any Borrower or any Subsidiary
which, with other outstanding final judgments against any Borrower or its
Subsidiaries, exceeds in the aggregate $100,000,000 after taking into account
any undisputed insurance coverage;

 

(j)                                    (i) if, with respect to any Guaranteed
Pension Plan, an ERISA Reportable Event shall have occurred and the Banks shall
have determined in their reasonable discretion that such event reasonably could
be expected to result in liability of any Borrower or any Subsidiary to the PBGC
or such Plan in an aggregate amount exceeding $50,000,000 and such event in the
circumstances occurring reasonably could constitute grounds for the partial or
complete termination of such Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such Plan;
or a trustee shall have been appointed by the appropriate United States District
Court to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Plan or (ii) any event, condition or circumstances, including any
failure by any Loan Party or any Subsidiary to perform its obligations under a
Canadian Pension Plan in respect of all Canadian Pension Plans and the Banks
shall have determined in their reasonable discretion that such event reasonably
could be expected to result in liability of any Borrower or any Subsidiary in an
aggregate amount exceeding $50,000,000;

 

(k)                                 if any of the Loan Documents shall be
cancelled, terminated, revoked or rescinded otherwise than in accordance with
the terms thereof or with the express prior written agreement, consent or
approval of the Banks, or any action at law, suit or in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of any Borrower, the Guarantor, or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;

 

(l)                                     if any person or group of persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
of 30% or more of the outstanding shares of common voting stock of the Company;
or during any period of twelve consecutive calendar months, individuals who were
directors of any Borrower on the first day of such period (together with any new
directors whose election by such board or whose nomination for election by the
shareholders of such Borrower was approved by a vote of a majority of the
directors still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
shall cease to constitute a majority of the board of directors of such Borrower;
or

 

(m)                             either of the Canadian Borrowers ceases to be
directly or indirectly wholly-owned Subsidiaries of the Company;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Company, declare all amounts owing with respect to this
Agreement and the other Loan Documents and all Reimbursement Obligations to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment,

 

74

--------------------------------------------------------------------------------


 

demand, protest, notice of intent to accelerate, notice of acceleration to the
extent permitted by law or other notice of any kind, all of which are hereby
expressly waived by each Borrower; provided that in the event of any Event of
Default specified in §12.1(g) or 12.1(h) with respect to any Borrower or the
Guarantor, all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Administrative
Agent or any Bank. Upon demand by the Majority Banks after the occurrence of any
Event of Default (or, in the event of any Event of Default specified in
§12.1(g) or 12.1(h) with respect to any Borrower or the Guarantor, automatically
without demand), the Borrowers shall immediately provide to the Administrative
Agent cash in an amount equal to the aggregate Maximum Drawing Amount to be held
by the Administrative Agent as collateral security for the Reimbursement
Obligations.

 

§12.2.                            Termination of Commitments.  If any Event of
Default pursuant to § 12.1(g) or 12.1(h) hereof shall occur with respect to any
Borrower or the Guarantor, any unused portion of the Total Commitment hereunder
shall forthwith terminate and the Banks and the Issuing Banks shall be relieved
of all obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Company terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve any Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.

 

§12.3.                            Remedies.  In case any one or more of the
Events of Default shall have occurred and be continuing, and whether or not the
Banks shall have accelerated the maturity of the Loans and other Obligations
pursuant to §12.1, the Administrative Agent shall, at the request of, or may,
with the consent of, the Majority Banks, proceed to protect and enforce the
respective rights of the Administrative Agent and the Banks by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to the
Administrative Agent or the Banks are evidenced, including, without limitation,
as permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any legal or equitable
right available to the Administrative Agent and the Banks, any recovery being
subject to the terms of §12.4 and §29 hereof. No remedy herein conferred upon
any Bank or the Administrative Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

 

§12.4.                            Application of Receipts.  After the exercise
of remedies provided for in §12.3 (or after the Loans have automatically become
immediately due and payable and the Reimbursement Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to §12.1),
any amounts received on account of the Obligations shall, subject to the
provisions of §2.16 and §2.17, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
§3) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Banks (including fees, charges
and disbursements of counsel to the respective Banks and the Issuing Banks and

 

75

--------------------------------------------------------------------------------


 

amounts payable under §3), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Banks and the Issuing Banks in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Banks and Issuing
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to §2.6.2 and §2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by applicable law.

 

Subject to §2.6.2 and §2.16, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

§13.                        SETOFF.  During the continuance of an Event of
Default, any deposits or other sums credited by or due from any Bank to any
Borrower and any securities or other property of such Borrower in the possession
of such Bank may be applied to or set off against the payment of the Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of such Borrower to the
Banks or the Administrative Agent. Any amounts set off with respect to the
Obligations shall, except to the extent §2.17 applies, be distributed ratably in
accordance with §29 among all of the Banks by the Bank setting off such amounts.
If any Bank fails to share such setoff ratably, the Administrative Agent shall
have the right to withhold such Bank’s share of the applicable Borrower’s
payments until each of the Banks shall have, in the aggregate, received a pro
rata repayment.

 

§14.                        EXPENSES.  Whether or not the transactions
contemplated herein shall be consummated, each Borrower hereby promises to
reimburse the Administrative Agent and the Lead Arrangers for all reasonable
out-of-pocket fees and disbursements (including all reasonable attorneys’ fees)
incurred or expended in connection with the syndication, preparation, filing or
recording, or interpretation of this Agreement, the other Loan Documents, or any
amendment, modification, approval, consent or waiver hereof or thereof. Each
Borrower further promises to reimburse the Administrative Agent and the Banks
for all reasonable out-of-pocket fees and disbursements (including all
reasonable legal fees and the allocable cost of in-house attorneys’ fees)
incurred or expended in connection with the enforcement of any Obligations or
the satisfaction of any indebtedness of such Borrower hereunder or under any
other Loan Document, or in connection with any litigation, proceeding or dispute
hereunder in any way related to the credit hereunder.

 

§15.                        THE AGENTS.

 

§15.1.                            Authorization and Action.  Each Bank hereby
irrevocably appoints Bank of America as Administrative Agent hereunder and
authorizes Bank of America to take such action as Administrative Agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably

 

76

--------------------------------------------------------------------------------


 

incidental thereto.  As to any matters not expressly provided for by this
Agreement and the other Loan Documents, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks (or, when
expressly required hereby, all of the Banks), and such instructions shall be
binding upon all Banks; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or the other Loan
Documents or applicable law.

 

§15.2.                            Administrative Agent’s Reliance, Etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any of the Banks for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct. 
Without limitation of the generality of the foregoing, the Administrative
Agent:  (i) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable to the Banks for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (iii) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Borrower or any of its affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its affiliates in any capacity; (iv) makes no warranty or representation
to any Bank and shall not be responsible to any Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Loan Documents; (v) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of the Borrowers or the Guarantor (or as to the contents of any
certificate, report or other document delivered hereunder or thereunder) or to
inspect the property (including the books and records) of any Borrower or the
Guarantor or any of their Subsidiaries, and shall not be deemed to have
knowledge or notice of any Default or Event of Default unless and until it shall
have received, at its office specified in §22, a notice describing the same and
entitled “Notice of Default”; (vi) shall not be responsible to any Bank for the
due execution (other than its own), legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any related agreement,
instrument or document furnished pursuant hereto; and (vii) shall incur no
liability to the Banks under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) reasonably believed by it to be genuine
and signed or sent by the proper party or parties.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Bank or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Bank or Issuing Bank unless the Administrative
Agent shall have received notice to the contrary from such Bank or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.

 

§15.3.                            Bank of America and Affiliates.  With respect
to its Commitment, Bank of America shall have the same rights and powers under
this Agreement and under the other Loan Documents as any other Bank and may
exercise the same as though it were not the Administrative Agent, and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated, include Bank of
America in its individual capacity.  Bank of America and its Bank Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, the Guarantor, any
of their Subsidiaries and any Person who may do business with or own securities
of any Borrower, the Guarantor, or any such Subsidiary, all as if Bank of
America were not the Administrative Agent and without any duty to account
therefor to the Banks.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  To the extent any such rights or powers are

 

77

--------------------------------------------------------------------------------


 

delegated to a sub-agent, the Administrative Agent shall remain responsible for
such sub-agent’s performance or exercise of such duties, rights and powers;
provided that the exculpatory provisions of this Agreement (including the
provisions in §15) shall apply to any such sub-agent.

 

§15.4.                            Bank Credit Decision.  Each Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank and based on the financial statements referred to in §6.4 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

§15.5.                            Indemnification.  The Banks agree to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrowers),
ratably according to the respective amounts of their Commitments as most
recently in effect at the time such indemnity is sought, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
or from a material breach by the Administrative Agent of its obligations under
this Agreement or under any other Loan Document, as determined by a court of
competent jurisdiction.  Without limiting the foregoing, each Bank agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share as
aforesaid of any reasonable out of pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.

 

§15.6.                            Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Banks and the Company and may be removed at any time with or without cause
by the Majority Banks.  Upon any such resignation or removal, the Majority Banks
shall have the right to appoint a successor Administrative Agent that, unless a
Default or Event of Default shall have occurred and then be continuing, is
reasonably acceptable to the Borrowers.  If no successor Administrative Agent
shall have been so appointed by the Majority Banks, and shall have accepted such
appointment, within 45 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Banks’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Banks, appoint a successor Administrative Agent, which shall be a commercial
bank, financial institution, trust company or similar entity regularly engaged
in the business of administering syndicated loans and which successor
Administrative Agent shall be organized under the laws of the United States of
America or of any State thereof and have total assets of at least
$1,000,000,000; provided that if the Administrative Agent shall notify the
Company and the Banks that no such qualifying Person has accepted such
appointment, then (x) such resignation shall nonetheless become effective in
accordance with such notice and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (y) the Company may appoint a successor Administrative Agent to
act until replaced by a successor Administrative Agent that is appointed by the
Majority Banks (which successor Administrative Agent appointed by the Company
shall be a commercial bank, financial institution, trust company or similar
entity regularly engaged in the business of

 

78

--------------------------------------------------------------------------------


 

administering syndicated loans that is organized under the laws of the United
States of America or of any State thereof and have total assets of at least
$1,000,000,000).  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
§15 and §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

§15.7.                            Lead Arrangers, Etc.  The parties identified
on the cover hereof as Lead Arrangers and Joint Bookrunners, Documentation
Agents and Co-Documentation Agents shall have no obligations or liabilities
under this Agreement and the other Loan Documents.

 

§15.8.                            Documents.  The Administrative Agent will
forward to each Bank, promptly after receipt thereof, a copy of each notice or
other document furnished to the Administrative Agent for such Bank hereunder;
provided, however, that, notwithstanding the foregoing, the Administrative Agent
may furnish to the Banks a monthly summary with respect to Letters of Credit
issued hereunder in lieu of copies of the related Letter of Credit Applications.

 

§15.9.                            Action by the Banks, Consents, Amendments,
Waivers, Etc.  (a)  No failure or delay by the Administrative Agent, any Issuing
Bank or any Bank in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Banks hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower or the
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Bank or
the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)                                 Except as otherwise provided in §2.6.1
hereof with respect to Schedule 2.6.1 and in §3.3.2, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Borrower and the
Majority Banks, and delivered to the Administrative Agent, or by each Borrower
and the Administrative Agent with the consent of the Majority Banks; provided
that no such agreement shall (i) increase the Commitment of any Bank without the
written consent of such Bank; (ii) reduce the principal amount of any Loan or
Reimbursement Obligations, or reduce the rate of interest on the Loans or reduce
any fees payable hereunder, without the written consent of each Bank affected
thereby; (iii) postpone the date of any payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Bank affected
thereby; (iv) release any Borrower from its Obligations or the Guarantor from
its Guaranteed Obligations hereunder without the written consent of each Bank;
(v) modify §29(a) without the written consent of each Bank; (vi) modify the
definition of “Commitment Percentage”; (vii) change §12.4 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Bank; or (viii) change any of the provisions of this §15.9 or
any provision of this Agreement requiring action by all the Banks, or

 

79

--------------------------------------------------------------------------------


 

the percentage of Banks constituting “Majority Banks”, without the written
consent of each Bank; provided, further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swing Line Bank or any Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Swing Line Bank or the Issuing Banks, as the
case may be. Notwithstanding anything to the contrary herein, no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (x) the
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank disproportionately adversely than other affected Banks shall
require the consent of such Defaulting Bank.

 

§15.10.                     Bank ERISA Representation.

 

§15.10.1                        Each Bank (x) represents and warrants, as of the
date such Person became a Bank party hereto, to, and (y) covenants, from the
date such Person became a Bank party hereto to the date such Person ceases being
a Bank party hereto, for the benefit of, the Administrative Agent and each other
Lead Arranger and their respective affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

 

(a)                                 such Bank is not using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Benefit Plans in connection with the Loans, the Letters of Credit or
the Commitments;

 

(b)                                 the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(c)                                  (A) such Bank is an investment fund managed
by a “Qualified Professional Asset Manager” (within the meaning of Part VI of
PTE 84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Bank to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Bank, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; or

 

(d)                                 such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Bank.

 

§15.10.2                        In addition, unless §15.10.1(a) above is true
with respect to a Bank or such Bank has not provided another representation,
warranty and covenant as provided in §15.10.1(d)

 

80

--------------------------------------------------------------------------------


 

above, such Bank further (x) represents and warrants, as of the date such Person
became a Bank party hereto, to, and (y) covenants, from the date such Person
became a Bank party hereto to the date such Person ceases being a Bank party
hereto, for the benefit of, the Administrative Agent and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that:

 

(a)                                 none of the Administrative Agent, or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Bank (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(b)                                 the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $5,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(c)                                  the Person making the investment decision
on behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

 

(d)                                 the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

 

(e)                                  no fee or other compensation is being paid
directly to the Administrative Agent or any Lead Arranger or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

 

§15.10.3                        The Administrative Agent  and each Lead Arranger
hereby informs the Banks that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Bank or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

§16.                        INDEMNIFICATION.  Each Borrower agrees to indemnify
and hold harmless the Banks, the Issuing Banks, the Lead Arrangers and the
Administrative Agent and their affiliates, as well as their and their
affiliates’ shareholders, directors, agents, officers, subsidiaries and
affiliates, from and against all

 

81

--------------------------------------------------------------------------------


 

damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes of action, whether statutorily created or under the common law, and
reasonable costs and expenses incurred, suffered, sustained or required to be
paid by an indemnified party by reason of or resulting from the transactions
contemplated hereby, except any of the foregoing which result from the gross
negligence or willful misconduct of such indemnified party or a material breach
of the obligations of such indemnified party under this Agreement or under any
other Loan Document, as determined by a court of competent jurisdiction in a
final and non-appealable judgment. In any investigation, enforcement matter,
proceeding or litigation, or the preparation therefor, the Banks, the Issuing
Banks, the Lead Arrangers and the Administrative Agent shall be entitled to
select their own counsel and, in addition to the foregoing indemnity, each
Borrower agrees to pay promptly the reasonable fees and expenses of such counsel
(including the non-duplicative allocated cost of internal counsel), and
settlement costs. In the event of the commencement of any such proceeding or
litigation against the Banks or Administrative Agent by third parties, the
Borrowers shall be entitled to participate in such proceeding or litigation with
counsel of their choice at their expense.  In the case of an investigation,
litigation or proceeding to which the indemnity in this §16 applies, such
indemnity shall be effective, subject to the limitations herein, whether or not
such investigation, litigation or proceeding is brought by any Borrower, any
Borrower’s equity-holders, affiliates or creditors or such an indemnified party,
whether or not such indemnified party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated.  The covenants of
this §16 shall survive payment or satisfaction of payment of amounts owing with
respect to any Note or the Loans and satisfaction of all the Obligations
hereunder and under the Loan Documents, IT BEING THE INTENT OF THE PARTIES
HERETO THAT ALL SUCH INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR ORDINARY
SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE.  WITHOUT LIMITATION OF THE
FOREGOING, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES  ASSERTED BY SUCH OTHER PARTY WITH
RESPECT TO THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY USE MADE OR TO BE MADE WITH THE PROCEEDS OF ANY CREDIT EXTENSION
HEREUNDER OR THEREUNDER.  Without limiting the provisions of §3.1.3, this §16
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc., arising from any non-Tax claim.

 

§17.                        [RESERVED.]

 

§18.                        TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

§18.1.                            Confidentiality.  Each of the Banks and the
Administrative Agent agrees, on behalf of itself and each of its affiliates,
directors, officers, employees and representatives, to use reasonable
precautions to keep confidential, in accordance with their customary procedures
for handling confidential information of the same nature and in accordance with
safe and sound banking practices, any non-public information supplied to it by
any Borrower or any of its Subsidiaries pursuant to this Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Banks or the Administrative Agent; provided that nothing herein
shall limit the disclosure of any such information (a) after such information
shall have become public other than through a violation of this §18, or becomes
available to any of the Banks or the Administrative Agent on a non-confidential
basis from a source other than a Borrower, (b) to the extent required by
statute, rule, regulation or judicial process, (c) to counsel, employees,
advisors and/or agents for any of the Banks or the Administrative Agent, (d) to
bank examiners or any other regulatory authority having jurisdiction over any
Bank or any of its affiliates or the Administrative Agent or any self-regulatory
body in which any of such Persons participates, or to auditors or accountants,
(e) to the Administrative Agent, any Bank or any Financial Affiliate, (f) in
connection with any litigation to which any one or more of the Banks, the
Administrative Agent or any Financial Affiliate is a party, or in connection
with the enforcement of

 

82

--------------------------------------------------------------------------------


 

rights or remedies hereunder or under any other Loan Document, (g) to a Bank
Affiliate of any Bank or the Administrative Agent, (h) to any actual or
prospective assignee or participant or any actual or prospective counterparty
(or its advisors) to any swap or derivative transactions referenced to credit or
other risks or events arising under this Agreement or any other Loan Document or
to any credit insurance provider relating to any Borrower and its Obligations so
long as such assignee, participant, counterparty or credit insurance provider,
as the case may be, agrees to be bound by a confidentiality agreement the
provisions of which shall be no less restrictive than §18.1, or (i) with the
consent of the Company.  In addition, the Administrative Agent and the Banks may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Banks in connection with
the administration of this Agreement and the other Loan Documents.

 

§18.2.                            Prior Notification.  Unless specifically
prohibited by applicable law or court order, each of the Banks and the
Administrative Agent shall, prior to disclosure thereof, notify the Company of
any request for disclosure of any such non-public information by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Bank by such
governmental agency) or pursuant to legal process.

 

§18.3.                            Other.  In no event shall any Bank or the
Administrative Agent be obligated or required to return any materials furnished
to it or any Financial Affiliate by any Borrower or any of its Subsidiaries. 
The obligations of each Bank under this §18 shall supersede and replace the
obligations of such Bank under any confidentiality letter in respect of this
financing signed and delivered by such Bank to the Company prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans or Reimbursement Obligations
from any Bank.

 

§19.                        SURVIVAL OF COVENANTS, ETC.  Unless otherwise stated
herein, all covenants, agreements, representations and warranties made herein,
in the other Loan Documents or in any documents or other papers delivered by or
on behalf of any Borrower or the Guarantor pursuant hereto shall be deemed to
have been relied upon by the Banks, the Issuing Banks and the Administrative
Agent, notwithstanding any investigation heretofore or hereafter made by them,
and shall survive the making by the Banks of the Loans and the issuance,
extension or renewal of any Letters of Credit by any Issuing Bank, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement, any Obligation, or any Letter of Credit remains
outstanding and unpaid or any Bank has any obligation to make any Loans or any
Issuing Bank has any obligation to issue, extend, or renew any Letters of Credit
hereunder.  All statements contained in any certificate or other paper delivered
by or on behalf of any Borrower pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Borrower hereunder.

 

§20.                        ASSIGNMENT AND PARTICIPATION.  It is understood and
agreed that each Bank shall have the right to assign at any time all or a
portion of its Commitment Percentage and interests in the risk relating to the
Loans, outstanding Letters of Credit and its Commitment hereunder in an amount
equal to or greater than (except in the case of an assignment by a Bank to any
other Bank or Bank Affiliate, or unless otherwise agreed to by the Company and
the Administrative Agent) $5,000,000 (or, if a Bank’s Commitment is less than
$5,000,000, in a minimum amount equal to such Bank’s Commitment; provided that
prior to any Commitment reductions pursuant to §2.6, such Bank’s Commitment was
at least $5,000,000), to additional banks, other financial institutions or Bank
Affiliates (other than Defaulting Banks) with the prior written approval (not to
be unreasonably withheld or delayed) of the Administrative Agent, the Swing Line
Bank and each Issuing Bank and, so long as no Event of Default has occurred and
is continuing, the consent of the Company (provided that (i) the Company’s
consent shall not be required in the case of an assignment by a Bank to any
other Bank, any Bank Affiliate of any Bank or any Approved Fund of any Bank and
(ii) the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by

 

83

--------------------------------------------------------------------------------


 

written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof), which approvals shall not be unreasonably
withheld or delayed; provided that no approval shall be required by the
Administrative Agent, the Swing Line Bank, any Issuing Bank or the Borrowers for
any assignment by BNP Paribas to either (A) Bank of the West or (B) BNP Paribas
Fortis.  Any Bank may at any time, and from time to time, assign to any branch,
lending office, or Bank Affiliate all or any part of its rights and obligations
under the Loan Documents by notice to the Administrative Agent and the Company. 
It is further agreed that each bank or other financial institution which
executes and delivers to the Administrative Agent and the Company hereunder an
Assignment and Assumption substantially in the form of Exhibit D hereto, or such
other form approved by the Administrative Agent (an “Assignment and Assumption”)
together with an assignment fee in the amount of $3,500 payable by the assigning
Bank to the Administrative Agent, shall, on the date specified in such
Assignment and Assumption, become a party to this Agreement and the other Loan
Documents for all purposes of this Agreement and the other Loan Documents, and
its portion of the Commitment, the Loans and Letters of Credit shall be as set
forth in such Assignment and Assumption; provided, that the Administrative Agent
may, in its sole discretion, elect to waive such assignment fee.  The Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Assumption, relinquish
its rights (except for indemnity rights arising out of the period prior to such
assignment) and be released from its obligations under this Agreement and the
other Loan Documents; provided that no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. In connection with any assignment of
rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Committed Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent, the Issuing Banks or any Bank hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Committed Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs. Upon the execution and delivery of such
Assignment and Assumption (a) to the extent applicable, the Borrowers shall
issue Notes (and replacement Notes) or the Administrative Agent shall make
appropriate entries on the applicable loan account(s) to reflect such assignment
of Loan(s); and (b) this Agreement and Schedule 1 shall be deemed to be
appropriately amended to reflect (i) the status of the bank, financial
institution or Bank Affiliate as a party hereto and (ii) the status and rights
of the Banks hereunder.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitment Percentages of, and principal amounts (and stated interest) of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.

 

Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment, the Loans and outstanding

 

84

--------------------------------------------------------------------------------


 

Letters of Credit.  The documents evidencing any such participation shall limit
such participating bank’s, financial institution’s or Bank Affiliate’s, voting
rights with respect to this Agreement to the matters set forth in §15.9(b)(i) —
(v) and §15.9(b)(vi); and each such participant shall be entitled to the benefit
of §3.4 hereof to the extent of its participation, subject to the limitations
set forth therein.  Each Bank that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under §5f.103-1(c) of the United States Treasury Regulations.

 

Notwithstanding the foregoing, no assignment or participation shall (a) be made
to any Borrower or any of its affiliates, a Defaulting Bank or any of its
Subsidiaries or a natural person (including any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (b) operate to increase the Total Commitment hereunder or otherwise
alter the substantive terms of this Agreement, and no Bank which retains a
Commitment hereunder shall have a Commitment of less than $5,000,000, except as
a result of reductions in the Total Commitment pursuant to §2.6 hereof.

 

Anything contained in this §20 to the contrary notwithstanding, any Bank may at
any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
under any of the other Loan Documents or substitute any such pledgee or assignee
for such Bank as a party hereto or thereto.

 

Each Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by §18 hereof.

 

Notwithstanding anything to the contrary contained herein, if at any time a Bank
that is an Issuing Bank or the Swing Line Bank assigns all of its Commitment and
Committed Loans pursuant to this §20, such Bank may, (i) upon 45 days’ notice to
the Company and the Banks, resign as an Issuing Bank and/or (ii) upon 45 days’
notice to the Company, resign as the Swing Line Bank.  In the event of any such
resignation as Issuing Bank or Swing Line Bank, the Company shall be entitled to
appoint from among the Banks a successor Issuing Bank or Swing Line Bank
hereunder; provided, however, that (x) no failure by the Company to appoint any
such successor shall affect the resignation of the Bank that has elected to
resign as Issuing Bank or Swing Line Bank, as the case may be, and (y) any such
appointment of a successor Issuing Bank or Swing Line Bank must be acceptable to
the Bank appointed to act in such capacity.  If a Bank resigns as Issuing Bank,
it shall retain the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all Reimbursement Obligations with
respect thereto (including the right to require the Banks to make Base Rate
Loans or Canadian Prime Rate Loans or fund Letter of Credit Participations, each
pursuant to §2.6).  If a Bank resigns as the Swing Line Bank, it shall retain
all the rights of the Swing Line Bank provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation (including the right to require the Banks to make Base Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to §2.5). 
Upon the appointment of a successor Issuing Bank and/or Swing Line Bank in
accordance with the foregoing, (a) such successor shall succeed

 

85

--------------------------------------------------------------------------------


 

to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swing Line Bank, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit issued by the resigning Issuing Bank, if any, that are
outstanding at the time such resignation occurs or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of such resigning Issuing Bank with respect to such Letters of Credit.

 

§21.                        PARTIES IN INTEREST.  All the terms of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto and thereto; provided that neither any Borrower nor the Guarantor
shall assign or transfer its rights or obligations hereunder or thereunder
without the prior written consent of each of the Banks and the Administrative
Agent.

 

§22.                        NOTICES, ETC.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to any Borrower, the Administrative
Agent, an Issuing Bank or the Swing Line Bank, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 22; and

 

(ii)                                  if to any other Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Bank on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to any Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Notices, requests, financial statements,
financial and other reports, certificates and other information materials and
other communications to the Banks and the Issuing Banks  hereunder
(collectively, “Communications”) may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Bank or any Issuing Bank
pursuant to §2 if such Bank or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent, the Swing Line
Bank, each Issuing Bank or any Borrower may each, in its discretion, agree to
accept Communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular Communications. Unless the Administrative Agent otherwise
prescribes, (i) Communications sent to an e-mail address shall be deemed
received upon

 

86

--------------------------------------------------------------------------------


 

the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) Communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Each Borrower further agrees that (i) the
Administrative Agent and/or the Lead Arrangers may make the Communications
and/or information provided by or on behalf of the Borrowers hereunder available
to the Banks by posting the Communications and such other information on
SyndTrak, Intralinks or a substantially similar electronic transmission system
(the “Platform”) and (ii) certain of the Banks (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to any Borrower or its affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Communications and such other information that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking such Communications and
other information “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the Issuing Banks and the Banks to
treat such Communications and other information as not containing any material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Communications and other information subject to §18.1,
they shall be treated as set forth in §18.1); (y) all Communications and other
information marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any Communications and
other information that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to borrower
materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to any Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(d)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT

 

87

--------------------------------------------------------------------------------


 

PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF ANY BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES THROUGH THE
PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, OR
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR MATERIAL BREACH; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO ANY BORROWER, ANY BANK, ANY ISSUING BANK OR
ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

 

(e)                                  The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of this Agreement.  Each Bank agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes of this Agreement. 
Each Bank agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Bank’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.

 

(f)                                   Nothing herein shall prejudice the right
of the Administrative Agent or any Bank to give any notice or other
communication pursuant to this Agreement in any other manner specified herein.

 

§23.                        MISCELLANEOUS.  The rights and remedies herein
expressed are cumulative and not exclusive of any other rights which the Banks,
the Issuing Banks or the Administrative Agent would otherwise have.  The
captions in this Agreement are for convenience of reference only and shall not
define or limit the provisions hereof.  This Agreement and any amendment hereof
may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument.  In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  This
Agreement, to the extent signed and delivered by means of a facsimile machine or
other electronic imaging means, shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto, each other party hereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto shall raise the use of a facsimile machine or other electronic
imaging means to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a facsimile
machine or other electronic imaging means as a defense to the formation of a
contract and each party forever waives such defense.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

88

--------------------------------------------------------------------------------


 

§24.                        CONSENTS, ETC.  Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
this §24, subject to the provisions of §15.9. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement to be given by the Banks may
be given, and any term of this Agreement or of any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
any Borrower or the Guarantor of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of each Borrower and the
Majority Banks. To the extent permitted by law, no course of dealing or delay or
omission on the part of any of the Banks, the Issuing Banks or the
Administrative Agent in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto. No notice to or demand upon any Borrower or
the Guarantor shall entitle any Borrower to other or further notice or demand in
similar or other circumstances.

 

§25.                        WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH BORROWER AND
THE GUARANTOR HEREBY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BECAUSE OF, AMONG OTHER THINGS, EACH BORROWER’S AND THE GUARANTOR’S WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

§26.                        GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
§5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. EACH BORROWER AND THE GUARANTOR CONSENT AND AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON EACH
BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN §22. EACH BORROWER
AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN
AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER

 

89

--------------------------------------------------------------------------------


 

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

§27.                        SEVERABILITY.  The provisions of this Agreement are
severable and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.  Without limiting the foregoing provisions of this §27, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Banks shall be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, as determined in good faith by
the Administrative Agent, the Issuing Banks or the Swing Line Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

§28.                        GUARANTY.

 

§28.1.                            Guaranty.  For value received and hereby
acknowledged and as an inducement to the Banks and the Issuing Banks to make the
Loans available to the Borrowers, and issue, extend or renew Letters of Credit
for the account of the Borrowers, the Guarantor hereby unconditionally and
irrevocably guarantees (a) the full punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of each Borrower now
or hereafter existing whether for principal, interest, fees, expenses or
otherwise, and (b) the strict performance and observance by each Borrower of all
agreements, warranties and covenants applicable to such Borrower in the Loan
Documents and (c) the obligations of each Borrower under the Loan Documents
(such Obligations collectively being hereafter referred to as the “Guaranteed
Obligations”).

 

§28.2.                            Guaranty Absolute.  The Guarantor guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms hereof, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Bank, any Issuing Bank or the Administrative Agent with respect thereto. The
liability of the Guarantor under the guaranty granted under this Agreement with
regard to the Guaranteed Obligations shall be absolute and unconditional
irrespective of:

 

(a)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other amendment or waiver of or any consent to departure from this Agreement
or any other Loan Document (with regard to such Guaranteed Obligations);

 

(b)                                 any release or amendment or waiver of or
consent to departure from any other guaranty for all or any of its Guaranteed
Obligations;

 

(c)                                  any change in ownership of any Borrower;

 

(d)                                 any acceptance of any partial
payment(s) from any Borrower or the Guarantor; or

 

(e)                                  any other circumstance whatsoever which
might otherwise constitute a defense available to, or a discharge of, a
guarantor or surety or any Borrower in respect of its Obligations under any Loan
Document.

 

The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by

 

90

--------------------------------------------------------------------------------


 

the Banks, the Issuing Banks or the Administrative Agent upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

 

§28.3.                            Effectiveness; Enforcement.  The guaranty
under this Agreement shall be effective and shall be deemed to be made with
respect to each Loan and each Letter of Credit as of the time it is made, issued
or extended, or becomes a Letter of Credit under this Agreement, as applicable.
No invalidity, irregularity or unenforceability by reason of any bankruptcy or
similar law, or any law or order of any government or agency thereof purporting
to reduce, amend or otherwise affect any liability of any Borrower, and no
defect in or insufficiency or want of powers of any Borrower or irregular or
improperly recorded exercise thereof, shall impair, affect, be a defense to or
claim against such guaranty. The guaranty under this Agreement is a continuing
guaranty and shall (a) survive any termination of this Agreement, and (b) remain
in full force and effect until payment in full of, and performance of, all
Guaranteed Obligations and all other amounts payable under this Agreement. The
guaranty under this Agreement is a guaranty of payment (and not of collection)
made for the benefit of the Administrative Agent, the Issuing Banks and the
Banks and their successors and assigns, and may be enforced from time to time as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, the Issuing Banks or the Banks first to exercise any
rights against any Borrower, or to resort to any other source or means of
obtaining payment of any of the said obligations or to elect any other remedy.

 

§28.4.                            Waiver.  Except as otherwise specifically
provided in any of the Loan Documents, the Guarantor hereby waives promptness,
diligence, protest, notice of protest, all suretyship defenses, notice of
acceptance and any other notice with respect to any of its Guaranteed
Obligations and the guaranty under this Agreement and any requirement that the
Banks, the Issuing Banks or the Administrative Agent protect, secure, perfect
any security interest or Lien or any property subject thereto or exhaust any
right or take any action against any Borrower or any other Person. The Guarantor
also irrevocably waives, to the fullest extent permitted by law, all defenses
which at any time may be available to it in respect of its Guaranteed
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect.

 

§28.5.                            Expenses.  The Guarantor hereby promises to
reimburse (a) the Administrative Agent for all reasonable out-of-pocket fees and
disbursements (including all reasonable attorneys’ fees), incurred or expended
in connection with the preparation, filing or recording, or interpretation of
the guaranty under this Agreement, the other Loan Documents or any amendment,
modification, approval, consent or waiver hereof or thereof, and (b) the
Administrative Agent, the Issuing Banks and the Banks and their respective
affiliates for all reasonable out-of-pocket fees and disbursements (including
reasonable attorneys’ fees), incurred or expended in connection with the
enforcement of its Guaranteed Obligations (whether or not legal proceedings are
instituted).  The Guarantor will pay any taxes (including any interest and
penalties in respect thereof) other than the Banks’ taxes based on overall
income or profits, payable on or with respect to the transactions contemplated
by the guaranty under this Agreement, the Guarantor hereby agreeing jointly and
severally to indemnify each Bank with respect thereto.

 

§28.6.                            Concerning Joint and Several Liability of the
Guarantor.

 

(a)                                 The Guarantor hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each Borrower, with respect to the payment and
performance of all of its Guaranteed Obligations (including, without limitation,
any Guaranteed Obligations arising under this §28), it being the intention of
the parties hereto that all such Guaranteed Obligations shall be the joint and
several Guaranteed Obligations of the Guarantor and each Borrower without
preferences or distinction among them.

 

91

--------------------------------------------------------------------------------


 

(b)                                 If and to the extent that any Borrower shall
fail to make any payment with respect to any of its Obligations as and when due
or to perform any of its Guaranteed Obligations in accordance with the terms
thereof, then in each such event the Guarantor will make such payment with
respect to, or perform, such Guaranteed Obligation.

 

(c)                                  The Guaranteed Obligations of the Guarantor
under the provisions of this §28 constitute full recourse obligations of the
Guarantor enforceable against the Guarantor to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.

 

(d)                                 Except as otherwise expressly provided in
this Agreement, the Guarantor hereby waives notice of acceptance of its joint
and several liability, notice of any Loans made, or Letters of Credit issued
under this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent, the Issuing Banks or the Banks under or in respect of any
of the Guaranteed Obligations, and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement.  The Guarantor hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Guaranteed Obligations, the acceptance of any payment of any of the
Guaranteed Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent, the
Issuing Banks or the Banks at any time or times in respect of any Default or
Event of Default by any Borrower or the Guarantor in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement or
any other Loan Document, any and all other indulgences whatsoever by the
Administrative Agent, the Issuing Banks or the Banks in respect of any of the
Guaranteed Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Guaranteed Obligations or the addition, substitution or release, in whole or in
part, of any Borrower or the Guarantor.  Without limiting the generality of the
foregoing, the Guarantor assents to any other action or delay in acting or
failure to act on the part of the Banks, the Issuing Banks or the Administrative
Agent with respect to the failure by any Borrower or the Guarantor to comply
with its respective Obligations or Guaranteed Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this §28, afford grounds for terminating,
discharging or relieving the Guarantor, in whole or in part, from any of the
Guaranteed Obligations under this §28, it being the intention of the Guarantor
that, so long as any of the Guaranteed Obligations hereunder remain unsatisfied,
the Guaranteed Obligations of the Guarantor under this §28 shall not be
discharged except by performance and then only to the extent of such
performance.  The Guaranteed Obligations of the Guarantor under this §28 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or the Guarantor or the Banks, the Issuing Banks or the
Administrative Agent.  The joint and several liability of the Guarantor
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, consolidation, amalgamation or any other change whatsoever
in the name, membership, constitution or place of formation of any Borrower or
the Guarantor, the Banks, the Issuing Banks or the Administrative Agent.

 

(e)                                  The Guarantor shall be liable under this
§28 only for the maximum amount of such liabilities that can be incurred under
applicable law without rendering this §28 voidable under applicable law relating
to fraudulent conveyance and fraudulent transfer, and not for any greater
amount. Accordingly, if any obligation under any provision under this §28 shall
be declared to be invalid or unenforceable in any respect or to any extent, it
is the stated intention and agreement of the Guarantor, the Administrative
Agent, the Issuing Banks and the Banks that any balance of the

 

92

--------------------------------------------------------------------------------


 

obligation created by such provision and all other obligations of the Guarantor
under this §28 to the Banks, the Issuing Banks or the Administrative Agent shall
remain valid and enforceable, and that all sums not in excess of those permitted
under applicable law shall remain fully collectible by the Banks, the Issuing
Banks and the Administrative Agent from any Borrower or the Guarantor, as the
case may be.

 

(f)                                   The provisions of this §28 are made for
the benefit of the Administrative Agent, the Issuing Banks and the Banks and
their successors and assigns, and may be enforced in good faith by them from
time to time against the Guarantor as often as occasion therefor may arise and
without requirement on the part of the Administrative Agent, the Issuing Banks
or the Banks first to marshal any of their claims or to exercise any of their
rights against any Borrower or the Guarantor or to exhaust any remedies
available to them against any Borrower or the Guarantor or to resort to any
other source or means of obtaining payment of any of the obligations hereunder
or to elect any other remedy.  The provisions of this §28 shall remain in effect
until all of the Guaranteed Obligations shall have been paid in full or
otherwise fully satisfied and the Commitments have expired and all outstanding
Letters of Credit have expired, matured or otherwise been terminated.  If at any
time, any payment, or any part thereof, made in respect of any of the Guaranteed
Obligations, is rescinded or must otherwise be restored or returned by the
Banks, the Issuing Banks or the Administrative Agent upon the insolvency,
bankruptcy or reorganization of any Borrower or the Guarantor, or otherwise, the
provisions of this §28 will forthwith be reinstated in effect, as though such
payment had not been made.

 

§28.7.                            Waiver.  Until the final payment and
performance in full of all of the Obligations, the Guarantor shall not exercise
and the Guarantor hereby waives any rights the Guarantor may have against any
Borrower arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and will not
prove any claim in competition with the Administrative Agent, the Issuing Banks
or any Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against any Borrower in respect of any
liability of any Borrower to the Guarantor; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent, the Issuing Banks or any Bank.

 

§28.8.                            Subrogation; Subordination.  The payment of
any amounts due with respect to any indebtedness of any Borrower for money
borrowed or credit received now or hereafter owed to the Guarantor is hereby
subordinated to the prior payment in full of all of the Obligations. The
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Obligations, the Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of any Borrower to the
Guarantor until all of the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness while any Obligations are
still outstanding, such amounts shall be collected, enforced and received by the
Guarantor as trustee for the Banks, the Issuing Banks and the Administrative
Agent and be paid over to the Administrative Agent at Default, for the benefit
of the Banks, the Issuing Banks, and the Administrative Agent on account of the
Obligations without affecting in any manner the liability of the Guarantor under
the other provisions hereof.

 

§28.9.                            Consent and Confirmation.  The Guarantor
hereby (i) consents, acknowledges and agrees to the amendment and restatement of
the Existing Credit Agreement provided hereby and set forth herein,
(ii) confirms and ratifies in all respects this Agreement and the enforceability
of this Agreement in accordance with its terms, and (iii) confirms and agrees
that the Guarantor’s payment and performance obligations under this Agreement,
and the Guaranteed Obligations, do and shall continue as to and include

 

93

--------------------------------------------------------------------------------


 

all Obligations upon and after the effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement contemplated hereby.

 

§29.                        PRO RATA TREATMENT.

 

(a)                                 Notwithstanding anything to the contrary set
forth herein, each payment or prepayment of principal and interest received
hereunder shall be distributed pro rata among the Banks, in accordance with the
aggregate outstanding principal amount of the Obligations owing to each Bank
divided by the aggregate outstanding principal amount of all Obligations.

 

(b)                                 Each Bank agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower (pursuant to §13 or otherwise), including a secured claim under
Section 506 of the Bankruptcy Code or any other Debtor Relief Law or other
security or interest arising from or in lieu of, such secured claim, received by
such Bank under any applicable bankruptcy, insolvency or other similar law or
otherwise, obtain payment (voluntary or involuntary) in respect of the Notes,
Loans, Reimbursement Obligations and other Obligations held by it (other than
pursuant to §3.4) as a result of which the unpaid principal portion of the Notes
and the Obligations held by it shall be proportionately less than the unpaid
principal portion of the Notes and the Obligations held by any other Bank, it
shall be deemed to have simultaneously purchased from such other Bank a
participation in the Notes and the Obligations held by such other Bank, so that
the aggregate unpaid principal amount of the Notes and the Obligations and
participations in Notes and Obligations held by each Bank shall be in the same
proportion to the aggregate unpaid principal amount of the Notes and the
Obligations then outstanding as the principal amount of the Notes and the
Obligations held by it prior to such exercise of banker’s lien, setoff or
counterclaim was to the principal amount of all Notes and Obligations
outstanding prior to such exercise of banker’s lien, setoff or counterclaim;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this §29 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Bank), or (y) any payment obtained by a Bank as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
sub-participations in Reimbursement Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower expressly consents to the foregoing arrangements and agrees that
any Person holding such a participation in the Obligations deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.

 

§30.                        FINAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

§31.                        USA PATRIOT ACT.  Each Bank hereby notifies each
Borrower that pursuant to the requirements of the USA PATRIOT Act and the
Canadian AML Acts, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such

 

94

--------------------------------------------------------------------------------


 

Borrower, information concerning its direct and indirect holders of equity
interests and other Persons exercising control over it, and other information
that will allow such Bank to identify such Borrower in accordance with the USA
PATRIOT Act and the Canadian AML Acts.  Each Borrower and each of its
Subsidiaries shall provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Bank in order to assist
the Administrative Agent and the Banks in maintaining compliance with the USA
PATRIOT Act and the Canadian AML Acts.

 

§32.                        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrowers and the Guarantor acknowledges and
agrees, and acknowledges its affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Banks and the Lead Arrangers are arm’s-length
commercial transactions between each Borrower, the Guarantor and their
respective affiliates, on the one hand, and the Administrative Agent, the Banks
and the other Lead Arrangers, on the other hand, (B) each of the Borrowers and
the Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Borrower and the
Guarantor is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, each Bank and each Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower, the
Guarantor or any of their respective affiliates, or any other Person and
(B) neither the Administrative Agent nor any Bank nor any Lead Arranger has any
obligation to any Borrower, the Guarantor or any of their respective affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Banks and the Lead Arrangers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of any Borrower, the Guarantor and their
respective affiliates, and neither the Administrative Agent nor any Bank nor any
Lead Arranger has any obligation to disclose any of such interests to any
Borrower, the Guarantor or any of their respective affiliates.  To the fullest
extent permitted by law, each of the Borrowers and the Guarantor hereby waives
and releases any claims that it may have against the Administrative Agent, the
Banks and the other Lead Arrangers with respect to any breach or alleged breach
of any agency or fiduciary duty to any Borrower, the Guarantor or any of their
respective affiliates in connection with any aspect of any transaction
contemplated hereby.

 

§33.                        PAYMENTS SET ASIDE.   To the extent that any payment
by or on behalf of any Borrower is made to the Administrative Agent, an Issuing
Bank or any Bank, or the Administrative Agent, an Issuing Bank or any Bank
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, an Issuing Bank or such Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency or similar law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Bank and each Issuing Bank severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Banks and each Issuing Bank under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

95

--------------------------------------------------------------------------------


 

§34.                        ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN
OTHER DOCUMENTS.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notice, Swing Line Loan Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

§35.                        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA
FINANCIAL INSTITUTIONS.  Solely to the extent any Bank or Issuing Bank that is
an EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Bank or any Issuing Bank that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

§35.1.                            the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Bank or Issuing Bank that is an EEA
Financial Institution; and

 

§35.2.                            the effects of any Bail-in Action on any such
liability, including, if applicable:

 

§35.2.1                               a reduction in full or in part or
cancellation of any such liability;

 

§35.2.2                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

§35.2.3                               the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

§36.                        INTEREST RATE LIMITATION.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (including without limitation,
the Criminal Code (Canada)) (the “Maximum Rate”).  If the Administrative Agent
or any Bank shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Bank exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the

 

96

--------------------------------------------------------------------------------


 

effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.

 

§37.                        JUDGMENT CURRENCY.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of each Loan Party in respect of any such sum due from it
to the Administrative Agent, any Issuing Bank or any Bank hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent, such Issuing Bank or such Bank, as the case
may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, such Issuing Bank or such Bank, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent, any Issuing Bank
or any Bank from any Loan Party in the Agreement Currency, such Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, such Issuing Bank or such Bank, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent, any Issuing
Bank or any Bank in such currency, the Administrative Agent, such Issuing Bank
or such Bank, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

[Remainder of page is intentionally left blank; signature pages follow]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

 

THE BORROWERS AND GUARANTOR:

 

 

 

WASTE MANAGEMENT, INC.

 

 

 

 

By:

/s/ David L. Reed

 

Name:

David L. Reed

 

Title:

Vice President & Treasurer

 

 

 

WASTE MANAGEMENT OF CANADA CORPORATION

 

 

 

 

By:

/s/ David L. Reed

 

Name:

David L. Reed

 

Title:

Vice President & Treasurer

 

 

 

WM QUEBEC INC.

 

 

 

 

By:

/s/ David L. Reed

 

Name:

David L. Reed

 

Title:

Vice President & Treasurer

 

 

 

WASTE MANAGEMENT HOLDINGS, INC.

 

 

 

 

By:

/s/ David L. Reed

 

Name:

David L. Reed

 

Title:

Vice President & Treasurer

 

 

 

 

By:

/s/ Jeff R. Bennett

 

Name:

Jeff R. Bennett

 

Title:

Assistant Treasurer

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Melissa Mullis

 

Name:

Melissa Mullis

 

Title:

Assistant Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANKS:

 

 

 

BANK OF AMERICA, N.A., as a Bank, Swing Line
Bank and an Issuing Bank

 

 

 

 

By:

/s/ Michael Contreras

 

Name:

Michael Contreras

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

By:

/s/ Peter Predun

 

Name:

Peter Predun

 

Title:

Executive Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Bank and an Issuing Bank

 

 

 

 

By:

/s/ Tracy Rahn

 

Name:

Tracy Rahn

 

Title:

Authorized Signatory

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Bank and an Issuing Bank

 

 

 

 

By:

/s/ Mauricio Saishio

 

Name:

Mauricio Saishio

 

Title:

Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Bank

 

 

 

 

By:

/s/ Mike Shryock

 

Name:

Mike Shryock

 

Title:

Managing Director

 

 

 

 

By:

/s/ Nader Tannous

 

Name:

Nader Tannous

 

Title:

Managing Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

By:

/s/ Brian Reed

 

Name:

Brian Reed

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD., as a Bank

 

 

 

By:

/s/ Maria F. Maia

 

Name:

Maria F. Maia

 

Title:

Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank

 

 

 

By:

/s/ Jennifer L. Shafer

 

Name:

Jennifer L. Shafer

 

Title:

Vice President

 

 

 

PNC BANK CANADA BRANCH, as a Bank

 

 

 

By:

/s/ Nazmin Adatia

 

Name:

Nazmin Adatia

 

Title:

Senior Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank and an Issuing Bank

 

 

 

By:

/s/ Kara P. Van Duzee

 

Name:

Kara P. Van Duzee

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank

 

 

 

By:

/s/ Nathan R. Rantala

 

Name:

Nathan R. Rantala

 

Title:

Managing Director

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank

 

 

 

By:

/s/ Judith E. Smith

 

Name:

Judith E. Smith

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joan Park

 

Name:

Joan Park

 

Title:

Authorized Signatory

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Bank

 

 

 

By:

/s/ L. J. Perenyi

 

Name:

L. J. Perenyi

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Bank

 

 

 

By:

/s/ Daniel Koller

 

Name:

Daniel Koller

 

Title:

Vice President

 

Waste Management, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:             ,      

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement, dated as of June 26, 2018 (as amended, modified, supplemented,
restated and in effect from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among Waste
Management, Inc., a Delaware corporation (the “Company”), Waste Management of
Canada Corporation, a Nova Scotia unlimited company (“WMOCC”), WM Quebec Inc., a
corporation incorporated under the laws of Canada (“WMQ”, and together with
WMOCC, the “Canadian Borrowers”, and the Canadian Borrowers together with the
Company, the “Borrowers”, and each individually, a “Borrower”), Waste Management
Holdings, Inc., a wholly owned Subsidiary of the Company, as Guarantor, the
Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank.

 

The Company hereby requests, on behalf of itself or, if applicable, the Canadian
Borrower referenced in item 6 below (the “Applicable Canadian Borrower”) (select
one):

 

o  A Borrowing of Committed
Loans                                                                                    
o  A conversion or continuation of Loans

 

1.                                      On
                                           (a Business Day).

 

2.                                      In the amount of
                               .

 

3.                                      Comprised of
                                                 [Type of Committed Loan
requested]

 

4.                                      In the following currency:

 

5.                                      For Eurocurrency Rate Loans:  with an
Interest Period of            months.

 

6.                                      On behalf of
                             [insert name of applicable Canadian Borrower].

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of §2.1 of the Agreement.

 

 

WASTE MANAGEMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN REQUEST

 

Date:             ,      

 

To:                             Bank of America, N.A., as Swing Line Bank

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Revolving Credit
Agreement, dated as of June 26, 2018 (as amended, modified, supplemented,
restated and in effect from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among Waste
Management, Inc., a Delaware corporation (the “Company”), Waste Management of
Canada Corporation, a Nova Scotia unlimited company (“WMOCC”), WM Quebec Inc., a
corporation incorporated under the laws of Canada (“WMQ”, and together with
WMOCC, the “Canadian Borrowers”, and the Canadian Borrowers together with the
Company, the “Borrowers”, and each individually, a “Borrower”), Waste Management
Holdings, Inc., a wholly owned Subsidiary of the Company (the “Guarantor”), the
Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On                    (a Business Day).

 

2.                                      In the amount of $                  .

 

This Swing Line Loan Request complies with the requirements of the provisos to
the first sentence of §2.5.1 of the Agreement.

 

 

WASTE MANAGEMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Compliance Certificate dated      

 

I,                , [Chief Financial Officer] [Chief Accounting Officer]
[Corporate Treasurer] of WASTE MANAGEMENT, INC. (the “Company”) certify that
(i) no Default or Event of Default exists, (ii) the Borrowers and their
Subsidiaries are in compliance with §§7, 8 and 9 of the Fourth Amended and
Restated Revolving Credit Agreement dated as of June 26, 2018 (as amended,
modified, supplemented, restated and in effect from time to time, the “Credit
Agreement”) and (iii) the calculation of the debt restrictions in §8.1 of the
Credit Agreement attached hereto as Schedule 1 is true, correct and complete [as
of the end of the quarter ended         ].  Computations to evidence compliance
with §9 of the Credit Agreement are detailed below.  Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement.

 

 

WASTE MANAGEMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

§9                                  Leverage Ratio

 

 

Consolidated Net Income (or Deficit)

Plus (without duplication):

interest expense

equity in losses (earnings) of unconsolidated entities

income tax expense

non-cash write-downs or write-offs of assets

losses attributable to the extinguishment

of Indebtedness

Minus non-cash extraordinary gains on the sale of assets

 

$           (i)

$           (ii)
$           (iii)
$           (iv)
$           (v)

$           (vi)
$           (vii)

 

 

 

EBIT (sum of (i) through (vi) minus (vii))

 

$           (a)

 

 

 

Consolidated Net Income of Acquired Businesses

Plus (without duplication):

interest expense

equity in losses (earnings) of unconsolidated entities

income tax expense

non-cash writedowns or write-offs of assets

losses attributable to the extinguishment

of Indebtedness

Minus non-cash extraordinary gains on the sale of assets

 

$           (i)

$           (ii)
$           (iii)
$           (iv)
$           (v)
$           (vi)

$           (vii)

 

 

 

EBIT of Acquired Businesses (sum of (i) through (vi) minus (vii))

 

$           (b)

 

--------------------------------------------------------------------------------


 

Sum of (a) plus (b)

 

$           (c)

 

 

 

Plus:

 

 

Depreciation expense

 

$           (i)

Amortization expense

 

$           (ii)

 

 

 

EBITDA (sum of (c), (i) and (ii))

 

$           (d)

 

 

 

The sum of the following (calculated on a consolidated basis for the Company and
its Subsidiaries):

 

 

Indebtedness for borrowed money

 

$           (i)

Obligations for deferred purchase price of property or services (other than
trade payables)

 

$           (ii)

Obligations evidenced by debt instruments

 

$           (iii)

Obligations under conditional sales

 

$           (iv)

Obligations, liabilities and indebtedness under Capitalized Leases

 

$           (v)

Obligations, liabilities and indebtedness under bonding arrangements (to the
extent that a surety has been called upon to make payment on a bond)

 

$           (vi)

Guaranties of the Indebtedness of others

 

$           (vii)

Indebtedness secured by liens or encumbrances on property

 

$           (viii)

Non-contingent reimbursement obligations with respect to letters of credit

 

$           (ix)

 

 

 

Total Debt (sum of (i) through (ix))

 

$           (e)

 

 

 

Ratio of (e) to (d)

 

        :        

 

 

 

Maximum permitted:(1)

 

3.50 : 1.00

 

--------------------------------------------------------------------------------

(1)  If an Acquisition permitted under the Credit Agreement involving aggregate
consideration in excess of $200,000,000 occurs during a fiscal quarter, the
Company shall have the right to increase the maximum permitted Leverage Ratio
required to be maintained under §9 of the Credit Agreement to 4.00:1.00 during
an Elevated Leverage Ratio Period so long as there is at least one fiscal
quarter end after the end of each Elevated Ratio Leverage Period at which the
Leverage Ratio is less than or equal to 3.50:1.00; provided that there shall be
no more than two Elevated Leverage Ratio Periods during the term of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[To be attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bank) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

[Assignor [is][is not] a Defaulting Bank]

 

 

2.

Assignee:

 

 

 

[indicate [Bank Affiliate][Approved Fund] of [identify Bank]]

 

 

3.

Borrowers:

Waste Management, Inc., Waste Management of Canada Corporation and WM Quebec
Inc.

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Fourth Amended and Restated Credit Agreement, dated as of June 26, 2018, among
Waste Management, Inc. (the “Company”), Waste Management of Canada Corporation
(“WMOCC”) and WM Quebec Inc. (“WMO”, and together with the Company and WMOCC,
each a “Borrower” and collectively the “Borrowers”), Waste Management
Holdings, Inc., as Guarantor, the Banks from time to time party thereto,

 

--------------------------------------------------------------------------------


 

 

 

and Bank of America, N.A., as Administrative Agent, an Issuing Bank, and Swing
Line Bank

 

 

 

6.

Assigned Interest:

 

 

Assignor

 

Assignee

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/
Loans for all
Banks

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.

Trade Date:

                    ](2)

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to and](3) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

[WASTE MANAGEMENT, INC.

 

 

 

By:

 

 

 

Title:]

 

 

--------------------------------------------------------------------------------

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Bank, Issuing Banks) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Fourth Amended and Restated Credit Agreement, dated as of June 26, 2018, among
Waste Management, Inc., Waste Management of Canada Corporation and WM Quebec
Inc., collectively as Borrowers, Waste Management Holdings, Inc., as Guarantor,
the Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank, and Swing Line Bank

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  the Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                Assignee.  the Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under §20 of the
Credit Agreement (subject to such consents, if any, as may be required under §20
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Bank thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Bank
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§7.4 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Bank, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other

 

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

1.   Information as of date (enter date):      

 

2.              Borrower or Deal Name:  Waste Management

 

3.  Legal Name of Lender of Record for Signature Page:    

Markit Entity Identifier (MEI) #:    

Fund Manager Name (if applicable):      

Legal Address from Tax Document of Lender of Record:

Country:      

Address:      

City:            State/Province:             Postal Code:      

 

4. Domestic Funding Address:

5. Eurodollar Funding Address (if different than #4):

Street Address:    

Street Address:    

Suite/ Mail Code:    

Suite/ Mail Code:    

City:               State:    

City:               State:    

Postal Code:               Country:    

Postal Code:               Country:    

 

6. Lender’s Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

Secondary Credit Contact:

First Name:    

First Name:    

Middle Name:    

Middle Name:    

Last Name:    

Last Name:    

Title:    

Title:    

Street Address:    

Street Address:    

Suite/Mail Code:    

Suite/Mail Code:    

City:    

City:    

State:    

State:    

Postal Code:    

Postal Code:    

Country:    

Country:    

Office Telephone #:    

Office Telephone #:    

Office Facsimile #:    

Office Facsimile #:    

Work E-Mail Address:    

Work E-Mail Address:    

SyndTrak E-Mail Address:    

SyndTrak E-Mail Address:    

 

Additional SyndTrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

 

SyndTrak E-Mail Addresses:      

 

NOV 2016

 

[g161201ks31i001.jpg]

 

 

1

--------------------------------------------------------------------------------


 

Primary Operations Contact:

Secondary Operations Contact:

First:           MI:           Last:

First:           MI:           Last:

Title:

Title:

Street Address:

Street Address:

Suite/ Mail Code:

Suite/ Mail Code:

City:              State:

City:              State:

Postal Code:             Country:

Postal Code:             Country:

Telephone:             Facsimile:

Telephone:             Facsimile:

E-Mail Address:

E-Mail Address:

SyndTrak E-Mail Address:

SyndTrak E-Mail Address:

 

Does Secondary Operations Contact need copy of notices?   YES  o   NO  o

 

Operations Closer Contact:

First:             MI:            Last:      

Title:      

Street Address:      

Suite/ Mail Code:      

City:              State:      

Postal Code:             Country:      

Telephone:             Facsimile:      

E-Mail Address:      

 

Letter of Credit Contact:

Draft Documentation Contact or Legal Counsel:

First:           MI:           Last:

First:           MI:           Last:

Title:

Title:

Street Address:

Street Address:

Suite/ Mail Code:

Suite/ Mail Code:

City:              State:

City:              State:

Postal Code:             Country:

Postal Code:             Country:

Telephone:             Facsimile:

Telephone:             Facsimile:

E-Mail Address:

E-Mail Address:

 

2

--------------------------------------------------------------------------------


 

7.  Currencies and Jurisdictions in Transaction:

 

PLEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION:

 

o  USD

o

o

o  CAD

o

o

o

o

o

o

o

o

 

PLEASE CHECK BOX IF YOUR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS:

 

o  United States

o

o

o  Canada

o

o

o

o

o

o

o

o

 

8.  Lender’s Payment Instructions:

Please input payment instructions for each respective currency referenced within
Section 6 above in fields below. If your respective institution is unable to
fund any of the above currencies, please inform e-mail recipient identified in
Section 1 of this Administrative Questionnaire Form immediately. If submitting
payment instructions under separate cover, please indentify below.

 

Are Lender Payment Instructions attached separately?   YES  o   NO  o

If NO, please complete payment instructions on next page.

 

3

--------------------------------------------------------------------------------


 

Currency: US Dollars

Currency: CAD

Bank Name:

Bank Name:    

ABA #:

SWIFT #:    

City:             State:

Country:    

Account #:    

Account #:    

Account Name:    

Account Name:    

Attention:    

FCC Account #:    

 

FCC Account Name:    

Currency:

Attention:    

Bank Name:

 

SWIFT #:

Currency:

Country:

Bank Name:

Account #:

SWIFT #:

Account Name:

Country:

FCC Account #:

Account #:

FCC Account Name:

Account Name:

Attention:

FCC Account #:

 

FCC Account Name:

Currency:

Attention:

Bank Name:

 

SWIFT #:

Currency:

Country:

Bank Name:

Account #:

SWIFT #:

Account Name:

Country:

FCC Account #:

Account #:

FCC Account Name:

Account Name:

Attention:

FCC Account #:

 

FCC Account Name:

Currency:

Attention:

Bank Name:

 

SWIFT #:

Currency:

Country:

Bank Name:

Account #:

SWIFT #:

Account Name:

Country:

FCC Account #:

Account #:

FCC Account Name:

Account Name:

Attention:

FCC Account #:

 

FCC Account Name:

 

Attention:

 

4

--------------------------------------------------------------------------------


 

9.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

Bank Name:    

ABA #:    

City:             State:    

Account #:    

Account Name:    

Attention:    

 

Use Lender’s US Dollars Wire Payment Instructions in Section #8 above?   YES 
o   NO  o

 

10.  Lender’s Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):         -                

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

W-9  o      W-8BEN  o     W-8BEN-E  o    W-8ECI  o       W-8EXP  o     W-8IMY  o

 

Tax Contact:

 

First:           MI:           Last:      

Title:      

Street Address:      

Suite/ Mail Code:      

City:              State:      

Postal Code:             Country:      

Telephone:             Facsimile:    

E-Mail Address:      

SyndTrak E-Mail Address:      

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN or Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S.  Please refer
to the instructions when completing the form applicable to your institution.

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

5

--------------------------------------------------------------------------------


 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding and Reporting) must be
completed by the intermediary together with a withholding statement. 
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link

 

[g161201ks31i002.jpg]

 

11. Bank of America’s Payment Instructions:

Input or attach Bank of America’s payment instructions for each respective
currency referenced within Section 7 below.

 

US DOLLAR ONLY Payment Instructions:

 

Pay to:                                            Bank of America, N.A.

ABA # 026009593

New York, NY

Account #: 1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref: Waste Management

 

Foreign Currency Payment Instructions:

 

[g161201ks31i003.jpg]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

WASTE MANAGEMENT, INC.

Fourth Amended and Restated Revolving Credit Agreement

(the “Credit Agreement”) dated as of June 26, 2018

 

Letter of Credit Request Under §2.6.1

 

Total Commitment

 

Maximum Drawing Amount of Letters of Credit outstanding

 

Amount of this Request from Letter of Credit Application (attached)

 

— U.S. Dollars

 

— Canadian Dollars

 

Loans Outstanding

 

Maximum Drawing Amount of all outstanding and Requested Letters of Credit (must
not exceed the Total Commitment minus Total of all Loans outstanding)

 

 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

 

[APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of June 26, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank (the “Administrative
Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of June 26, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of June 26, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of June 26, 2018 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BANKS; COMMITMENTS

 

Bank

 

Commitment

 

Pro Rata Percentage

 

Bank of America, N.A.

 

$

220,000,000.00

 

8.000000000

%

JPMorgan Chase Bank, N.A.

 

$

220,000,000.00

 

8.000000000

%

Barclays Bank PLC

 

$

220,000,000.00

 

8.000000000

%

Mizuho Bank, Ltd.

 

$

220,000,000.00

 

8.000000000

%

The Bank of Nova Scotia

 

$

220,000,000.00

 

8.000000000

%

BNP Paribas

 

$

165,000,000.00

 

6.000000000

%

Citibank, N.A.

 

$

165,000,000.00

 

6.000000000

%

Deutsche Bank AG New York Branch

 

$

165,000,000.00

 

6.000000000

%

MUFG Bank, Ltd.

 

$

165,000,000.00

 

6.000000000

%

PNC Bank, National Association

 

$

165,000,000.00

 

6.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

165,000,000.00

 

6.000000000

%

U.S. Bank National Association

 

$

165,000,000.00

 

6.000000000

%

Wells Fargo Bank, National Association

 

$

165,000,000.00

 

6.000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$

115,000,000.00

 

4.181818182

%

Goldman Sachs Bank USA

 

$

115,000,000.00

 

4.181818182

%

Comerica Bank

 

$

50,000,000.00

 

1.818181818

%

The Bank of New York Mellon

 

$

50,000,000.00

 

1.818181818

%

Total

 

$

2,750,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

EXISTING LIENS

 

1.              Various capital leases and similar purchase-money financings
entered into by Subsidiaries of the Company in the ordinary course of business
for operating equipment and facilities.

 

2.              The note payable associated with the investment in federal
low-income housing tax credits as described in Note 8, Income Taxes, and Note
18, Variable Interest Entities, to the Company’s consolidated financial
statements within its Annual Report on Form 10-K for the year ended December 31,
2017 and Note 5, Income Taxes, and Note 13, Variable Interest Entities, to the
Company’s condensed consolidated financial statements within its Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2018.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6.1

 

ISSUING BANKS AND LETTER OF CREDIT COMMITMENTS

 

Bank of America, N.A.

 

$

200,000,000

 

JPMorgan Chase Bank, N.A.

 

$

200,000,000

 

PNC Bank, National Association

 

$

150,000,000

 

Wells Fargo Bank, National Association

 

$

150,000,000

 

Barclays Bank PLC

 

$

125,000,000

 

The Bank of Nova Scotia

 

$

125,000,000

 

Mizuho Bank, Ltd.

 

$

125,000,000

 

U.S. Bank National Association

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6.1(a)

 

FORM OF INCREASE/DECREASE LETTER

 

Date:                          

 

Reference is made to the FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of June [  ], 2018 (as amended and in effect from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement), by and among
WASTE MANAGEMENT, INC., a Delaware corporation (the “Company”), WASTE MANAGEMENT
OF CANADA CORPORATION, a Nova Scotia unlimited company (“WMOCC”), WM QUEBEC
INC., a corporation incorporated under the laws of Canada (“WMQ”, and together
with the Company and WMOCC, the “Borrowers”, and each, individually, a
“Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the
Borrower (the “Guarantor”), certain Banks from time to time party thereto and
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), and
specifically to Schedule 2.6.1 attached thereto.

 

The undersigned, being an Issuing Bank, hereby agrees pursuant to §2.6.1 of the
Credit Agreement that the limit set forth in said Schedule 2.6.1 with respect to
the undersigned shall, effective on the date hereof, be changed to
$            .

 

The Borrowers, the Guarantor and the Administrative Agent acknowledge the
foregoing.

 

This letter agreement may be executed in any number of counterparts, and shall
be governed by and construed in accordance with the law of the State of New
York.

 

 

Very truly yours,

 

 

 

[Name of Issuing Bank]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WASTE MANAGEMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WASTE MANAGEMENT OF CANADA CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WM QUEBEC INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WASTE MANAGEMENT HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6.1(f)

 

EXISTING LETTERS OF CREDIT

 

Waste Management, Inc.

 

Issuing Bank

 

Letter of Credit No.

 

Beneficiary Name

 

Amount

 

Currency

 

Issuance
Date

 

Expiry Date

 

Bank of America

 

T00000000213002

 

NATIONAL UNION FIRE

 

$

9,467,000.00

 

USD

 

7/2/1996

 

4/1/2019

 

 

 

T00000001251000

 

THE BANK OF NEW YORK

 

$

15,236,713.00

 

USD

 

4/1/2005

 

7/1/2019

 

 

 

T00000001257761

 

THE BANK OF NEW YORK

 

$

22,368,877.00

 

USD

 

4/1/2005

 

2/1/2019

 

 

 

T00000001282117

 

CALIFORNIA INTEGRATE

 

$

200,000.00

 

USD

 

4/1/2005

 

8/1/2018

 

 

 

T00000001302974

 

PENNSYLVANIA DEPT OF

 

$

18,284,965.00

 

USD

 

12/13/2004

 

12/12/2018

 

 

 

T00000001323375

 

RELIANCE INSURANCE C

 

$

1,309,721.00

 

USD

 

4/1/2005

 

4/15/2019

 

 

 

T00000001335064

 

CITY OF CHICAGO, COM

 

$

250,000.00

 

USD

 

4/1/2005

 

5/16/2019

 

 

 

T00000001409712

 

THE BANK OF NEW YORK

 

$

15,140,035.00

 

USD

 

4/1/2005

 

6/1/2019

 

 

 

T00000001411998

 

THE BANK OF NEW YORK

 

$

10,157,809.00

 

USD

 

4/1/2005

 

7/1/2019

 

 

 

T00000007270224

 

COMMONWEALTH OF PENN

 

$

225,326.00

 

USD

 

9/2/1998

 

8/31/2018

 

 

 

T00000007270536

 

JEFFERSON COUNTY BOA

 

$

2,702,500.00

 

USD

 

7/21/1998

 

8/31/2018

 

 

 

T00000007310687

 

WEST VIRGINIA DEPART

 

$

32,000.00

 

USD

 

7/23/1998

 

12/31/2018

 

 

 

T00000007319982

 

MUNISING LANDFILL AU

 

$

313,237.00

 

USD

 

8/21/1998

 

12/31/2018

 

 

 

T00000007400118

 

LUMBERMENS MUTUAL CA

 

$

20,000.00

 

USD

 

9/3/1998

 

9/30/2018

 

 

 

T00000007400153

 

CHIEF ACCOUNTANT

 

$

510,000.00

 

USD

 

9/7/1998

 

9/30/2018

 

 

--------------------------------------------------------------------------------


 

 

 

T00000007400154

 

LUMBERMEN’S UNDERWR

 

$

100,000.00

 

USD

 

9/7/1998

 

9/30/2018

 

 

 

T00000007402063

 

CAPE MAY COUNTY MUNI

 

$

200,000.00

 

USD

 

6/11/1999

 

7/1/2018

 

 

 

T00000007403099

 

STATE OF NEVADA

 

$

70,000.00

 

USD

 

12/27/1999

 

12/31/2018

 

 

 

T00000007404115

 

CITY OF DIAMOND BAR

 

$

125,000.00

 

USD

 

9/1/2000

 

8/31/2018

 

 

 

T00000007404298

 

CHARTER TOWNSHIP OF

 

$

100,000.00

 

USD

 

10/16/2000

 

10/31/2018

 

 

 

T00000007404522

 

CITY OF CHICAGO

 

$

5,000.00

 

USD

 

12/11/2000

 

12/1/2018

 

 

 

T00000007404577

 

CITY OF CHICAGO

 

$

5,000.00

 

USD

 

12/19/2000

 

12/31/2018

 

 

 

T00000007405890

 

NATIONAL UNION FIRE

 

$

244,145.00

 

USD

 

10/4/2001

 

10/3/2018

 

 

 

T00000007410766

 

VILLAGE OF WESTMONT

 

$

700,000.00

 

USD

 

12/3/2002

 

4/30/2019

 

 

 

T00000007412800

 

DEUTSCHE BANK NATION

 

$

10,118,357.00

 

USD

 

11/20/2003

 

11/1/2018

 

 

 

T00000050060807

 

RELIANCE INSURANCE C

 

$

1,373,000.00

 

USD

 

4/3/2005

 

1/1/2019

 

 

 

T00000050061032

 

PENNSYLVANIA MANUFAC

 

$

800,000.00

 

USD

 

4/3/2005

 

7/21/2018

 

 

 

T00000050061263

 

STATE OF FLORIDA, DE

 

$

100,000.00

 

USD

 

4/3/2005

 

7/16/2018

 

 

 

T00000050061572

 

SHADE TOWNSHIP

 

$

1,748,866.00

 

USD

 

4/3/2005

 

9/1/2018

 

 

 

T00000050061680

 

WEST VIRGINIA DIVISI

 

$

32,000.00

 

USD

 

4/3/2005

 

3/31/2019

 

 

 

T00000050061694

 

VILLAGE OF HAWTHORN

 

$

50,000.00

 

USD

 

4/3/2005

 

11/30/2018

 

 

 

T00000050061801

 

NATIONAL UNION FIRE

 

$

10,863,137.00

 

USD

 

4/3/2005

 

1/1/2019

 

 

 

T00000050061869

 

VILLAGE OF HOLIDAY H

 

$

10,000.00

 

USD

 

4/3/2005

 

8/1/2018

 

 

 

T00000050061886

 

PENNSYLVANIA DEPARTM

 

$

14,384,305.00

 

USD

 

4/5/2005

 

9/30/2018

 

 

--------------------------------------------------------------------------------


 

 

 

T00000050061897

 

COUNTY ADMINISTRATOR

 

$

185,000.00

 

USD

 

4/5/2005

 

9/30/2018

 

 

 

T00000050061910

 

CONSUMERS POWER COMP

 

$

188,737.00

 

USD

 

4/3/2005

 

5/4/2019

 

 

 

T00000050061917

 

AMERICAN HOME ASSURA

 

$

345,000.00

 

USD

 

4/3/2005

 

3/30/2019

 

 

 

T00000050061925

 

ANTRIM TOWNSHIP

 

$

1,380,000.00

 

USD

 

4/3/2005

 

6/16/2019

 

 

 

T00000050061985

 

AMERICAN INTERNATION

 

$

260,000.00

 

USD

 

4/3/2005

 

3/31/2019

 

 

 

T00000050061986

 

AMERICAN INTERNATION

 

$

250,000.00

 

USD

 

4/3/2005

 

3/31/2019

 

 

 

T00000050062000

 

VILLAGE OF THIRD LAK

 

$

75,000.00

 

USD

 

4/3/2005

 

11/30/2018

 

 

 

T00000050062044

 

CONTINENTAL CASUALTY

 

$

5,099,000.00

 

USD

 

4/3/2005

 

6/30/2018

 

 

 

T00000050062053

 

CITY OF CHICAGO

 

$

100,000.00

 

USD

 

4/3/2005

 

12/31/2018

 

 

 

T00000050062099

 

COMMISSIONER, NEW JE

 

$

239,610.00

 

USD

 

4/3/2005

 

12/8/2018

 

 

 

T00000050062119

 

ACE AMERICAN INSURAN

 

$

1,740,679.00

 

USD

 

4/3/2005

 

12/1/2018

 

 

 

T00000050062137

 

ACE-INA OVERSEAS INS

 

$

740,799.00

 

USD

 

4/3/2005

 

7/30/2018

 

 

 

T00000050062140

 

NATIONAL UNION FIRE

 

$

250,000.00

 

USD

 

4/3/2005

 

6/30/2018

 

 

 

T00000050062141

 

NATIONAL UNION FIRE

 

$

3,085,000.00

 

USD

 

4/3/2005

 

6/30/2018

 

 

 

T00000064016617

 

TOWN OF LANTANA

 

$

10,000.00

 

USD

 

7/31/2013

 

6/30/2018

 

 

 

T00000064016632

 

COUNTY COMMISSIONERS

 

$

350,000.00

 

USD

 

3/5/2014

 

2/28/2019

 

 

 

T00000064016633

 

CITY OF SANTA CLARIT

 

$

20,000.00

 

USD



 

7/22/2014

 

12/31/2018

 

 

 

T00000064016634

 

NEW JERSEY DEPARTMEN

 

$

575,000.00

 

USD

 

9/25/2014

 

11/1/2018

 

 

 

T00000064016635

 

CITY OF WINTERS

 

$

250,000.00

 

USD

 

12/18/2008

 

12/11/2018

 

 

--------------------------------------------------------------------------------


 

 

 

T00000064016641

 

NEW JERSEY DEPARTMEN

 

$

2,322,000.00

 

USD

 

10/28/2014

 

12/1/2018

 

 

 

T00000064016668

 

CITY OF SANTA CLARIT

 

$

250,000.00

 

USD

 

12/23/2013

 

11/1/2018

 

 

 

T00000064016669

 

MIAMI-DADE COUNTY

 

$

6,250.00

 

USD

 

3/13/2017

 

2/28/2019

 

 

 

T00000064016680

 

CITY OF PRIOR LAKE

 

$

1,000.00

 

USD

 

5/28/2010

 

4/1/2019

 

 

 

T00000064016683

 

DUKE ENERGY CAROLINA

 

$

150,000.00

 

USD

 

6/29/2010

 

6/22/2018

 

 

 

T00000064016688

 

WAYNE COUNTY AIRPORT

 

$

10,000.00

 

USD

 

10/26/2010

 

2/1/2019

 

 

 

T00000064016690

 

TENNESSEE VALLEY AUT

 

$

360,000.00

 

USD

 

11/22/2010

 

11/16/2018

 

 

 

T00000064551001

 

CITY OF OKLAHOMA CIT

 

$

2,000,000.00

 

USD

 

7/28/2016

 

8/31/2018

 

 

 

T00000064551004

 

TENNESSEE VALLEY AUT

 

$

120,000.00

 

USD

 

1/14/2011

 

1/13/2019

 

 

 

T00000064551020

 

PENNSYLVANIA DEPARTM

 

$

31,650.45

 

USD

 

11/18/2011

 

11/18/2018

 

 

 

T00000064551023

 

CITY OF TACOMA

 

$

100,000.00

 

USD

 

1/18/2012

 

12/31/2018

 

 

 

T00000064551026

 

LAKE COUNTY STORMWAT

 

$

169,838.00

 

USD

 

4/13/2012

 

4/20/2019

 

 

 

T00000064551034

 

PENNSYLVANIA DEPARTM

 

$

26,920.00

 

USD

 

12/19/2013

 

12/31/2018

 

 

 

T00000068012181

 

CITY OF SANTA CLARIT

 

$

250,000.00

 

USD

 

4/5/2006

 

4/13/2019

 

 

 

T00000068031686

 

THE BANK OF NEW YORK

 

$

6,657,879.00

 

USD

 

11/13/2008

 

4/1/2019

 

 

 

T00000068031687

 

THE BANK OF NEW YORK

 

$

8,519,656.00

 

USD

 

11/13/2008

 

4/1/2019

 

 

 

T00000068052569

 

TENNESSEE VALLEY AUT

 

$

500,000.00

 

USD

 

8/27/2010

 

8/20/2018

 

Bank of America Total

 

(70 LCs)

 

 

 

$

173,866,011.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan

 

NUSCGS002126

 

DEPARTMENT OF PUBLIC WORKS, COUNTY

 

$

10,000,000.00

 

USD

 

11/30/2017

 

07/18/2019

 

 

--------------------------------------------------------------------------------


 

 

 

JPM TFTS-940609

 

VILLAGE OF NORTH AURORA

 

$

500,000.00

 

USD

 

05/25/2011

 

07/19/2018

 

 

 

JPM S-907859

 

COUNTY OF VENTURA PUBLIC WORKS

 

$

1,000,000.00

 

USD

 

02/02/2011

 

02/01/2019

 

 

 

JPM S-917985

 

COUNTY OF SANTA BARBARA

 

$

1,032,000.00

 

USD

 

03/21/2011

 

03/21/2019

 

 

 

JPM TFTS821440

 

NEVADA POWER COMPANY

 

$

491,000.00

 

USD

 

06/22/2010

 

07/19/2019

 

 

 

JPM P230274

 

THE BANK OF NEW YORK MELLON

 

$

10,118,357.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM S317905

 

MIDWEST INDEPENDENT TRANSMISSION

 

$

50,000.00

 

USD

 

12/16/2011

 

07/19/2019

 

 

 

JPM TFTS-921354

 

COUNTY OF SANTA BARBARA

 

$

1,206,000.00

 

USD

 

05/12/2011

 

04/04/2019

 

 

 

JPM P010301

 

THE BANK OF NEW YORK MELLON

 

$

4,414,094.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P224680

 

NATIONAL UNION FIRE INSURANCE

 

$

900,000.00

 

USD

 

06/22/2010

 

08/08/2018

 

 

 

JPM S747619

 

CITY OF ANN ARBOR

 

$

250,000.00

 

USD

 

06/22/2010

 

07/19/2019

 

 

 

JPM TFTS 867061

 

EXXON MOBIL CORPORATION

 

$

3,400,000.00

 

USD

 

08/23/2010

 

08/26/2019

 

 

 

JPM P-010300

 

BANK OF NEW YORK MELLON

 

$

5,793,498.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P224681

 

NATIONAL UNION FIRE INSURANCE

 

$

1,911,666.00

 

USD

 

06/22/2010

 

01/31/2019

 

 

 

JPM P224694

 

CALIFORNIA REGIONAL WATER QUALITY

 

$

207,671.40

 

USD

 

06/22/2010

 

10/30/2018

 

 

 

JPM P232178

 

THE BANK OF NEW YORK MELLON

 

$

25,295,891.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P247295

 

DEUTSCHE BANK TRUST COMPANY

 

$

35,414,247.00

 

USD

 

06/22/1010

 

04/01/2019

 

 

 

JPM S761990

 

SUTTON BROOK DISPOSAL AREA

 

$

217,023.00

 

USD

 

06/22/2010

 

07/19/2019

 

 

 

JPM P010302

 

THE BANK OF NEW YORK MELLON

 

$

20,323,221.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM S275879

 

ISO NEW ENGLAND, INC.

 

$

75,000.00

 

USD

 

07/17/2012

 

07/18/2019

 

 

--------------------------------------------------------------------------------


 

 

 

JPM P231097

 

DEUTSCHE BANK TRUST COMPANY

 

$

4,755,628.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P227887

 

THE BANK OF NEW YORK MELLON

 

$

20,236,713.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P228576

 

THE BANK OF NEW YORK MELLON

 

$

14,327,593.00

 

USD

 

06/22/2010

 

07/19/2018

 

 

 

JPM P224678

 

NATIONAL UNION FIRE INSURANCE

 

$

99,400.00

 

USD

 

06/22/2010

 

05/31/2019

 

JPMorgan Total

 

(24 LCs)

 

 

 

$

162,019,002.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC

 

PNC 18102759

 

ACE INSURANCE COMPANY

 

$

20,000,000.00

 

USD

 

2/7/2006

 

12/31/2018

 

 

 

PNC 18102837

 

CUMBERLAND IMPROVEMENT

 

$

320,000.00

 

USD

 

2/17/2006

 

2/15/2019

 

 

 

PNC 18103294

 

LIBERTY MUTUAL INSURANCE

 

$

110,676.00

 

USD

 

5/25/2006

 

5/21/2019

 

 

 

PNC 18110471

 

DEUTSCHE BANK TRUST

 

$

11,130,192.00

 

USD

 

9/25/2009

 

3/1/2019

 

 

 

PNC 18110472

 

THE BANK OF NEW YORK

 

$

25,295,891.00

 

USD

 

9/25/2008

 

7/1/2019

 

 

 

PNC 18110584

 

DEUTSCHE BANK TRUST

 

$

7,538,176.00

 

USD

 

10/16/2008

 

3/1/2019

 

 

 

PNC 18111692

 

CITY OF SIMI VALLEY

 

$

5,000.00

 

USD

 

6/30/2010

 

6/30/2019

 

 

 

PNC 18111906

 

CITY OF MOORPARK

 

$

20,000.00

 

USD

 

8/14/2009

 

6/30/2019

 

 

 

PNC 18114752

 

CITY OF NEW YORK

 

$

36,180,000.00

 

USD

 

3/25/2011

 

6/30/2019

 

 

 

PNC 18114753

 

CITY OF NEW YORK

 

$

24,438,890.00

 

USD

 

3/25/2011

 

6/30/2019

 

 

 

PNC 18115509

 

CITY OF BURBANK

 

$

2,000,000.00

 

USD

 

8/8/2011

 

8/8/2019

 

 

 

PNC 18117826

 

ARIZONA PUBLIC SERVICE CO

 

$

2,159,429.00

 

USD

 

8/8/2012

 

8/31/2019

 

PNC Total

 

(12 LCs)

 

 

 

$

129,198,254.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo

 

WL IS0283857U

 

ACE INSURANCE CO. & OTHER 20 BENEFICIARIES

 

$

78,200,000.00

 

USD

 

5/21/2015

 

6/1/2019

 

 

 

WL LC870123639

 

BANK OF NEW YORK

 

$

10,173,334.00

 

USD

 

6/3/2002

 

10/1/2018

 

 

--------------------------------------------------------------------------------


 

 

 

WL SM204054W

 

BANK OF NEW YORK

 

$

15,177,534.25

 

USD

 

7/15/2003

 

7/1/2019

 

 

 

WL SM204597

 

DEUTSCHE BANK TRUST

 

$

10,121,643.84

 

USD

 

6/22/2010

 

8/1/2018

 

 

 

WL SM205509W

 

DEUTSCHE BANK TRUST

 

$

4,224,414.00

 

USD

 

10/31/03

 

10/1/2018

 

 

 

WL SM205510W

 

DEUTSCHE BANK TRUST

 

$

4,401,485.00

 

USD

 

10/31/03

 

10/1/18

 

 

 

WL LC870-112455

 

BANK OF NEW YORK

 

$

15,260,000.00

 

USD

 

6/5/2002

 

8/5/2019

 

Wells Fargo Total

 

(7 LCs)

 

 

 

$

137,558,411.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

(113 LCs)

 

 

 

$

602,641,678.94

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

LITIGATION

 

See the disclosure provided in (1) the “Litigation” and “Environmental Matters”
sections of Note 7, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2018 and (2) the “Litigation”
and “Environmental Matters” sections of Note 10, Commitments and Contingencies,
to the Company’s consolidated financial statements included within its Annual
Report on Form 10-K for the fiscal year ended December 31, 2017.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

ENVIRONMENTAL COMPLIANCE

 

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 7, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2018 and (2) Note 4, Landfill
and Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 10, Commitments and Contingencies, to the
Company’s consolidated financial statements included within its Annual Report on
Form 10-K for the fiscal year ended December 31, 2017.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(a)

 

EXISTING INDEBTEDNESS

 

Name

 

Principal

 

Maturity

 

Waste Management Holdings Senior Notes:

 

 

 

 

 

$450,000,000 due 8/01/26

 

$

304,378,000

 

8/1/2026

 

Total WM Holdings Senior Notes

 

$

304,378,000

 

 

 

 

 

 

 

 

 

Tax-Exempt Bonds:

 

 

 

 

 

Amelia, Virginia due 4/1/27

 

$

26,800,000

 

4/1/2027

 

Arkansas due 6/01/28

 

15,000,000

 

6/1/2028

 

Bucks County due 12/01/22

 

25,000,000

 

12/1/2022

 

California CPCFA

 

35,700,000

 

11/1/2038

 

California CPCFA 2015 A-1

 

84,430,000

 

7/1/2025

 

California CPCFA 2015 A-2

 

28,000,000

 

7/1/2027

 

California CPCFA 2015 A-3

 

28,000,000

 

7/1/2040

 

California CPCFA due 12/01/27

 

15,000,000

 

12/1/2027

 

California CPCFA due 7/01/31

 

19,000,000

 

7/1/2031

 

California Municipal Finance Authority - 2008 Issuance

 

33,900,000

 

2/1/2019

 

California Municipal Finance Authority - 2009A

 

30,000,000

 

2/1/2039

 

Charles City (Virginia due 2/1/29)

 

30,000,000

 

2/1/2029

 

Charles City (Virginia)

 

10,000,000

 

8/1/2027

 

Charles City (Virginia) due 4/1/27

 

10,000,000

 

4/1/2027

 

City of Granite City Illinois due 5/1/27

 

30,320,000

 

5/1/2027

 

City of Minor Lane Heights due 3/1/21

 

11,000,000

 

3/1/2021

 

City of Mobile

 

4,175,000

 

10/1/2038

 

Cobb County Series 2004B

 

10,000,000

 

4/1/2033

 

Colorado due 7/1/27

 

14,160,000

 

7/1/2027

 

Colorado due 8/1/38

 

10,000,000

 

8/1/2038

 

Colorado Series 2004

 

10,840,000

 

7/1/2018

 

Countryside (Lake County) due 4/1/21

 

5,670,000

 

4/1/2021

 

Countryside (Lake County) due 9/1/21

 

4,320,000

 

9/1/2021

 

County of Logan due 3/1/21

 

7,450,000

 

3/1/2021

 

Denton County (TX 2003B)

 

10,000,000

 

5/1/2028

 

Gilliam County

 

15,000,000

 

7/1/2038

 

Gilliam County (2007)

 

25,000,000

 

10/1/2018

 

Gilliam County due 08/01/25

 

15,900,000

 

8/1/2025

 

Gloucester (VA 2003A)

 

10,000,000

 

9/1/2038

 

Gulf Coast Series 2004A

 

35,000,000

 

4/1/2019

 

Hampton due 9/1/28

 

10,000,000

 

9/1/2028

 

Harrison County (West Virginia due 4/1/24)

 

8,420,000

 

4/1/2024

 

Indiana due 10/01/31

 

10,000,000

 

10/1/2031

 

King George due 6/1/23

 

20,000,000

 

6/1/2023

 

 

--------------------------------------------------------------------------------


 

King George due 9/1/21 (Garnet)

 

19,890,000

 

9/1/2021

 

Maricopa (Arizona) due 12/01/31

 

15,580,000

 

12/1/2031

 

Massachusetts due 5/1/27

 

15,000,000

 

5/1/2027

 

Miami Dade County Series 2004A

 

11,500,000

 

12/1/2018

 

Miami Dade County Series 2004B

 

11,500,000

 

12/1/2018

 

Miami Dade County Series 2006

 

25,000,000

 

10/1/2018

 

Miami Dade County Series 2007

 

25,000,000

 

9/1/2027

 

Miami Dade County Series 2008

 

25,000,000

 

8/1/2023

 

Miami Dade County Series 2011

 

20,000,000

 

11/1/2041

 

Michigan due 8/1/2027

 

35,000,000

 

8/1/2027

 

Mission, TX Series 2006

 

41,750,000

 

12/1/2018

 

Mississippi due 3/1/27

 

10,000,000

 

3/1/2027

 

Mississippi due 3/1/29

 

10,000,000

 

3/1/2029

 

Mississippi due 7/1/28

 

10,000,000

 

7/1/2028

 

Nashville (Tennessee) due 8/01/31

 

10,000,000

 

8/1/2031

 

Nebraska

 

10,000,000

 

11/1/2033

 

New York City due 5/1/19

 

25,000,000

 

5/1/2019

 

New York Series 2012

 

25,000,000

 

5/1/2030

 

North Sumter, AL

 

4,350,000

 

10/1/2038

 

Ohio WDA due 11/1/22

 

45,865,000

 

11/1/2022

 

Ohio WDA due 7/1/21 (Series 2004)

 

15,000,000

 

7/1/2021

 

Okeechobee due 8/1/24

 

15,000,000

 

8/1/2024

 

Okeechobee Series 2004A

 

15,970,000

 

7/1/2039

 

Oklahoma

 

10,000,000

 

12/1/2021

 

Pennsylvania

 

30,000,000

 

11/1/2021

 

Pennsylvania

 

4,000,000

 

11/1/2021

 

Pennsylvania

 

20,000,000

 

11/1/2021

 

Pennsylvania Series 2009

 

100,000,000

 

12/1/2033

 

Pennsylvania Series 2011

 

80,000,000

 

7/1/2041

 

Pennsylvania Series 2013

 

100,000,000

 

8/1/2045

 

Schuylkill/Pine Grove due 10/1/19

 

11,700,000

 

10/1/2019

 

South Carolina Series 2003A

 

15,000,000

 

7/1/2024

 

State of New Hampshire

 

15,000,000

 

8/1/2024

 

Sussex Co. Virginia

 

10,000,000

 

9/1/2027

 

Sussex County

 

10,000,000

 

6/1/2028

 

SW Illinois due 10/1/2027

 

4,700,000

 

10/1/2027

 

Tennessee - 2003

 

25,000,000

 

7/1/2033

 

Tennessee - 2012

 

18,000,000

 

7/2/2035

 

Texas due 8/1/20 (Mission EDC)

 

67,000,000

 

8/1/2020

 

Washington due 2/1/26

 

22,000,000

 

2/1/2026

 

Washington due 6/1/20

 

30,000,000

 

6/1/2020

 

Washington due 7/1/30

 

20,000,000

 

7/1/2030

 

Wood County due 4/1/24

 

6,580,000

 

4/1/2024

 

Yavapai (Arizona) due 3/1/28

 

17,420,000

 

3/1/2028

 

Yavapai (Arizona) due 6/1/27

 

30,000,000

 

6/1/2027

 

Tax-exempt bonds

 

$

1,745,890,000

 

 

 

 

--------------------------------------------------------------------------------


 

Canada credit facility and term loan:

 

 

 

 

 

Canada credit facility

 

$

—

 

3/24/2019

 

Canada term loan (a)

 

72,443,338

 

3/24/2019

 

Canada Credit Facility and Term Loan

 

$

72,443,338

 

 

 

 

 

 

 

 

 

Other debt (b):

 

 

 

 

 

Corporate capital leases

 

$

77,511,281

 

5/31/2029

 

King George Landfill royalty agreement

 

45,243,432

 

7/1/2027

 

Low Income Housing Tax Credit investment obligations

 

28,483,395

 

12/30/2020

 

Prairie View Landfill host agreement

 

13,851,174

 

12/31/2023

 

WM Temple capital lease

 

11,816,831

 

1/1/2035

 

Other

 

83,756,541

 

Various

 

Other debt

 

$

260,662,656

 

 

 

 

 

 

 

 

 

Total Existing Indebtedness (c)

 

$

2,383,373,994

 

 

 

 

--------------------------------------------------------------------------------

(a) Represents Canadian dollar principal amount of $93,875,000 using conversion
rate of 0.7717 at May 31, 2018.

(b) Excludes certain debt associated with a divested investment in June 2018.

(c) Excludes indebtedness incurred and scheduled payments made subsequent to
May 31, 2018.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.3

 

EXISTING INVESTMENTS

 

Name

 

Balance

 

 

 

 

 

Equity method investments

 

$

119,205,596

 

 

 

 

 

Investments without readily determinable fair values

 

85,783,173

 

 

 

 

 

Redeemable preferred stock

 

55,507,509

 

 

 

 

 

Fixed-income securities (a)

 

47,000,817

 

 

 

 

 

Notes receivable

 

22,006,766

 

 

 

 

 

Total Investments (b)

 

$

329,503,861

 

 

--------------------------------------------------------------------------------

(a) Fixed-income securities balance as of March 31, 2018 due to the timing of
readily available statements. 

(b) Balances are as of May 31, 2018, except where otherwise noted.

 

--------------------------------------------------------------------------------


 

SCHEDULE 22

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for advances, payments and Requests for Credit Extensions):

 

Bank of America, N.A.

2380 Performance Drive

Building C

Mail Code:  TX2-984-03-23

Richardson, TX 75082

Attention:                                         Nora Taylor

Telephone:                                   469-201-9149

Telecopier:                                    214-290-9673

Electronic Mail:  nora.j.taylor@baml.com

 

Remittance Instructions - USD:

 

Bank of America, N.A.

New York, NY

ABA No:  026009593

Account No.:  1366072250600

Account Name:  Wire Clearing Acct for Syn Loans - LIQ

Reference:  Waste Management

 

Remittance Instructions — CAD:

 

Bank of America Canada

SWIFT: BOFACATT

Account No.:  90083255

Bank Code 0241 Transit #56792

Reference:  Waste Management

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

900 W. Trade Street, 6th Floor

Mail Code: NC1-026-06-03

Charlotte, NC 28255

Attention:              Melissa Mullis

Telephone:            980-386-9372

Telecopier:            704-409-0617

Electronic Mail:  melissa.mullis@baml.com

 

With copy to:

 

Bank of America, N.A.

540 W. Madison Street

Mail Code: IL4-540-22-23

Chicago, IL 60661

 

--------------------------------------------------------------------------------


 

Attention:              Michael Contreras

Telephone:            312-992-3882

Electronic Mail: michael.contreras@baml.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code:  PA6-580-02-30

Scranton, PA 18507

Attention:                                         Trade Operations

Telephone:                                   570-496-9619

Telecopier:                                    800-755-8740

Electronic Mail: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

 

Bank of America, N.A.

New York, NY

ABA No:  026009593

Account No:  04535-883980

Attention:  Scranton Standby

Reference:  Waste Management

 

--------------------------------------------------------------------------------